
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.6


      
EXECUTION COPY

      
RECEIVABLES FUNDING AGREEMENT

Dated as of November 6, 2002

by and among

SUPERIOR ESSEX FUNDING LLC,

as Borrower,

SUPERIOR TELECOMMUNICATIONS INC.,

as Servicer,

THE FINANCIAL INSTITUTIONS SIGNATORY HERETO FROM TIME TO TIME,

as Lenders

and

GENERAL ELECTRIC CAPITAL CORPORATION,

as a Lender and as Administrative Agent

--------------------------------------------------------------------------------




TABLE OF CONTENTS


 
   
  Page

--------------------------------------------------------------------------------

ARTICLE I. DEFINITIONS AND INTERPRETATION   1 Section 1.01.   Definitions   1
Section 1.02.   Rules of Construction   1
ARTICLE II. AMOUNTS AND TERMS OF ADVANCES
 
1 Section 2.01.   Advances   1 Section 2.02.   Optional Changes in Maximum
Facility Amount   2 Section 2.03.   Procedures for Making Advances   3 Section
2.04.   Pledge and Release of Transferred Receivables   5 Section 2.05.  
Commitment Termination Date   5 Section 2.06.   Interest; Charges   5 Section
2.07.   Fees   6 Section 2.08.   Application of Funds in Collection Account;
Time and Method of Payments   7 Section 2.09.   Capital Requirements; Additional
Costs   8 Section 2.10.   Breakage Costs   9 Section 2.11.   Funding Excess   10
ARTICLE III. CONDITIONS PRECEDENT
 
10 Section 3.01.   Conditions to Effectiveness of Agreement   10 Section 3.02.  
Conditions Precedent to All Advances   11
ARTICLE IV. REPRESENTATIONS AND WARRANTIES
 
12 Section 4.01.   Representations and Warranties of the Borrower   12
ARTICLE V. GENERAL COVENANTS OF THE BORROWER
 
18 Section 5.01.   Affirmative Covenants of the Borrower   18 Section 5.02.  
Reporting Requirements of the Borrower   20 Section 5.03.   Negative Covenants
of the Borrower   20
ARTICLE VI. ACCOUNTS
 
23 Section 6.01.   Establishment of Accounts   23
ARTICLE VII. SERVICER PROVISIONS
 
24 Section 7.01.   Appointment of the Servicer   24 Section 7.02.   Duties and
Responsibilities of the Servicer   25 Section 7.03.   Collections on Receivables
  25 Section 7.04.   Authorization of the Servicer   25 Section 7.05.  
Servicing Fees   26 Section 7.06.   Representations and Warranties of the
Servicer   26 Section 7.07.   Covenants of the Servicer   28 Section 7.08.  
Reporting Requirements of the Servicer   29
ARTICLE VIII. GRANT OF SECURITY INTERESTS
 
30 Section 8.01.   Borrower's Grant of Security Interest   30 Section 8.02.  
Borrower's Agreements   31 Section 8.03.   Delivery of Collateral   31 Section
8.04.   Borrower Remains Liable   31 Section 8.05.   Covenants of the Borrower
and the Servicer Regarding the Borrower Collateral   31
ARTICLE IX. TERMINATION EVENTS
 
34 Section 9.01.   Termination Events   34 Section 9.02.   Events of Servicer
Termination   37

i

--------------------------------------------------------------------------------


ARTICLE X. REMEDIES
 
38 Section 10.01.   Actions Upon Termination Event   38 Section 10.02.  
Exercise of Remedies   39 Section 10.03.   Power of Attorney   40 Section 10.04.
  Continuing Security Interest   40
ARTICLE XI. SUCCESSOR SERVICER PROVISIONS
 
40 Section 11.01.   Servicer Not to Resign   40 Section 11.02.   Appointment of
the Successor Servicer   41 Section 11.03.   Duties of the Servicer   41 Section
11.04.   Effect of Termination or Resignation   41
ARTICLE XII. INDEMNIFICATION
 
41 Section 12.01.   Indemnities by the Borrower   41 Section 12.02.  
Indemnities by the Servicer   43
ARTICLE XIII. ADMINISTRATIVE AGENT
 
43 Section 13.01.   Authorization and Action   43 Section 13.02.   Reliance   43
Section 13.03.   GE Capital and Affiliates   44 Section 13.04.   Lender Credit
Decision   44 Section 13.05.   Indemnification   44 Section 13.06.   Successor
Administrative Agent   45 Section 13.07.   Setoff and Sharing of Payments   45
ARTICLE XIV. MISCELLANEOUS
 
46 Section 14.01.   Notices   46 Section 14.02.   Binding Effect; Assignability
  47 Section 14.03.   Termination; Survival of Borrower Obligations Upon
Commitment Termination Date   48 Section 14.04.   Costs, Expenses and Taxes   49

ii

--------------------------------------------------------------------------------

Section 14.05.   Confidentiality   50 Section 14.06.   Complete Agreement;
Modification of Agreement   51 Section 14.07.   Amendments and Waivers   51
Section 14.08.   No Waiver; Remedies   52 Section 14.09.   GOVERNING LAW;
CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL   52 Section 14.10.   Counterparts
  53 Section 14.11.   Severability   53 Section 14.12.   Section Titles   53
Section 14.13.   Further Assurances   54


EXHIBITS
 
  Exhibit 2.01(b)   Form of Revolving Note Exhibit 2.02(a)   Form of Commitment
Reduction Notice Exhibit 2.02(b)   Form of Commitment Termination Notice Exhibit
2.03(a)   Form of Borrowing Request Exhibit 2.03(h)   Form of Repayment Notice
Exhibit 2.06(c)   Notice of Conversion/Continuation Exhibit 5.02(b)   Form of
Borrowing Base Certificate Exhibit 10.03   Form of Power of Attorney Exhibit
14.02(b)   Form of Assignment Agreement Exhibit A   Credit and Collection Policy
Schedule 2.02
 
Asset Sales Schedule 3.01(h)   Amendment No. 9 to Credit Agreement Schedule
4.01(b)   Jurisdiction of organization/organizational number; Executive Offices;
Collateral Locations; Corporate or Other Names; Schedule 4.01(d)   Litigation
Schedule 4.01(i)   Tax Matters/Borrower Schedule 4.01(q)   Deposit and
Disbursement Accounts/Borrower Schedule 5.01(b)   Trade Names/Borrower Schedule
5.03(b)   Existing Liens Schedule 7.06(c)   Servicer Litigation Schedule 7.06(e)
  Servicer Taxes Schedule 7.07(b)   Servicer Trade Names
Annex 5.02(a)
 
Reporting Requirements of the Borrower (including Form of Monthly Report) Annex
W   Administrative Agent's Account/Lenders' Accounts Annex X   Definitions Annex
Y   Schedule of Documents Annex Z   Special Concentration Percentages

iii

--------------------------------------------------------------------------------

        THIS RECEIVABLES FUNDING AGREEMENT (as amended, supplemented or
otherwise modified and in effect from time to time, the "Agreement") is entered
into as of November 6, 2002 by and among SUPERIOR ESSEX FUNDING LLC, a Delaware
limited liability company (the "Borrower"), Superior Telecommunications Inc., a
Delaware corporation, in its capacity as servicer hereunder (in such capacity,
the "Servicer"), the financial institutions signatory hereto from time to time
as lenders (the "Lenders"), and GENERAL ELECTRIC CAPITAL CORPORATION, a Delaware
corporation, as a Lender and as administrative agent for the Lenders hereunder
(in such capacity, the "Administrative Agent").

RECITALS

        A.    The Borrower is a special purpose limited liability company the
sole member of which is Essex Group, Inc., a Michigan corporation (in such
capacity, the "Member").

        B.    The Borrower has been formed for the purpose of purchasing, or
otherwise acquiring by capital contribution, Receivables of the Originators
party to the Sale Agreement.

        C.    The Borrower intends to fund its purchases of the Receivables, in
part, by borrowing Advances hereunder and pledging all of its right, title and
interest in and to the Receivables as security therefor, and, subject to the
terms and conditions hereof, the Lenders intend to make such Advances, from time
to time, as described herein.

        D.    The Administrative Agent has been requested and is willing to act
as administrative agent on behalf of each of the Lenders in connection with the
making and financing of such Advances.

        E.    In order to effectuate the purposes of this Agreement, each of the
Lenders desires to appoint Superior Telecommunications Inc. to service,
administer and collect the Receivables securing the Advances pursuant to this
Agreement and Superior Telecommunications Inc. is willing to act in such
capacity as Servicer hereunder on the terms and conditions set forth herein.

AGREEMENT

        NOW, THEREFORE, in consideration of the premises and the mutual
covenants hereinafter contained, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

ARTICLE I.

DEFINITIONS AND INTERPRETATION

        Section 1.01.    Definitions.    Capitalized terms used herein and not
otherwise defined shall have the meanings ascribed to them in Annex X.

        Section 1.02.    Rules of Construction.    For purposes of this
Agreement, the rules of construction set forth in Annex X shall govern. All
Appendices hereto, or expressly identified to this Agreement, are incorporated
herein by reference and, taken together with this Agreement, shall constitute
but a single agreement.

ARTICLE II.

AMOUNTS AND TERMS OF ADVANCES

        Section 2.01.    Advances.    

        (a)  From and after the Effective Date and until the Commitment
Termination Date and subject to the terms and conditions hereof, each Lender
severally agrees to make its Pro Rata Share of advances (each such advance
hereunder, an "Advance" and the Advance of the Lenders collectively made at any
time, and as thereafter converted or continued, being a "Borrowing") to the
Borrower from time to time. The Outstanding Principal Amount of any Lender shall
not at any time exceed its separate Commitment. Under no circumstances shall a
Lender make any Advances if, after giving effect thereto,

--------------------------------------------------------------------------------

a Funding Excess would exist. The aggregate amount of Borrowings outstanding
shall not exceed at any time the Borrowing Base, as determined by the most
recent Borrowing Base Certificate or Borrowing Request delivered by the Borrower
hereunder. The Borrower may from time to time borrow, repay and reborrow
Advances hereunder on the terms and conditions set forth herein.

        (b)  The Borrower shall execute and deliver to each Lender a note to
evidence the Advances which may be made hereunder from time to time by such
Lender. Each such note shall be in the principal amount of the Commitment of the
applicable Lender, dated the Closing Date and substantially in the form of
Exhibit 2.01(b) (each, a "Revolving Note"). Each Revolving Note shall represent
the obligation of Borrower to pay the amount of each Lender's Commitment or, if
less, the Lender's Pro Rata Share of the aggregate unpaid principal amount of
all outstanding Advances made to the Borrower, together with interest thereon as
prescribed in Section 2.06. The Outstanding Principal Amount of Advances and all
other accrued and unpaid Borrower Obligations shall be immediately due and
payable in full in immediately available funds on the Commitment Termination
Date.

        Section 2.02.    Optional Changes in Maximum Facility Amount.    

        (a)  So long as no Incipient Termination Event or Termination Event
shall have occurred and be continuing, the Borrower may, not more than twice
during each calendar year, reduce the Aggregate Commitment permanently (provided
that any such reduction resulting from the transaction described on
Schedule 2.02 shall not be counted for this purpose); provided, that (i) the
Borrower shall give ten Business Days' prior written notice of any such
reduction to the Administrative Agent substantially in the form of
Exhibit 2.02(a) (each such notice, a "Commitment Reduction Notice"), (ii) any
partial reduction of the Aggregate Commitment shall be in a minimum amount of
$5,000,000 or an integral multiple thereof, (iii) no such partial reduction
shall reduce the Aggregate Commitment below the greater of (x) the Outstanding
Principal Amount at such time and (y) $50,000,000 and (iv) the Borrower shall
pay the Prepayment Premium with respect to such reduction if such reduction
occurs prior to the third anniversary of the Closing Date; provided, however,
that the Borrower shall not have to pay a Prepayment Premium with respect to a
single reduction of the Aggregate Commitment, at the Borrower's option, to an
amount not less than $110,000,000, but only if such reduction is in connection
with the sale of the assets of the Originators described on Schedule 2.02 made
on or before December 31, 2002. Any such reduction in the Aggregate Commitment
shall result in a reduction in each Lender's Commitment in an amount equal to
such Lender's Pro Rata Share of the amount by which the Aggregate Commitment is
being reduced.

        (b)  The Borrower may, at any time, on at least 20 days' prior written
notice, by the Borrower to the Administrative Agent irrevocably terminate the
Aggregate Commitment; provided, that (i) such notice of termination shall be
substantially in the form of Exhibit 2.02(b) (the "Commitment Termination
Notice"), (ii) the Borrower shall reduce the Outstanding Principal Amount to
zero and make all payments required by Section 2.03(h) at the time and in the
manner specified therein and (iii) the Borrower shall pay the Prepayment Premium
if such termination occurs prior to the third anniversary of the Closing Date.
Upon such termination, the Borrower's right to request that any Lender make
Advances hereunder shall simultaneously terminate and the Commitment Termination
Date shall automatically occur. In addition to the foregoing, the Borrower
hereby agrees to pay the Prepayment Premium if it voluntarily causes a
Termination Event to occur prior to the third anniversary of the Closing Date.

        (c)  Each written notice required to be delivered pursuant to Sections
2.02(a) and (b) shall be irrevocable and shall be effective (i) on the day of
receipt if received by the Administrative Agent and the Lenders not later than
4:00 p.m. (New York time) on any Business Day and (ii) on the immediately
succeeding Business Day if received by the Administrative Agent and the Lenders
after such time on such Business Day or if any such notice is received on a day
other than a Business Day (regardless of

2

--------------------------------------------------------------------------------


the time of day such notice is received). Each such notice of termination or
reduction shall specify, respectively, the amount of, or the amount of the
proposed reduction in, the Aggregate Commitment.

        Section 2.03.    Procedures for Making Advances.    

        (a)  Borrowing Requests. Each Borrowing shall be made upon notice by the
Borrower to the Administrative Agent in the manner provided herein. Any such
notice must be given in writing so that it is received no later than (1) 12:00
Noon (New York time) on the Business Day of the proposed Advance Date set forth
therein in the case of an Index Rate Advance or (2) 12:00 Noon (New York time)
on the date which is three (3) Business Days prior to the proposed Advance Date
set forth therein in the case of a LIBOR Rate Advance. Each such notice (a
"Borrowing Request") shall (i) be substantially in the form of Exhibit 2.03(a),
(ii) be irrevocable and (iii) specify the amount of the requested Borrowing
(which shall be in a minimum amount of $250,000) and the proposed Advance Date
(which shall be a Business Day), and shall include such other information as may
be required by the Lenders and the Administrative Agent. If the Borrower
requests LIBOR Rate Advances it must comply with Section 2.06(c).

        (b)  Advances; Payments.

        (i)    Except as otherwise provided in Section 2.03(b)(ii) below,
(A) the Administrative Agent shall notify the Lenders, promptly after receipt of
a Borrowing Request and in any event prior to 12:00 noon (New York time) on the
date such Borrowing Request is deemed received, by telecopy, telephone or other
similar form of communication and (B) each Lender shall make the amount of such
Lender's Pro Rata Share of the requested Borrowing available to the
Administrative Agent in same day funds by wire transfer to the Administrative
Agent's account as set forth in Annex W not later than 2:00 p.m. (New York time)
on the requested Advance Date, in the case of an Index Rate Advance and not
later than 12:00 noon (New York time) on the requested Advance Date in the case
of a LIBOR Rate Advance. After receipt of such wire transfers (or, in the
Administrative Agent's sole discretion, before receipt of such wire transfers),
subject to the terms hereof (including, without limitation, the satisfaction of
the conditions precedent set forth in Section 3.02), the Administrative Agent
shall make available to the Borrower by deposit into the Borrower Account on the
Advance Date therefor, the lesser of (x) the amount of the requested Borrowing
and (y) the Funding Availability. All payments by each Lender under this
Section 2.03(b)(i) shall be made without setoff, counterclaim or deduction of
any kind.

        (ii)  On each Interest Payment Date, the Administrative Agent will
advise each Lender by telephone or telecopy of the amount of such Lender's Pro
Rata Share of principal, interest and Fees (to the extent payable to all
Lenders) paid for the benefit of Lenders with respect to each applicable
Advance. Provided that such Lender has made all payments required to be made by
it and purchased all participations required to be purchased by it under this
Agreement and the other Related Documents as of such Interest Payment Date, the
Administrative Agent will pay to each Lender such Lender's Pro Rata Share of
principal, interest and Fees (to the extent payable to all Lenders) paid by the
Borrower since the previous Interest Payment Date for the benefit of that
Lender. Such payments shall be made by wire transfer to such Lender's account
(as specified by such Lender in Annex W or the applicable Assignment Agreement)
not later than 2:00 p.m. (New York time) on each Interest Payment Date.

        (c)  Availability of Lenders' Advances. The Administrative Agent may
assume that each Lender will make its Pro Rata Share of each Borrowing available
to the Administrative Agent on each Advance Date. If the Administrative Agent
has made available to the Borrower such Lender's Pro Rata Share of a Borrowing
but such Pro Rata Share is not, in fact, paid to the Administrative Agent by
such Lender when due, the Administrative Agent will be entitled to recover such
amount on demand from such Lender without set-off, counterclaim or deduction of
any kind. If any Lender fails to pay the amount of its Pro Rata Share forthwith
upon the Administrative Agent's demand, the Administrative Agent shall

3

--------------------------------------------------------------------------------

promptly notify the Borrower and the Borrower shall immediately repay such
amount to the Administrative Agent; any such prepayment shall be without any
prepayment or penalty, including any payment of Breakage Costs described in
Section 2.10.Nothing in this Section 2.03(c) or elsewhere in this Agreement or
the other Related Documents shall be deemed to require the Administrative Agent
to advance funds on behalf of any Lender or to relieve any Lender from its
obligation to fulfill its Commitment hereunder or to prejudice any rights that
the Borrower may have against any Lender as a result of any default by such
Lender hereunder. To the extent that the Administrative Agent advances funds to
the Borrower on behalf of any Lender and is not reimbursed therefor on the same
Business Day as such Advance is made, the Administrative Agent shall be entitled
to retain for its account all interest accrued on such Advance from the date of
such Advance to the date such Advance is reimbursed by the applicable Lender.

        (d)  Return of Payments. (i) If the Administrative Agent pays an amount
to a Lender under this Agreement in the belief or expectation that a related
payment has been or will be received by the Administrative Agent from the
Borrower and such related payment is not received by the Administrative Agent,
then the Administrative Agent will be entitled to recover such amount from such
Lender on demand without set-off, counterclaim or deduction of any kind.

        (ii)  If the Administrative Agent determines at any time that any amount
received by the Administrative Agent under this Agreement must be returned to
the Borrower or paid to any other Person pursuant to any insolvency law or
otherwise, then, notwithstanding any other term or condition of this Agreement
or any other Related Document, the Administrative Agent will not be required to
distribute any portion thereof to any Lender. In addition, each Lender will
repay to the Administrative Agent on demand any portion of such amount that the
Administrative Agent has distributed to such Lender, together with interest at
such rate, if any, as the Administrative Agent is required to pay to the
Borrower or such other Person, without set-off, counterclaim or deduction of any
kind.

        (e)  Non-Funding Lenders. The failure of any Lender (such Lender, a
"Non-Funding Lender") to make any Advance to be made by it on the date specified
therefor shall not relieve any other Lender (each such other Lender, an "Other
Lender") of its obligations to make the Advance to be made by it, but neither
any Other Lender nor the Administrative Agent shall be responsible for the
failure of any Non-Funding Lender to make an Advance to be made by such
Non-Funding Lender. Notwithstanding anything set forth herein to the contrary, a
Non-Funding Lender shall not have any voting or consent rights under or with
respect to any Related Document or constitute a "Lender" (or be included in the
calculation of "Requisite Lenders" hereunder) for any voting or consent rights
under or with respect to any Related Document unless and until such Non-Funding
Lender shall have cured in full its failures to make Advances hereunder.

        (f)    Dissemination of Information. The Administrative Agent will use
reasonable efforts to provide Lenders with (i) copies of all notices and other
documents provided to the Administrative Agent pursuant to Section 5.02,
(ii) any notice of an Incipient Termination Event or Termination Event received
by the Administrative Agent from, or delivered by the Administrative Agent to,
the Borrower, (iii) notice of any Termination Event of which the Administrative
Agent has actually become aware and (iv) notice of any action taken by the
Administrative Agent following any Termination Event; provided, however, that
the Administrative Agent shall not be liable to any Lender for any failure to do
so.

        (g)  Actions in Concert. Anything in this Agreement to the contrary
notwithstanding, each Lender hereby agrees with each other Lender that no Lender
shall take any action to protect or enforce its rights arising out of this
Agreement or the Revolving Notes (including exercising any rights of set-off)
without first obtaining the prior written consent of the Administrative Agent or
the Requisite Lenders, it being the intent of the Lenders that any such action
to protect or enforce rights under this

4

--------------------------------------------------------------------------------


Agreement and the Revolving Notes shall be taken in concert and at the direction
or with the consent of the Administrative Agent.

        (h)  Principal Repayments. The Borrower may at any time repay
outstanding Advances hereunder; provided that (i) the Borrower shall give one
Business Day's prior written notice of any such repayment to the Administrative
Agent substantially in the form of Exhibit 2.03(h) (each such notice, a
"Repayment Notice"), (ii) each such notice shall be irrevocable, (iii) each such
notice shall specify the amount of the requested repayment and the proposed date
of such repayment (which shall be a Business Day) and (iv) any such repayment
must be accompanied by payment of (A) all interest accrued and unpaid on the
portion of the Outstanding Principal Amount being repaid through but excluding
the date of such repayment and (B) any amounts required to be paid in accordance
with Section 2.10, if any. Any such notice of repayment must be received by the
Administrative Agent no later than 4:00 p.m. (New York time) on the Business Day
immediately preceding the date of the proposed repayment; provided, further,
that the foregoing requirements shall not apply to repayment of the outstanding
principal amount of Advances as a result of the application of amounts on
deposit in the Collection Account pursuant to Section 2.08.

        Section 2.04.    Pledge and Release of Transferred Receivables.    

        (a)  Pledge. The Borrower shall indicate in its Records that the
Transferred Receivables have been pledged hereunder and that the Administrative
Agent has a lien on and security interest in all such Transferred Receivables
for the benefit of the Lenders. The Borrower and the Servicer shall hold all
Contracts and other documents relating to such Transferred Receivables in trust
for the benefit of the Administrative Agent on behalf of the Lenders in
accordance with their interests hereunder. The Borrower and the Servicer hereby
acknowledge that their retention and possession of such Contracts and documents
shall at all times be at the sole discretion of the Administrative Agent and in
a custodial capacity for the Administrative Agent's (on behalf of the Lenders)
benefit only.

        (b)  Repurchases of Transferred Receivables. If an Originator is
required to repurchase Transferred Receivables from the Borrower pursuant to
Section 4.04 of the Sale Agreement, upon payment by such Originator to the
Collection Account of the applicable repurchase price thereof (which repurchase
price shall not be less than an amount equal to the Billed Amount of such
Transferred Receivable minus the sum of (A) Collections received in respect
thereof and (B) the amount of any Dilution Factors taken into account in the
calculation of the Sale Price therefor), the Administrative Agent and the
Lenders shall release their liens on and security interests in the Transferred
Receivables being so repurchased.

        Section 2.05.    Commitment Termination Date.    Notwithstanding
anything to the contrary set forth herein, no Lender shall have any obligation
to make any Advances from and after the Commitment Termination Date.

        Section 2.06.    Interest; Charges.    

        (a)  The Borrower shall pay interest to the Administrative Agent, for
the ratable benefit of the Lenders, with respect to each Advance made or
maintained by each Lender, in arrears on each applicable Interest Payment Date,
(i) for each LIBOR Rate Advance, at the applicable LIBOR Rate for the relevant
LIBOR Period then ending, and (ii) for all of the Index Rate Advances
outstanding from time to time, at the applicable Index Rate as in effect from
time to time during the immediately preceding calendar month, based on the
aggregate outstanding amount of Index Rate Advances outstanding from time to
time during such month. Interest for each LIBOR Rate Advance or Index Rate
Advance shall be calculated based upon actual days elapsed during the related
LIBOR Period, with respect to each LIBOR Rate Advance, or during the applicable
calendar month, with respect to each Index Rate Advance, for a 360 day year
based upon actual days elapsed since the last Interest Payment Date.

5

--------------------------------------------------------------------------------


        (b)  So long as any Termination Event shall have occurred and be
continuing, the interest rates applicable to each Advance and any other unpaid
Borrower Obligation hereunder shall be increased by two percent (2.0%) per annum
(such increased rate, the "Default Rate"), and all outstanding Borrowing
Obligations shall bear interest at the applicable Default Rate from the date of
such Termination Event until such Termination Event is waived.

        (c)  So long as no Incipient Termination Event or Termination Event
shall have occurred and be continuing, and subject to the additional conditions
precedent set forth in Section 3.02, the Borrower shall have the option to
(i) request that any Borrowing be made as Index Rate Advances or as LIBOR Rate
Advances, (ii) convert at any time all or any part of the outstanding Advances
of a Borrowing from Index Rate Advances to LIBOR Rate Advances, (iii) convert
all or any part of LIBOR Rate Advances of a Borrowing to Index Rate Advances,
subject to payment of Breakage Costs in accordance with Section 2.10 if such
conversion is made prior to the expiration of the LIBOR Period applicable
thereto, or (iv) continue all or any portion of the LIBOR Rate Advances of a
Borrowing upon the expiration of the applicable LIBOR Period and the succeeding
LIBOR Period of those continued LIBOR Rate Advances shall commence on the last
day of the LIBOR Period of the LIBOR Rate Advances to be continued; provided
that except as provided in Section 2.09(d), all Advances comprising a Borrowing
shall be either Index Rate Advances or LIBOR Rate Advances, as the case may be.
Any Advances of a Borrowing to be made or continued as, or converted into, LIBOR
Rate Advances must be in an aggregate amount equal to $1,000,000 or an integral
multiple of $500,000 in excess of $1,000,000. Any such election must be made by
11:00 a.m. (New York time) on (A) the third (3rd) Business Day prior to (1) the
date of any proposed LIBOR Rate Advances, (2) the end of each LIBOR Period with
respect to any LIBOR Rate Advances to be continued as such, or (3) the date on
which Borrower wishes to convert any Index Rate Advances to LIBOR Rate Advances
for a LIBOR Period designated by the Borrower in such election, or (B) the
Business Day of any proposed Advances which are to bear interest at the Index
Rate. If no election is received with respect to any LIBOR Rate Advances by
11:00 a.m. (New York time) on the third (3rd) Business Day prior to the end of
the LIBOR Period with respect thereto (or if an Incipient Termination Event or a
Termination Event shall have occurred and be continuing or the additional
conditions precedent set forth in Section 3.02 shall not have been satisfied),
those LIBOR Rate Advances shall be converted to Index Rate Advances at the end
of the applicable LIBOR Period. The Borrower must make each such election by
notice to the Administrative Agent in writing, by telecopy or overnight courier.
In the case of any conversion or continuation, such election must be made
pursuant to a written notice (a "Notice of Conversion/Continuation") in the form
of Exhibit 2.06(c).

        (d)  The Administrative Agent is authorized to, and at its sole election
may, charge to the Borrower as Advances and cause to be paid all Fees, expenses,
charges, costs, interest and principal, other than principal of the Advances,
owing by the Borrower under this Agreement or any of the other Related Documents
if and to the extent the Borrower fails to pay any such amounts as and when due,
and any charges so made shall constitute part of the Outstanding Principal
Amount hereunder even if such charges would cause the aggregate balance of the
Outstanding Principal Amount to exceed the Borrowing Base.

        Section 2.07.    Fees.    

        (a)  On the Effective Date, the Borrower shall pay to the Administrative
Agent, for the account of itself and the Lenders, the fees set forth in the Fee
Letter that are payable on the Effective Date.

        (b)  From and after the Closing Date, as additional compensation for the
Lenders, the Borrower agrees to pay to Administrative Agent, for the ratable
benefit of such Lenders, monthly in arrears, on the first Business Day of each
month prior to the Commitment Termination Date and on the Commitment Termination
Date, the Unused Commitment Fee.

6

--------------------------------------------------------------------------------


        (c)  On each Settlement Date, the Borrower shall pay to the Servicer or
to the Successor Servicer, as applicable, the Servicing Fee or the Successor
Servicing Fees and Expenses, respectively, in each case to the extent of
available funds therefor.

        Section 2.08.    Application of Funds in Collection Account; Time and
Method of Payments.    

        (a)  Each Index Rate Advance shall mature, and be payable, on the
earlier of (i) the date funds are allocated to such Index Rate Advance pursuant
to clause (iii) of the following subsection (b) (and in such case only to the
extent of the funds so allocated), and (ii) the Commitment Termination Date (in
which case such Index Rate Advance shall be payable in full). Each LIBOR Rate
Advance shall mature, and be payable in full, on the earliest of (1) the date on
which funds are allocated therefor pursuant to clause (iv) of the following
subsection (b), (2) the last day of the LIBOR Period with respect thereto
(unless such LIBOR Rate Advance is converted or continued in compliance with the
terms hereof) and (3) the Commitment Termination Date (in which case such LIBOR
Rate Advance shall be payable in full).

        (b)  On each Business Day, the Administrative Agent shall allocate
amounts on deposit in the Collection Account on such day as follows:

        (i)    first, to the extent then due and payable, pro rata, to the
payment of all Fees accrued and unpaid through such date and all unreimbursed
expenses of the Administrative Agent which are reimbursable pursuant to the
terms hereof;

        (ii)  second, if such Business Day is an Interest Payment Date for any
Advances, pro rata, to the payment of interest accrued through such date with
respect to such Advances;

        (iii)  third, pro rata, to the payment of the outstanding principal
balance of the Advances which constitute Index Rate Advances;

        (iv)  fourth, pro rata, to the payment of the outstanding principal
balance of Advances which constitute LIBOR Rate Advances together with amounts
payable with respect thereto under Section 2.10; and

        (v)  fifth, to the extent then due and payable, pro rata, to the payment
of all other obligations of the Borrower accrued and unpaid hereunder,
including, without limitation, the expenses of the Lenders reimbursable under
Section 14.04.

On any such Business Day on which funds on deposit in the Collection Account are
allocated pursuant to the foregoing, the Administrative Agent shall withdraw the
funds so allocated and pay the same to the parties entitled thereto. To the
extent that on any Business Day funds remain in the Collection Account
unallocated after application of the foregoing clauses (i) through (v), such
remaining funds shall be remitted to the Borrower Account.

        (c)  On each Interest Payment Date with respect to Index Rate Advances,
the Administrative Agent shall withdraw funds allocated on such Interest Payment
Date pursuant to clause (ii) of the foregoing subsection (b), and pay the same
to the Lenders, pro rata, in payment of accrued and unpaid interest on the Index
Rate Advances. On each Interest Payment Date with respect to LIBOR Rate
Advances, the Administrative Agent shall withdraw funds allocated on such
Interest Payment Date pursuant to clause (ii) of the foregoing subsection (b),
and pay the same to the Lenders pro rata, in payment of accrued and unpaid
interest on such LIBOR Rate Advances. On each Business Day on which any other
amounts are payable hereunder or under any other Related Document, the
Administrative Agent shall withdraw funds allocated on such Business Day
pursuant to clause (i) or clause (v) of the foregoing subsection (b), and pay
the same, pro rata, to such Persons as may be entitled to receive such amounts
pursuant to the terms hereof or of any other Related Document. To the extent
that amounts on deposit in the Collection Account on any day are insufficient to
pay amounts due on such day in respect of the matured portion of any Advances or
any interest, Fees or

7

--------------------------------------------------------------------------------


any other amounts due and payable by the Borrower hereunder, the Borrower shall
pay, upon notice from the Administrative Agent, the amount of such insufficiency
to the Administrative Agent in Dollars, in immediately available funds (for the
account of the Administrative Agent, the applicable Lenders, Affected Parties or
Indemnified Persons) not later than 11:00 a.m. (New York time) on such day. Any
such payment made on such date but after such time shall be deemed to have been
made on, and interest shall continue to accrue and be payable thereon at the
LIBOR Rate (in the case of LIBOR Rate Advances) or the Index Rate (in all other
cases), until the next succeeding Business Day.

        (d)  The Borrower hereby irrevocably waives the right to direct the
application of any and all payments received from or on behalf of the Borrower,
and the Borrower hereby irrevocably agrees that any and all such payments shall
be applied by the Administrative Agent in accordance with this Section 2.08.

        (e)  All payments of principal of the Advances and all payments of
interest, Fees and other amounts payable by the Borrower hereunder shall be made
in Dollars, in immediately available funds. If any such payment becomes due on a
day other than a Business Day, the maturity thereof will be extended to the next
succeeding Business Day (except as set forth in the definition of LIBOR Period)
and interest thereon at the LIBOR Rate (in the case of LIBOR Rate Advances) or
Index Rate (in all other cases) shall be payable during such extension. Payments
received prior to 12:00 Noon (New York time) on any Business Day shall be deemed
to have been received on such Business Day. Payments received after 12:00 Noon
(New York time) on any Business Day or on a day that is not a Business Day shall
be deemed to have been received on the following Business Day.

        (f)    Any and all payments by the Borrower hereunder shall be made in
accordance with this Section 2.08 without setoff or counterclaim and free and
clear of and without deduction for any and all present or future taxes, levies,
imposts, deductions, Charges or withholdings, excluding taxes imposed on or
measured by the net income, gross receipts or franchise taxes of any Affected
Party by the jurisdictions under the laws of which such Affected Party is
organized or by any political subdivisions thereof (such non-excluded taxes,
levies, imposts, deductions, Charges and withholdings being "Indemnified
Taxes"). If the Borrower shall be required by law to deduct any Indemnified
Taxes from or in respect of any sum payable hereunder, (i) the sum payable shall
be increased as much as shall be necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section 2.08) the Affected Party entitled to receive any such payment
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrower shall make such deductions, and
(iii) the Borrower shall pay the full amount deducted to the relevant taxing or
other authority in accordance with applicable law. Within 30 days after the date
of any payment of Indemnified Taxes, the Borrower shall furnish to the
Administrative Agent the original or a certified copy of a receipt evidencing
payment thereof. The Borrower shall indemnify any Affected Party from and
against, and, within ten days of demand therefor, pay any Affected Party for,
the full amount of Indemnified Taxes (together with any taxes imposed by any
jurisdiction on amounts payable under this Section 2.08) paid by such Affected
Party and any liability (including penalties, interest and expenses) arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally asserted.

        Section 2.09.    Capital Requirements; Additional Costs.    

        (a)  If any Affected Party shall have determined that the adoption after
the date hereof of any law, treaty, governmental (or quasi-governmental) rule,
regulation, guideline or order regarding capital adequacy, reserve requirements
or similar requirements or compliance by such Affected Party with any request or
directive regarding capital adequacy, reserve requirements or similar
requirements (whether or not having the force of law) from any central bank or
other Governmental Authority increases or would have the effect of increasing
the amount of capital, reserves or other funds required to be maintained by such
Affected Party against commitments made by it under this Agreement or any other

8

--------------------------------------------------------------------------------


Related Document and thereby reducing the rate of return on such Affected
Party's capital as a consequence of its commitments hereunder or thereunder,
then the Borrower shall from time to time upon demand by the Administrative
Agent pay to the Administrative Agent on behalf of such Affected Party
additional amounts sufficient to compensate such Affected Party for such
reduction together with interest thereon from the date of any such demand until
payment in full at the applicable Index Rate. A certificate as to the amount of
that reduction and showing the basis of the computation thereof submitted by the
Affected Party to the Borrower shall be final, binding and conclusive on the
parties hereto (absent manifest error) for all purposes.

        (b)  If, due to any Regulatory Change, there shall be any increase in
the cost to any Affected Party of agreeing to make or making, funding or
maintaining any commitment hereunder or under any other Related Document,
including with respect to any Advances or Outstanding Principal Amount, or any
reduction in any amount receivable by such Affected Party hereunder or
thereunder, including with respect to any Advances or Outstanding Principal
Amount (any such increase in cost or reduction in amounts receivable are
hereinafter referred to as "Additional Costs"), then the Borrower shall, from
time to time upon demand by the Administrative Agent, pay to the Administrative
Agent on behalf of such Affected Party additional amounts sufficient to
compensate such Affected Party for such Additional Costs together with interest
thereon from the date demanded until payment in full thereof at the applicable
Index Rate. Each Affected Party agrees that, as promptly as practicable after it
becomes aware of any circumstance referred to above that would result in any
such Additional Costs, it shall, to the extent not inconsistent with its
internal policies of general application, use reasonable commercial efforts to
minimize costs and expenses incurred by it and payable to it by the Borrower
pursuant to this Section 2.09(b).

        (c)  Determinations by any Affected Party for purposes of this
Section 2.09 of the effect of any Regulatory Change on its costs of making,
funding or maintaining any commitments hereunder or under any other Related
Document or on amounts payable to it hereunder or thereunder or of the
additional amounts required to compensate such Affected Party in respect of any
Additional Costs shall be set forth in a written notice to the Borrower in
reasonable detail and which is calculated the same as for comparable claims with
respect to similarly situated sellers or borrowers of the Affected Party and
shall be final, binding and conclusive on the Borrower (absent manifest error)
for all purposes.

        (d)  Notwithstanding anything to the contrary contained herein, if the
introduction of or any change in any law or regulation (or any change in the
interpretation thereof) shall make it unlawful, or any central bank or other
Governmental Authority shall assert that it is unlawful, for any Lender to agree
to make or to make or to continue to fund or maintain any LIBOR Rate Advance,
then, unless that Lender is able to make or to continue to fund or to maintain
such LIBOR Rate Advance at another branch or office of that Lender without, in
that Lender's good faith opinion, adversely affecting it or its Advances or the
income obtained therefrom, on notice thereof and demand therefor by such Lender
to the Borrower through the Administrative Agent, (i) the obligation of such
Lender to agree to make or to make or to continue to fund or maintain LIBOR Rate
Advances shall terminate and (ii) Borrower shall forthwith prepay in full all
outstanding LIBOR Rate Advances owing to such Lender, together with interest
accrued thereon, unless Borrower, within five (5) Business Days after the
delivery of such notice and demand, converts all such LIBOR Rate Advances into
Index Rate Loans.

        Section 2.10.    Breakage Costs.    To induce the Lenders to provide the
LIBOR Rate option on the terms provided herein, if (i) any LIBOR Rate Advances
are, except by reason of the requirements in Section 2.03(c), repaid in whole or
in part prior to the last day of any applicable LIBOR Period (whether that
repayment is made pursuant to any other provision of this Agreement or any other
Related Document or is the result of acceleration, by operation of law or
otherwise); (ii) the Borrower shall default in payment when due of the principal
amount of or interest on any LIBOR Rate Advance; (iii) the Borrower shall
default in making any borrowing of, conversion into or continuation of LIBOR
Rate Advances after the Borrower has given notice requesting the same in
accordance herewith

9

--------------------------------------------------------------------------------


(including any failure to satisfy conditions precedent to the making of, or
conversion or continuation of, any LIBOR Rate Advances); or (iv) the Borrower
shall fail to make any prepayment of a LIBOR Rate Advance after the Borrower has
given a notice thereof in accordance herewith, then, in any such case, the
Borrower shall indemnify and hold harmless each Lender from and against all
losses, costs and expenses resulting from or arising from any of the foregoing
(any such loss, cost or expense, "Breakage Costs"). Such indemnification shall
include any loss (including loss of margin) or expense arising from the
reemployment of funds obtained by it or from fees payable to terminate deposits
from which such funds were obtained (if any). Each Lender shall make a good
faith effort to reinvest any repayment proceeds received from the Borrower in
order to mitigate the losses which would otherwise be reimbursable under this
Section 2.10. For the purpose of calculating amounts payable to a Lender under
this subsection, each Lender shall be deemed to have actually funded its
relevant LIBOR Rate Advance through the purchase of a deposit bearing interest
at the LIBOR Rate in an amount equal to the amount of that LIBOR Rate Advance
and having a maturity comparable to the relevant LIBOR Period; provided,
however, that each Lender may fund each of its LIBOR Rate Advances in any manner
it sees fit, and the foregoing assumption shall be utilized only for the
calculation of amounts payable under this subsection. This covenant shall
survive the termination of this Agreement and the payment of the Revolving Notes
and all other amounts payable hereunder. The determination by any Lender of the
amount of any such loss or expense shall be set forth in a written notice to the
Borrower in reasonable detail and shall be final, binding and conclusive on the
Borrower (absent manifest error) for all purposes.

        Section 2.11.    Funding Excess.    On each Business Day during the
Revolving Period, the Administrative Agent shall notify the Borrower and the
Servicer of any Funding Excess on such day, and the Borrower shall deposit the
amount of such Funding Excess in the Collection Account by 11:00 a.m. (New York
time) on the immediately succeeding Business Day.

ARTICLE III.

CONDITIONS PRECEDENT

        Section 3.01.    Conditions to Effectiveness of Agreement.    This
Agreement shall not be effective until the date on which each of the following
conditions have been satisfied, in the sole discretion of, or waived in writing
by, the Lenders and the Administrative Agent (such date, the "Effective Date"):

        (a)    Funding Agreement; Other Related Documents.    This Agreement and
the Revolving Notes shall have been duly executed by, and delivered to, the
parties hereto and the Lenders and the Administrative Agent shall have received
such other documents, instruments, agreements and legal opinions as each Lender
and the Administrative Agent shall request in connection with the transactions
contemplated by this Agreement, including all those listed in the Schedule of
Documents, each in form and substance satisfactory to each Lender and the
Administrative Agent.

        (b)    Governmental Approvals.    The Lenders and the Administrative
Agent shall have received (i) satisfactory evidence that the Borrower and the
Servicer have obtained all required consents and approvals of all Persons,
including all requisite Governmental Authorities, to the execution, delivery and
performance of this Agreement and the other Related Documents and the
consummation of the transactions contemplated hereby or thereby or (ii) an
Officer's Certificate from each of the Borrower and the Servicer in form and
substance satisfactory to the Lenders and the Administrative Agent affirming
that no such consents or approvals are required.

        (c)    Compliance with Laws.    The Borrower and the Servicer shall be
in compliance with all applicable foreign, federal, state and local laws and
regulations, including those specifically referenced in Section 5.01(a), except
to the extent noncompliance could not reasonably be expected to have a Material
Adverse Effect.

10

--------------------------------------------------------------------------------




        (d)    Payment of Fees.    The Borrower shall have paid all fees
required to be paid by it on the Effective Date, including all fees required
hereunder and under the Fee Letter, and shall have reimbursed the Administrative
Agent for all fees, costs and expenses of closing the transactions contemplated
hereunder and under the other Related Documents, including the Administrative
Agent's reasonable legal and audit expenses, and other document preparation
costs.

        (e)    Representations and Warranties.    Each representation and
warranty by the Borrower contained herein and in each other Related Document
shall be true and correct as of the Effective Date, except to the extent that
such representation or warranty expressly relates solely to an earlier date.

        (f)    No Termination Event.    No Incipient Termination Event or
Termination Event hereunder or any "Event of Default" or "Default" (each as
defined in the Credit Agreement) shall have occurred and be continuing or would
result after giving effect to any of the transactions contemplated on the
Closing Date.

        (g)    Audit.    The Administrative Agent shall have completed a
prefunding audit of the Receivables as of the Closing Date, the scope and
results of which are satisfactory to the Administrative Agent and each Lender in
its sole discretion.

        (h)    Credit Agreement.    Amendment No. 9 to the Credit Agreement
attached hereto as Schedule 3.01(h) shall have been executed and delivered by
each of the parties thereto and shall have become effective in accordance with
its terms, and no subsequent amendments to or waivers or modifications of the
Credit Agreement shall have become effective or been signed.

        (i)    Material Adverse Change.    There will have been (i) no material
adverse change, individually or in the aggregate, (x) in the business, the
industry which the Parent or any Originator operates, the financial or other
condition or prospects of the Parent, the Servicer, or any Originator, or (y) in
the Receivables, (ii) no litigation commenced which, if successful, would have a
Material Adverse Effect on the Parent, the Servicer, the Originators, their
business, or which would challenge the transactions contemplated under this
Agreement, the Sale Agreement and the other Related Documents, and (iii) since
the Parent's last audited financial statements (other than as disclosed in the
Parent's filings on Form 10-Q with the Securities and Exchange Commission for
the quarters ended March 31, 2002 and June 30, 2002) and as otherwise disclosed
in the financial projections provided to the Administrative Agent in the revised
business plan delivered on September 9, 2002, no material increase in the
liabilities, liquidated or contingent, of the Parent or the Originators, or
material decrease in the assets of the Parent or the Originators.

        (j)    Existing Securitization.    Evidence satisfactory to the
Administrative Agent that the Existing Securitization has been paid in full and
all liens associated therewith have been released.

        (k)    Syndication.    No change shall have occurred in loan
syndication, financial or capital market conditions generally that, in the
reasonable judgment of GECC Capital Markets Group, Inc., would materially impair
the ability to syndicate the Aggregate Commitment to financial institutions
after the Closing Date.

        (l)    Waiver of Set-Off Rights.    Each Originator shall have waived
its rights of set-off with respect to the Receivables.

        Section 3.02.    Conditions Precedent to All Advances.    No Lender
shall be obligated to make any Advances hereunder (including the initial
Advance) on any date if, as of the date thereof:

        (a)  any representation or warranty of the Borrower or the Servicer
contained herein or in any of the other Related Documents shall be untrue or
incorrect as of such date, either before or after giving effect to the Advances
on such date and to the application of the proceeds therefrom,

11

--------------------------------------------------------------------------------

except to the extent that such representation or warranty expressly relates to
an earlier date and except for changes therein expressly permitted by this
Agreement;

        (b)  any event shall have occurred, or would result from such Advances
or from the application of the proceeds therefrom, that constitutes an Incipient
Termination Event, a Termination Event, an Incipient Servicer Termination Event
or an Event of Servicer Termination;

        (c)  the Borrower shall not be in compliance with any of its covenants
or other agreements set forth herein;

        (d)  the Commitment Termination Date shall have occurred;

        (e)  either before or after giving effect to such Advance and to the
application of the proceeds therefrom, a Funding Excess would exist;

        (f)    any Originator, the Borrower or the Servicer shall fail to have
taken such other action, including delivery of approvals, consents, opinions,
documents and instruments to the Lenders and the Administrative Agent, as any
Lender or the Administrative Agent may reasonably request;

        (g)  on or prior to such date, the Borrower or the Servicer shall have
failed to deliver any Monthly Report or Borrowing Base Certificate required to
be delivered in accordance with Section 5.02 hereof; or

        (h)  the Administrative Agent shall have determined that any event or
condition has occurred that has had, or could reasonably be expected to have or
result in, a Material Adverse Effect.

Notwithstanding a failure to satisfy clause (b) above solely as a result of an
Incipient Termination Event (and not a Termination Event) under Section 9.01(c)
with respect to a breach of a covenant under the Credit Agreement (provided that
such breach has not continued for more than 30 days and that no enforcement or
remedies have been sought under the Credit Agreement), the Borrower shall be
permitted to repay Borrowings and request additional Borrowings so long as the
Outstanding Principal Amount does not exceed the Outstanding Principal Amount as
of the Business Day immediately preceding the day such breach occurred.

The delivery by the Borrower of a Borrowing Request and the acceptance by the
Borrower of the funds from the related Borrowing on any Advance Date shall be
deemed to constitute, as of any such Advance Date, a representation and warranty
by the Borrower that the conditions in this Section 3.02 have been satisfied.

ARTICLE IV.

REPRESENTATIONS AND WARRANTIES

        Section 4.01.    Representations and Warranties of the Borrower.    To
induce each Lender to make Advances from time to time and the Administrative
Agent to take any action required to be performed by it hereunder, the Borrower
makes the following representations and warranties to each Lender and the
Administrative Agent on the Effective Date and each Advance Date, each and all
of which shall survive the execution and delivery of this Agreement.

        (a)  Existence; Compliance with Law. The Borrower (i) is a limited
liability company duly formed, validly existing and in good standing under the
laws of its jurisdiction of incorporation and is a "registered organization" as
defined in the UCC of such jurisdiction; (ii) is duly qualified to conduct
business and is in good standing in each other jurisdiction where its ownership
or lease of property or the conduct of its business requires such qualification;
(iii) has the requisite power and authority and the legal right to own, pledge,
mortgage or otherwise encumber and operate its properties, to lease the property
it operates under lease, and to conduct its business, in each case, as now,
heretofore and proposed to be conducted; (iv) has all licenses, permits,
consents or approvals from or by, and has

12

--------------------------------------------------------------------------------


made all filings with, and has given all notices to, all Governmental
Authorities having jurisdiction, to the extent required for such ownership,
operation and conduct; (v) is in compliance with its limited liability company
agreement; and (vi) subject to specific representations set forth herein
regarding ERISA, tax and other laws, is in compliance with all applicable
provisions of law, except where the failure to so comply would not have an
adverse effect on (1) the business, assets, liabilities, operations, prospects
or financial or other condition of the Borrower, or (2) the Borrower Collateral.

        (b)  Executive Offices; Collateral Locations; Corporate or Other Names;
FEIN. The state of organization and the organization identification number of
the Borrower and current location of the Borrower's chief executive office,
principal place of business, other offices, the premises within which any
Borrower Collateral is stored or located, and the locations of its records
concerning the Borrower Collateral (including originals of the Borrower Assigned
Agreements) are set forth in Schedule 4.01(b) and none of such locations has
changed within the past 12 months (or such shorter time as the Borrower has been
in existence). During the prior five years (or such shorter time as the Borrower
has been in existence), except as set forth in Schedule 4.01(b), the Borrower
has not been known as or used any fictitious or trade name. In addition,
Schedule 4.01(b) lists the federal employer identification number of the
Borrower.

        (c)  Power, Authorization, Enforceable Obligations. The execution,
delivery and performance by the Borrower of this Agreement and the other Related
Documents to which it is a party, and the creation and perfection of all Liens
and ownership interests provided for herein and therein: (i) are within the
Borrower's limited liability company power; (ii) have been duly authorized by
all necessary or proper actions; (iii) do not contravene any provision of the
Borrower's certificate of formation or limited liability company agreement;
(iv) do not violate any law or regulation, or any order or decree of any court
or Governmental Authority; (v) do not conflict with or result in the breach or
termination of, constitute a default under or accelerate or permit the
acceleration of any performance required by, any indenture, mortgage, deed of
trust, lease, agreement or other instrument to which the Borrower or any
Originator is a party or by which the Borrower or any Originator or any of the
property of the Borrower or any Originator is bound; (vi) do not result in the
creation or imposition of any Adverse Claim upon any of the property of the
Borrower or any Originator; and (vii) do not require the consent or approval of
any Governmental Authority or any other Person, except those which have been
duly obtained, made or complied with prior to the Effective Date as provided in
Section 3.01(b). The exercise by each of the Borrower, the Lenders or the
Administrative Agent of any of its rights and remedies under any Related
Document to which it is a party do not require the consent or approval of any
Governmental Authority or any other Person (other than consents or approvals
solely relating to or required to be obtained by a Lender or the Administrative
Agent as to which Borrower makes no representation hereunder), except those
which will have been duly obtained, made or complied with prior to the Closing
Date as provided in Section 3.01(b). On or prior to the Effective Date, each of
the Related Documents to which the Borrower is a party shall have been duly
executed and delivered by the Borrower and each such Related Document shall then
constitute a legal, valid and binding obligation of the Borrower enforceable
against it in accordance with its terms.

        (d)  No Litigation. No Litigation is now pending or, to the knowledge of
the Borrower, threatened against the Borrower that (i) challenges the Borrower's
right or power to enter into or perform any of its obligations under the Related
Documents to which it is a party, or the validity or enforceability of any
Related Document or any action taken thereunder, (ii) seeks to prevent the
transfer, sale, pledge or contribution of any Receivable or the consummation of
any of the transactions contemplated under this Agreement or the other Related
Documents, or (iii) except as set forth on Schedule 4.01(d), that, if adversely
determined, could reasonably be expected to have a Material Adverse Effect.
Except as set forth on Schedule 4.01(d), as of the Effective Date there is no
Litigation pending or threatened that seeks damages or injunctive relief
against, or alleges criminal misconduct by, the Borrower.

13

--------------------------------------------------------------------------------


        (e)  Solvency. No insolvency proceedings of any nature are now pending
or threatened against any of the Borrower, Superior, the Member or any
Originator. After giving effect to (i) the transactions contemplated by this
Agreement and the other Related Documents and (ii) the payment and accrual of
all transaction costs in connection with the foregoing (1) the fair value of the
property of the Borrower is greater than the total amount of its liabilities,
including contingent liabilities, (2) the present fair salable value of the
assets of the Borrower is not less than the amount that will be required to pay
the probable liability on its debts as they become absolute and matured, (3) the
Borrower has not incurred nor intends to incur, and does not believe that it
will incur, debts or liabilities beyond its ability to pay as such debts and
liabilities mature, (4) the Borrower is not engaged in a business or
transaction, nor is about to engage in a business or transaction, for which its
property would constitute an unreasonably small capital and (5) none of the
Borrower, Superior, the Member or any Originator is generally not paying its
debts as they become due.

        (f)    Material Adverse Effect. Since the date of the Borrower's
organization, (i) the Borrower has not incurred any obligations, contingent or
non-contingent liabilities, liabilities for Charges, long-term leases or unusual
forward or long-term commitments, other than in connection with the Related
Documents, (ii) no contract, lease or other agreement or instrument has been
entered into by the Borrower or has become binding upon the Borrower's assets,
other than in connection with the Related Documents, and no law or regulation
applicable to the Borrower has been adopted that has had or could reasonably be
expected to have a Material Adverse Effect and (iii) the Borrower is not in
default and no third party is in default under any material contract, lease or
other agreement or instrument to which the Borrower is a party. Since the date
of the Borrower's organization, no event has occurred with respect to the
Borrower that alone or together with other events could reasonably be expected
to have a Material Adverse Effect.

        (g)  Ownership of Property; Liens. None of the properties and assets
(including the Transferred Receivables) of the Borrower are subject to any
Adverse Claims other than Permitted Encumbrances not attaching to Transferred
Receivables, and there are no facts, circumstances or conditions known to the
Borrower that may result in (i) with respect to the Transferred Receivables, any
Adverse Claims (including Adverse Claims arising under environmental laws) and
(ii) with respect to its other properties and assets, any Adverse Claims
(including Adverse Claims arising under environmental laws) other than Permitted
Encumbrances. The Borrower has received all assignments, bills of sale and other
documents, and has duly effected all recordings, filings and other actions
necessary to establish, protect and perfect the Borrower's right, title and
interest in and to the Transferred Receivables and its other properties and
assets. The Liens granted to the Lender pursuant to Section 8.01 will at all
times be fully perfected first priority Liens in and to the Borrower Collateral.

        (h)  Ventures, Subsidiaries and Affiliates; Outstanding Stock and
Indebtedness. The Borrower has no Subsidiaries, and is not engaged in any joint
venture or partnership with any other Person. The Member is the sole member of
the Borrower. There are no outstanding rights to purchase or options, warrants
or similar rights or agreements pursuant to which the Borrower may be required
to issue, sell, repurchase or redeem some or all of its membership interests.
All outstanding Debt of the Borrower as of the Effective Date is described in
Section 5.03(i).

        (i)    Taxes. All material tax returns, reports and statements,
including information returns, required by any Governmental Authority to be
filed by the Borrower and each of its Affiliates included in the Parent Group
have been filed with the appropriate Governmental Authority and all Charges have
been paid prior to the date on which any fine, penalty, interest or late charge
may be added thereto for nonpayment thereof (or any such fine, penalty,
interest, late charge or loss has been paid), excluding Charges or other amounts
being contested in accordance with Section 5.01(e). Proper and accurate amounts
have been withheld by the Borrower or such Affiliate from its respective
employees for all periods in compliance in all material respects with all
applicable federal, state, local and foreign laws and such withholdings have
been timely paid to the respective Governmental Authorities.

14

--------------------------------------------------------------------------------


Schedule 4.01(i) sets forth as of the Effective Date (i) those taxable years for
which the Borrower's or such Affiliates' tax returns are currently being audited
by the IRS or any other applicable Governmental Authority and (ii) any
assessments or threatened assessments in connection with any such audit or
otherwise currently outstanding. Except as described on Schedule 4.01(i),
neither the Borrower nor any such Affiliate has executed or filed with the IRS
or any other Governmental Authority any agreement or other document extending,
or having the effect of extending, the period for assessment or collection of
any Charges. The Borrower is not liable for any Charges: (A) under any agreement
(including any tax sharing agreements) or (B) to the best of the Borrower's
knowledge, as a transferee.

        (j)    Full Disclosure. All information contained in this Agreement, any
Borrowing Base Certificate or any of the other Related Documents, or any written
statement furnished by or on behalf of the Borrower to any Lender or the
Administrative Agent pursuant to the terms of this Agreement or any of the other
Related Documents, in each case, taken as a whole (which shall not include any
projections or pro forma information), is true and accurate in every material
respect, and none of this Agreement, any Borrowing Base Certificate or any of
the other Related Documents, or any written statement furnished by or on behalf
of the Borrower to any Lender or the Administrative Agent pursuant to the terms
of this Agreement or any of the other Related Documents, in each case, taken as
a whole, is misleading as a result of the failure to include therein a material
fact. All information contained in this Agreement, any Borrowing Base
Certificate or any of the other Related Documents, or any written statement
furnished to any Lender or the Administrative Agent has been prepared in good
faith by the management of the Borrower with the exercise of reasonable
diligence.

        (k)  ERISA. The Borrower is in compliance with ERISA and has not
incurred and does not expect to incur any liabilities (except for premium
payments arising in the ordinary course of business) payable to the PBGC under
ERISA.

        (l)    Brokers. No broker or finder acting on behalf of the Borrower was
employed or utilized in connection with this Agreement or the other Related
Documents or the transactions contemplated hereby or thereby and the Borrower
has no obligation to any Person in respect of any finder's or brokerage fees in
connection therewith.

        (m)  Margin Regulations. The Borrower is not engaged in the business of
extending credit for the purpose of "purchasing" or "carrying" any "margin
security," as such terms are defined in Regulation U of the Federal Reserve
Board as now and from time to time hereafter in effect (such securities being
referred to herein as "Margin Stock"). The Borrower owns no Margin Stock, and no
portion of the proceeds of the Advances made hereunder will be used, directly or
indirectly, for the purpose of purchasing or carrying any Margin Stock, for the
purpose of reducing or retiring any Debt that was originally incurred to
purchase or carry any Margin Stock or for any other purpose that might cause any
portion of such proceeds to be considered a "purpose credit" within the meaning
of Regulations T, U or X of the Federal Reserve Board. The Borrower will not
take or permit to be taken any action that might cause any Related Document to
violate any regulation of the Federal Reserve Board.

        (n)  Nonapplicability of Bulk Sales Laws. No transaction contemplated by
this Agreement or any of the Related Documents requires compliance with any bulk
sales act or similar law.

        (o)  Government Regulation. The Borrower is not an "investment company"
or an "affiliated person" of, or "promoter" or "principal underwriter" for, an
"investment company," as such terms are defined in the Investment Company Act.
The making of Advances by the Lenders hereunder, the application of the proceeds
thereof and the consummation of the transactions contemplated by this Agreement
and the other Related Documents will not violate any provision of any such
statute or any rule, regulation or order issued by the Securities and Exchange
Commission.

15

--------------------------------------------------------------------------------


        (p)  Nonconsolidation. The Borrower is operated in such a manner that
the separate corporate existence of the Borrower, on the one hand, and any
member of the Parent Group, on the other hand, would not be disregarded in the
event of the bankruptcy or insolvency of any member of the Parent Group and,
without limiting the generality of the foregoing:

        (i)    the Borrower is a limited purpose limited liability company whose
activities are restricted in its limited liability company agreement to those
activities expressly permitted hereunder and under the other Related Documents
and the Borrower has not engaged, and does not presently engage, in any activity
other than those activities expressly permitted hereunder and under the other
Related Documents, nor has the Borrower entered into any agreement other than
this Agreement, the other Related Documents to which it is a party and, with the
prior written consent of the Lenders and the Administrative Agent, any other
agreement necessary to carry out more effectively the provisions and purposes
hereof or thereof;

        (ii)  the Borrower's business is managed solely by its own officers and
directors, each of whom when acting for the Borrower shall be acting solely in
his or her capacity as an officer or director of the Borrower and not as an
officer, director, employee or agent of any member of the Parent Group;

        (iii)  Borrower shall compensate all employees, consultants and agents
directly or indirectly through reimbursement of the Parent, from the Borrower's
bank accounts, for services provided to the Borrower by such employees,
consultants and agents and, to the extent any employee, consultant or agent of
the Borrower is also an employee, consultant or agent of such member of the
Parent Group on a basis which reflects the respective services rendered to the
Borrower and such member of the Parent Group and in accordance with the terms of
the Administrative Services Agreement;

        (iv)  Borrower shall pay its own incidental administrative costs and
expenses not covered under the terms of the Administrative Services Agreement
from its own funds, and shall allocate all other shared overhead expenses
(including, without limitation, telephone and other utility charges, the
services of shared employees, consultants and agents, and reasonable legal and
auditing expenses) which are not reflected in the Servicing Fee, and other items
of cost and expense shared between the Borrower and the Parent, pursuant to the
terms of the Administrative Services Agreement, on the basis of actual use to
the extent practicable and, to the extent such allocation is not practicable, on
a basis reasonably related to actual use or the value of services rendered;

        (v)  other than the purchase and acceptance through capital contribution
of Transferred Receivables, the acceptance of Subordinated Loans pursuant to the
Subordinated Notes, the payment of distributions and the return of capital to
the Member, the payment of Servicing Fees to the Servicer under this Agreement
and the transactions contemplated under the Administrative Services Agreement,
the Borrower engages and has engaged in no intercorporate transactions with any
member of the Parent Group;

        (vi)  the Borrower maintains records and books of account separate from
that of each member of the Parent Group, holds regular meetings and otherwise
observes limited liability company formalities;

        (vii) (A) the financial statements (other than consolidated financial
statements) and books and records of the Borrower and each member of the Parent
Group reflect the separate existence of the Borrower and (B) the consolidated
financial statements of the Parent Group shall contain disclosure to the effect
that the Borrower's assets are not available to the creditors of any member of
the Parent Group;

        (viii) (A) the Borrower maintains its assets separately from the assets
of each member of the Parent Group (including through the maintenance of
separate bank accounts and except for any

16

--------------------------------------------------------------------------------




Records to the extent necessary to assist the Servicer in connection with the
servicing of the Transferred Receivables), (B) except as contemplated by the
Administrative Services Agreement the Borrower's funds (including all money,
checks and other cash proceeds) and assets, and records relating thereto, have
not been and are not commingled with those of any member of the Parent Group and
(C) the separate creditors of the Borrower will be entitled to be satisfied out
of the Borrower's assets prior to any value in the Borrower becoming available
to the Member;

        (ix)  except as otherwise expressly permitted hereunder, under the other
Related Documents and under the Borrower's organizational documents, no member
of the Parent Group (A) pays the Borrower's expenses, (B) guarantees the
Borrower's obligations, or (C) advances funds to the Borrower for the payment of
expenses or otherwise;

        (x)  all business correspondence and other communications of the
Borrower are conducted in the Borrower's own name, on its own stationery and
through a separately-listed telephone number;

        (xi)  Borrower shall maintain separate office space from the offices of
any member of the Parent Group and identify such office by a sign in its own
name;

        (xii) Borrower shall respond to any inquiries with respect to ownership
of a Transferred Receivable by stating that it is the owner of such Transferred
Receivable, and that such Transferred Receivable is pledged to the
Administrative Agent for the benefit of the Lenders;

        (xiii) the Borrower does not act as agent for any member of the Parent
Group, but instead presents itself to the public as a legal entity separate from
each such member and independently engaged in the business of purchasing and
financing Receivables;

        (xiv) the Borrower maintains at least two independent directors each of
whom (A) is not a Stockholder, director, officer, employee or associate, or any
relative of the foregoing, of any member of the Parent Group (other than the
Borrower), all as provided in its limited liability company agreement, (B) has
(1) prior experience as an independent director for an entity whose
organizational documents required the unanimous consent of all independent
directors thereof before such corporation could consent to the institution of
bankruptcy or insolvency proceedings against it or could file a petition seeking
relief under any applicable federal or state law relating to bankruptcy and
(2) at least two years of employment experience with one or more entities that
provide, in the ordinary course of their respective businesses, advisory,
management, independent director services or placement services to issuers of
securitization or structured finance instruments, agreements or securities, and
(C) is otherwise acceptable to the Lenders and the Administrative Agent; and

        (xv) the limited liability company agreement of the Borrower requires
(A) the affirmative vote of each independent director before a voluntary
petition under Section 301 of the Bankruptcy Code may be filed by the Borrower,
and (B) the Borrower to maintain (1) correct and complete books and records of
account and (2) minutes of the meetings and other proceedings of its members and
board of directors.

        (q)  Deposit and Disbursement Accounts. Schedule 4.01(q) lists all banks
and other financial institutions at which the Borrower maintains deposit or
other bank accounts as of the Closing Date, including any Lockbox Accounts and
the Borrower Account, and such schedule correctly identifies the name, address
and telephone number of each depository, the name in which the account is held,
a description of the purpose of the account, and the complete account number
therefor. The Borrower Account and each Lockbox Account constitute deposit
accounts within the meaning of the UCC. The Borrower (or the Servicer on its
behalf) has delivered to the Administrative Agent a fully executed agreement
pursuant to which the Borrower Account Bank (with respect to the Borrower
Account) and each Lockbox Account Bank (with respect to each Lockbox Account)
has agreed to comply with all instructions originated by the Administrative
Agent directing the disposition of funds in the Borrower

17

--------------------------------------------------------------------------------

Account and each Lockbox Account without further consent by the Borrower, the
Servicer or any Originator. None of the Borrower Account or any Lockbox Account
is in the name of any person other than the Borrower or the Administrative
Agent, and the Borrower has not consented to the Borrower Account Bank or any
Lockbox Account Bank following the instructions of any Person other than the
Administrative Agent. Accordingly, the Administrative Agent has a first priority
perfected security interest in the Borrower Account and each Lockbox Account,
and all funds on deposit therein.

        (r)  Transferred Receivables.

        (i)    Transfers. Each Transferred Receivable was purchased by or
contributed to the Borrower on the relevant Transfer Date pursuant to the Sale
Agreement.

        (ii)  Eligibility. Each Transferred Receivable designated as an Eligible
Receivable in each Borrowing Base Certificate constitutes an Eligible Receivable
as of the date specified in such Borrowing Base Certificate.

        (iii)  No Material Adverse Effect. The Borrower has no actual knowledge
of any fact (including any defaults by the Obligor thereunder on any other
Receivable) that would cause it or should have caused it to expect that any
payments on any Transferred Receivable designated as an Eligible Receivable in
any Borrowing Base Certificate will not be paid in full when due or that has
caused it to expect any material adverse effect on any such Transferred
Receivable.

        (iv)  Nonavoidability of Transfers. The Borrower shall (A) have received
each Contributed Receivable as a contribution to the capital of the Borrower by
the Member and (B) (1) have purchased each Sold Receivable from the applicable
Originator for cash consideration or with the proceeds of a Subordinated Loan
and (2) have accepted assignment of any Eligible Receivables transferred
pursuant to clause (b) of Section 4.04 of the Sale Agreement, in each case in an
amount that constitutes fair consideration and reasonably equivalent value
therefor. Each Sale of a Sold Receivable effected pursuant to the terms of the
Sale Agreement shall not have been made for or on account of an antecedent debt
owed by any Originator to the Borrower and no such Sale is or may be avoidable
or subject to avoidance under any bankruptcy laws, rules or regulations.

        (s)  Assignment of Interest in Related Documents. The Borrower's
interests in, to and under the Receivables Sale Agreement and the Parent
Agreement have been assigned by the Borrower to the Administrative Agent (for
the benefit of itself and the Lenders).

        (t)    Representations and Warranties in Other Related Documents. Each
of the representations and warranties of the Borrower contained in the Related
Documents (other than this Agreement) is true and correct in all respects and
the Borrower hereby makes each such representation and warranty to, and for the
benefit of, the Lenders and the Administrative Agent as if the same were set
forth in full herein.

ARTICLE V.

GENERAL COVENANTS OF THE BORROWER

        Section 5.01.    Affirmative Covenants of the Borrower.    The Borrower
covenants and agrees that from and after the Effective Date and until the
Termination Date:

        (a)  Compliance with Agreements and Applicable Laws. The Borrower shall
(i) perform each of its obligations under this Agreement and the other Related
Documents and (ii) comply with all federal, state and local laws and regulations
applicable to it and the Transferred Receivables, including those relating to
truth in lending, retail installment sales, fair credit billing, fair credit
reporting, equal credit opportunity, fair debt collection practices, privacy,
licensing, taxation, ERISA and labor matters and environmental laws and
environmental permits, except, solely with respect to this clause (ii), where
the failure to so comply would not have an adverse effect on

18

--------------------------------------------------------------------------------

(1) the business, assets, liabilities, operations, prospects or financial or
other condition of the Borrower, or (2) the Borrower Collateral.

        (b)  Maintenance of Existence and Conduct of Business. The Borrower
shall: (i) do or cause to be done all things necessary to preserve and keep in
full force and effect its limited liability company existence and its rights and
franchises; (ii) continue to conduct its business substantially as now conducted
or as otherwise permitted hereunder and in accordance with (1) the terms of its
limited liability company agreement, (2) Section 4.01(p) and (3) the assumptions
set forth in each legal opinion of Proskauer Rose LLP and Stikeman, Elliott or
other counsel to the Borrower from time to time delivered pursuant to
Section 3.02(d) of the Sale Agreement with respect to issues of substantive
consolidation and true sale and absolute transfer; (iii) at all times maintain,
preserve and protect all of its assets and properties used or useful in the
conduct of its business, including all licenses, permits, charters and
registrations, and keep the same in good repair, working order and condition in
all material respects (taking into consideration ordinary wear and tear) and
from time to time make, or cause to be made, all necessary or appropriate
repairs, replacements and improvements thereto consistent with industry
practices; and (iv) transact business only in the name of Superior Essex Funding
LLC or such trade names as are set forth in Schedule 5.01(b).

        (c)  Lockboxes; Deposit of Collections. The Borrower shall deposit or
cause to be deposited promptly into a Lockbox Account, and in any event no later
than the first Business Day after receipt thereof, all Collections it may
receive with respect to any Transferred Receivable.

        (d)  Use of Proceeds. The Borrower shall utilize the proceeds of the
Advances made hereunder solely for (i) the repayment of Advances made hereunder
and the payment of any fees due hereunder, (ii) the purchase of Receivables from
the Originators pursuant to the Sale Agreement, (iii) the payment of
distributions to the Member, (iv) the repayment of Subordinated Loans, and
(v) the payment of administrative fees or Servicing Fees or expenses to the
Servicer or routine administrative or operating expenses, in each case only as
expressly permitted by and in accordance with the terms of this Agreement and
the other Related Documents.

        (e)  Payment, Performance and Discharge of Obligations.

        (i)    Subject to Section 5.01(e)(ii), the Borrower shall pay, perform
and discharge or cause to be paid, performed and discharged promptly all charges
and claims payable by it, including (A) Charges imposed upon it, its income and
profits, or any of its property (real, personal or mixed) and all Charges with
respect to tax, social security and unemployment withholding with respect to its
employees, and (B) lawful claims for labor, materials, supplies and services or
otherwise before any thereof shall become past due.

        (ii)  The Borrower may in good faith contest, by appropriate
proceedings, the validity or amount of any charges or claims described in
Section 5.01(e)(i); provided, that (A) adequate reserves with respect to such
contest are maintained on the books of the Borrower, in accordance with GAAP,
(B) such contest is maintained and prosecuted continuously and with diligence,
(C) none of the Borrower Collateral becomes subject to forfeiture or loss as a
result of such contest, (D) no Lien shall be imposed to secure payment of such
charges or claims other than inchoate tax liens and (E) none of the Lenders or
the Administrative Agent has advised the Borrower in writing that such Affected
Party reasonably believes that failure to pay or to discharge such claims or
charges could have or result in a Material Adverse Effect.

        (f)    ERISA. The Borrower shall give the Administrative Agent prompt
written notice of any event that (i) could reasonably be expected to result in
the imposition of a Lien under Section 412 of the IRC or Section 302 or 4068 of
ERISA, or (ii) could reasonably be expected to result in the incurrence by
Borrower of any liabilities under Title IV of ERISA (other than premium payments
arising in the ordinary course of business).

19

--------------------------------------------------------------------------------

        Section 5.02.    Reporting Requirements of the Borrower.    The Borrower
hereby agrees that from and after the Effective Date until the Termination Date,
it shall furnish or cause to be furnished to the Administrative Agent and the
Lenders:

        (a)  The financial statements, notices and other information at the
times, to the Persons and in the manner set forth in Annex 5.02(a).

        (b)  As soon as available, and in any event no later than 12:00 Noon
(New York time) on the third Business Day of each week, a completed certificate
in the form attached hereto as Exhibit 5.02(b) (each, a "Borrowing Base
Certificate"), each of which shall be prepared by the Borrower or the Servicer
as of the last day of the previous week; provided, that if (i) an Incipient
Termination Event or a Termination Event shall have occurred and be continuing
or (ii) the Administrative Agent, in good faith, believes that an Incipient
Termination Event or a Termination Event is imminent or deems the Lender's
rights or interests in the Transferred Receivables or the Borrower Collateral
insecure, then such reports shall be delivered daily.

        (c)  Such other reports, statements and reconciliations with respect to
the Borrowing Base or Borrower Collateral as any Lender or the Administrative
Agent shall from time to time request in its reasonable discretion.

        Section 5.03.    Negative Covenants of the Borrower.    The Borrower
covenants and agrees that, without the prior written consent of the Requisite
Lenders and the Administrative Agent, from and after the Effective Date until
the Termination Date:

        (a)  Sale of Membership Interests and Assets. The Borrower shall not
sell, transfer, convey, assign or otherwise dispose of, or assign any right to
receive income in respect of, any of its properties or other assets or any of
its membership interests (whether in a public or a private offering or
otherwise), any Transferred Receivable or Contract therefor or any of its rights
with respect to any Lockbox or any Lockbox Account, the Collection Account or
any other deposit account in which any Collections of any Transferred Receivable
are deposited except as otherwise expressly permitted by this Agreement or any
of the other Related Documents.

        (b)  Liens. The Borrower shall not create, incur, assume or permit to
exist (i) any Adverse Claim on or with respect to its Transferred Receivables or
(ii) any Adverse Claim on or with respect to its other properties or assets
(whether now owned or hereafter acquired) except for the Liens set forth in
Schedule 5.03(b) and other Permitted Encumbrances. In addition, the Borrower
shall not become a party to any agreement, note, indenture or instrument or take
any other action that would prohibit the creation of a Lien on any of its
properties or other assets in favor of the Lenders as additional collateral for
the Borrower Obligations, except as otherwise expressly permitted by this
Agreement or any of the other Related Documents.

        (c)  Modifications of Receivables, Contracts or Credit and Collection
Policies. The Borrower shall not, without the prior written consent of the
Administrative Agent, (i) extend, amend, forgive, discharge, compromise, waive,
cancel or otherwise modify the terms of any Transferred Receivable or amend,
modify or waive any term or condition of any Contract related thereto, provided,
that the Borrower may authorize the Servicer to take such actions as are
expressly permitted by the terms of any Related Document or the Credit and
Collection Policies, or (ii) amend, modify or waive any term or provision of the
Credit and Collection Policies.

        (d)  Changes in Instructions to Obligors. The Borrower shall not make
any change in its instructions to Obligors regarding the deposit of Collections
with respect to the Transferred Receivables, except to the extent the
Administrative Agent directs the Borrower to change such instructions to
Obligors or the Administrative Agent consents in writing to such change.

20

--------------------------------------------------------------------------------




        (e)  Capital Structure and Business. The Borrower shall not (i) make any
changes in any of its business objectives, purposes or operations, (ii) make any
change in its capital structure, including the issuance of any membership
interests, warrants or other securities convertible into membership interests or
any revision of the terms of its outstanding membership interests, (iii) amend,
waive or modify any term or provision of its certificate of formation or limited
liability company agreement, (iv) make any change to its name indicated on the
public records of its jurisdiction of organization or (v) change its
jurisdiction of organization. The Borrower shall not engage in any business
other than as provided in its certificate of formation, limited liability
company agreement and the Related Documents.

        (f)    Mergers, Subsidiaries, Etc. The Borrower shall not directly or
indirectly, by operation of law or otherwise, (i) form or acquire any
Subsidiary, or (ii) merge with, consolidate with, acquire all or substantially
all of the assets or capital Stock of, or otherwise combine with or acquire, any
Person.

        (g)  Sale Characterization; Receivables Sale Agreement. The Borrower
shall not make statements or disclosures, prepare any financial statements or in
any other respect account for or treat the transactions contemplated by the Sale
Agreement (including for accounting, tax and reporting purposes) in any manner
other than (i) with respect to each Sale of each Sold Receivable effected
pursuant to the Sale Agreement, as a true sale and absolute assignment of the
title to and sole record and beneficial ownership interest of the Transferred
Receivables by the Originators to the Borrower and (ii) with respect to each
contribution of Contributed Receivables thereunder, as an increase in the stated
capital of the Borrower.

        (h)  Restricted Payments. Except for the Subordinated Loans, the
Borrower shall not enter into any lending transaction with any other Person. The
Borrower shall not at any time (i) advance credit to any Person or (ii) declare
any distributions, repurchase any membership interest, return any capital, or
make any other payment or distribution of cash or other property or assets in
respect of the Borrower's membership interest or make a repayment with respect
to any Subordinated Loans if, after giving effect to any such advance or
distribution, a Funding Excess, Incipient Termination Event or Termination Event
would exist or otherwise result therefrom.

        (i)    Indebtedness. The Borrower shall not create, incur, assume or
permit to exist any Debt, except (i) Debt of the Borrower to any Affected Party,
Indemnified Person, the Servicer or any other Person expressly permitted by this
Agreement or any other Related Document, (ii) Subordinated Loans pursuant to the
Subordinated Notes, (iii) deferred taxes, (iv) unfunded pension fund and other
employee benefit plan obligations and liabilities to the extent they are
permitted to remain unfunded under applicable law, and (v) endorser liability in
connection with the endorsement of negotiable instruments for deposit or
collection in the ordinary course of business.

        (j)    Prohibited Transactions. The Borrower shall not enter into, or be
a party to, any transaction with any Person except as expressly permitted
hereunder or under any other Related Document.

        (k)  Investments. Except as otherwise expressly permitted hereunder or
under the other Related Documents, the Borrower shall not make any investment
in, or make or accrue loans or advances of money to, any Person, including the
Member, any director, officer or employee of the Borrower, the Parent or any of
the Parent's other Subsidiaries, through the direct or indirect lending of
money, holding of securities or otherwise, except with respect to Transferred
Receivables, Permitted Investments and investments received in connection with
the bankruptcy or reorganization of any Obligor of a Transferred Receivable.

21

--------------------------------------------------------------------------------




        (l)    Commingling. The Borrower shall not deposit or permit the deposit
of any funds that do not constitute Collections of Transferred Receivables into
any Lockbox Account. If funds that are not Collections are deposited into a
Lockbox Account and the Servicer has so notified the Administrative Agent in
writing, the Administrative Agent shall promptly remit (or direct the applicable
Lockbox Account Bank to remit) any such amounts that are not Collections to the
applicable Originator or other Person designated in such notice from the
Servicer.

        (m)  ERISA. The Borrower shall not, and shall not cause or permit any of
its ERISA Affiliates to, cause or permit to occur an event that (i) could
reasonably be expected to result in the imposition of a Lien under Section 412
of the IRC or Section 302 or 4068 of ERISA, or (ii) could reasonably be expected
to result in the incurrence by Borrower of any liabilities under Title IV of
ERISA (other than premium payments arising in the ordinary course of business).

        (n)  Related Documents. The Borrower shall not amend, modify or waive
any term or provision of any Related Document without the prior written consent
of the Administrative Agent.

        (o)  Board Policies. The Borrower shall not modify the terms of any
policy or resolutions of its board of directors if such modification could
reasonably be expected to have or result in a Material Adverse Effect.

        (p)  Additional Members of Borrower. The Borrower shall not admit any
additional member without the prior written consent of the Administrative Agent
and the Requisite Lenders other than a "Special Member" as such term is defined
in the Borrower's limited liability company agreement as of the date hereof.

22

--------------------------------------------------------------------------------

ARTICLE VI.

ACCOUNTS

        Section 6.01.    Establishment of Accounts.    

        (a)  The Lockbox Accounts.

        (i)    The Borrower has established with each Lockbox Bank one or more
Lockbox Accounts. The Borrower agrees that the Administrative Agent shall have
exclusive dominion and control of each Lockbox Account and all monies,
instruments and other property from time to time on deposit therein. The
Borrower shall not make or cause to be made, or have any ability to make or
cause to be made, any withdrawals from any Lockbox Account except as provided in
Section 6.01(b)(ii).

        (ii)  The Borrower and the Servicer have instructed all existing
Obligors of Transferred Receivables, and shall instruct all future Obligors of
such Receivables, to make payments in respect thereof only (A) by check or money
order mailed to one or more lockboxes or post office boxes under the control of
the Administrative Agent (each a "Lockbox" and collectively the "Lockboxes") or
(B) by wire transfer or moneygram directly to a Lockbox Account.
Schedule 4.01(q) lists all Lockboxes and all Lockbox Banks at which the Borrower
maintains Lockbox Accounts as of the Effective Date, and such schedule correctly
identifies (1) with respect to each such Lockbox Bank, the name, address and
telephone number thereof, (2) with respect to each Lockbox Account, the name in
which such account is held and the complete account number therefor, and
(3) with respect to each Lockbox, the lockbox number and address thereof. The
Borrower and the Servicer shall endorse, to the extent necessary, all checks or
other instruments received in any Lockbox so that the same can be deposited in
the Lockbox Account, in the form so received (with all necessary endorsements),
on the first Business Day after the date of receipt thereof. In addition, each
of the Borrower and the Servicer shall deposit or cause to be deposited into a
Lockbox Account all cash, checks, money orders or other proceeds of Transferred
Receivables or Borrower Collateral received by it other than in a Lockbox or a
Lockbox Account, in the form so received (with all necessary endorsements), not
later than the close of business on the first Business Day following the date of
receipt thereof, and until so deposited all such items or other proceeds shall
be held in trust for the benefit of the Administrative Agent. Neither the
Borrower nor the Servicer shall make any deposits into a Lockbox or any Lockbox
Account except in accordance with the terms of this Agreement or any other
Related Document.

        (iii)  If, for any reason, a Lockbox Account Agreement terminates or any
Lockbox Bank fails to comply with its obligations under the Lockbox Account
Agreement to which it is a party, then the Borrower shall promptly notify all
Obligors of Transferred Receivables who had previously been instructed to make
wire payments to a Lockbox Account maintained at any such Lockbox Bank to make
all future payments to a new Lockbox Account in accordance with this
Section 6.01(a)(iii). The Borrower shall not close any such Lockbox Account
unless it shall have (A) received the prior written consent of the
Administrative Agent, (B) established a new account with the same Lockbox Bank
or with a new depositary institution satisfactory to the Administrative Agent,
(C) entered into an agreement covering such new account with such Lockbox Bank
or with such new depositary institution substantially in the form of such
Lockbox Account Agreement or that is satisfactory in all respects to the
Administrative Agent (whereupon, for all purposes of this Agreement and the
other Related Documents, such new account shall become a Lockbox Account, such
new agreement shall become a Lockbox Account Agreement and any new depositary
institution shall become a Lockbox Bank), and (D) taken all such action as the
Administrative Agent shall require to grant and perfect a first priority Lien in
such new Lockbox Account to the Lender under Section 8.01 of this Agreement.
Except as permitted by this Section 6.01(a), neither

23

--------------------------------------------------------------------------------




the Borrower nor the Servicer shall open any new Lockbox or Lockbox Account
without the prior written consent of the Administrative Agent.

        (b)  Collection Account.

        (i)    The Lenders have established and shall maintain the Collection
Account with Deutsche Bank Trust Company Americas (the "Depositary"). The
Collection Account shall be registered in the name of the Administrative Agent
and the Administrative Agent shall, subject to the terms of this Agreement, have
exclusive dominion and control thereof and of all monies, instruments and other
property from time to time on deposit therein.

        (ii)  The Borrower shall instruct each Lockbox Bank to transfer, and the
Borrower hereby grants the Administrative Agent the authority to instruct each
such Lockbox Bank to transfer, on each Business Day in same day funds, all
available funds in each Lockbox Account to the Collection Account. The Lenders
and the Administrative Agent may deposit into the Collection Account from time
to time all monies, instruments and other property received by any of them as
proceeds of the Transferred Receivables.

        (iii)  If, for any reason, the Depositary wishes to resign as depositary
of the Collection Account or fails to carry out the instructions of the
Administrative Agent, then the Administrative Agent shall promptly notify the
Lenders. Neither the Lenders nor the Administrative Agent shall close the
Collection Account unless (A) a new deposit account has been established with a
new depositary institution, (B) the Lenders and the Administrative Agent have
entered into an agreement covering such new account with such new depositary
institution satisfactory in all respects to the Administrative Agent (whereupon
such new account shall become the Collection Account and such new depositary
institution shall become the Depositary for all purposes of this Agreement and
the other Related Documents), and (C) the Lenders and the Administrative Agent
have taken all such action as the Administrative Agent shall require to grant
and perfect a first priority Lien in such new Collection Account to the
Administrative Agent on behalf of the Lenders.

        (c)  Borrower Account.

        (i)    The Borrower has established the Borrower Account and agrees that
the Administrative Agent shall have exclusive dominion and control of such
Borrower Account and all monies, instruments and other property from time to
time on deposit therein.

        (ii)  The Administrative Agent hereby agrees that until such time as it
instructs the Borrower Account Bank otherwise, the Borrower shall have the right
to give instruction for the withdrawal, transfer or payment of funds on deposit
in the Borrower Account. The Administrative Agent further agrees that it shall
not instruct the Borrower Account Bank to no longer accept instructions from the
Borrower unless an Incipient Termination Event or a Termination Event shall have
occurred and be continuing.

ARTICLE VII.

SERVICER PROVISIONS

        Section 7.01.    Appointment of the Servicer.    Each of the Lenders
hereby appoints the Servicer as its agent, and the Borrower hereby acknowledges
and agrees to such appointment, to service the Transferred Receivables and
enforce the Borrower's, the Lenders' and the Administrative Agent's rights and
interests in and under each Transferred Receivable and Contract therefor and to
serve in such capacity until the termination of its responsibilities pursuant to
Sections 9.02 or 11.01. In connection therewith, the Servicer hereby accepts
such appointment and agrees to perform the duties and obligations set forth
herein. The Servicer may, with the prior written consent of the Requisite
Lenders

24

--------------------------------------------------------------------------------

and the Administrative Agent, subcontract with a Sub-Servicer for the
collection, servicing or administration of the Transferred Receivables;
provided, that (a) the Servicer shall remain liable for the performance of the
duties and obligations of such Sub-Servicer pursuant to the terms hereof,
(b) any Sub-Servicing Agreement that may be entered into and any other
transactions or services relating to the Transferred Receivables involving a
Sub-Servicer shall be deemed to be between the Sub-Servicer and the Servicer
alone, and the Lenders and the Administrative Agent shall not be deemed parties
thereto and shall have no obligations, duties or liabilities with respect to the
Sub-Servicer and (c) each Sub-Servicing Agreement shall expressly provide that
it shall automatically terminate upon the termination of the Servicer's
responsibilities hereunder in accordance with the terms hereof.

        Section 7.02.    Duties and Responsibilities of the Servicer.    Subject
to the provisions of this Agreement, the Servicer shall conduct the servicing,
administration and collection of the Transferred Receivables and shall take, or
cause to be taken, all actions that (i) may be necessary or advisable to
service, administer and collect each Transferred Receivable from time to time,
(ii) the Servicer would take if the Transferred Receivables were owned by the
Servicer, and (iii) are consistent with industry practice for the servicing of
such Transferred Receivables.

        Section 7.03.    Collections on Receivables.    

        (a)  In the event that the Servicer is unable to determine the specific
Transferred Receivables on which Collections have been received from the Obligor
thereunder, the parties agree for purposes of this Agreement only that such
Collections shall be deemed to have been received on such Receivables in the
order in which they were originated with respect to such Obligor. In the event
that the Servicer is unable to determine the specific Transferred Receivables on
which discounts, offsets or other non-cash reductions have been granted or made
with respect to the Obligor thereunder, the parties agree for purposes of this
Agreement only that such reductions shall be deemed to have been granted or made
(i) prior to a Termination Event, on such Receivables as determined by the
Servicer, and (ii) from and after the occurrence of a Termination Event, in the
reverse order in which they were originated with respect to such Obligor.

        (b)  If the Servicer determines that amounts unrelated to the
Transferred Receivables (the "Unrelated Amounts") have been deposited in the
Collection Account, then the Servicer shall provide written evidence thereof to
the Lenders and the Administrative Agent no later than the first Business Day
following the day on which the Servicer had actual knowledge thereof, which
evidence shall be provided in writing and shall be otherwise reasonably
satisfactory to each such Affected Party. Upon receipt of any such notice, the
Administrative Agent shall, if such amounts have not been applied to the
Borrower Obligations, segregate the Unrelated Amounts and the same shall not be
deemed to constitute Collections on Transferred Receivables.

        Section 7.04.    Authorization of the Servicer.    Each of the Lenders
hereby authorizes the Servicer, and the Borrower acknowledges and agrees to such
authorization, to take any and all reasonable steps in its name and on its
behalf necessary or desirable and not inconsistent with the rights of the
Administrative Agent and the Lenders hereunder, in the determination of the
Servicer, to (a) collect all amounts due under any Transferred Receivable,
including endorsing the applicable name on checks and other instruments
representing Collections on such Receivable, and execute and deliver any and all
instruments of satisfaction or cancellation or of partial or full release or
discharge and all other comparable instruments with respect to any such
Receivable and (b) after any Transferred Receivable becomes a Delinquent
Receivable or a Defaulted Receivable and to the extent permitted under and in
compliance with applicable law and regulations, commence proceedings with
respect to the enforcement of payment of any such Receivable and the Contract
therefor and adjust, settle or compromise any payments due thereunder, in each
case to the same extent as the applicable Originator could have done if it had
continued to own such Receivable. The Borrower, the Administrative Agent and
each Lender shall furnish the Servicer with any powers of attorney and other
documents necessary or appropriate to

25

--------------------------------------------------------------------------------


enable the Servicer to carry out its servicing and administrative duties
hereunder. Notwithstanding anything to the contrary contained herein, the
Lenders and the Administrative Agent shall have the absolute and unlimited right
to direct the Servicer (at the Servicer's expense) (i) to commence or settle any
legal action to enforce collection of any Transferred Receivable or (ii) to
foreclose upon, repossess or take any other action that the Administrative Agent
deems necessary or advisable with respect thereto. In no event shall the
Servicer be entitled to make any Affected Party a party to any Litigation
without such Affected Party's express prior written consent, or to make the
Borrower a party to any Litigation without the Administrative Agent's consent.

        Section 7.05.    Servicing Fees.    As compensation for its servicing
activities and as reimbursement for its reasonable expenses in connection
therewith, the Servicer shall be entitled to receive the Servicing Fees in
accordance with Section 2.07. The Servicer shall be required to pay for all
expenses incurred by it in connection with its activities hereunder (including
any payments to accountants, counsel or any other Person) and shall not be
entitled to any payment therefor other than the Servicing Fees.

        Section 7.06.    Representations and Warranties of the Servicer.    To
induce the Lenders to make Advances from time to time and the Administrative
Agent to take any action required to be performed by it hereunder, the Servicer
makes the following representations and warranties to each Lender and the
Administrative Agent on the Effective Date and each Advance Date, which shall
survive the execution and delivery of this Agreement:

        (a)  Corporate Existence; Compliance with Law. The Servicer (i) is a
corporation duly organized, validly existing and in good standing under the laws
of its jurisdiction of incorporation; (ii) is duly qualified to conduct business
and is in good standing in each other jurisdiction where its ownership or lease
of property or the conduct of its business requires such qualification, except
where the failure to so qualify could not reasonably be expected to result in a
Material Adverse Effect; (iii) has the requisite corporate power and authority
and the legal right to own, pledge, mortgage or otherwise encumber and operate
its properties, to lease the property it operates under lease, and to conduct
its business, in each case, as now, heretofore and proposed to be conducted;
(iv) has all licenses, permits, consents or approvals from or by, and has made
all filings with, and has given all notices to, all Governmental Authorities
having jurisdiction, to the extent required for such ownership, operation and
conduct, except where the failure to do any of the foregoing could not
reasonably be expected to result in a Material Adverse Effect; (v) is in
compliance with its charter and bylaws; and (vi) subject to specific
representations set forth herein regarding ERISA, tax and other laws, is in
compliance with all applicable provisions of law, except where the failure to so
comply could not reasonably be expected to result in a Material Adverse Effect.

        (b)  Corporate Power, Authorization, Enforceable Obligations. The
execution, delivery and performance by the Servicer of this Agreement and the
other Related Documents to which it is a party and, solely with respect to
clause (vii) below, the exercise by each of the Borrower, the Lenders or the
Administrative Agent of any of its rights and remedies under any Related
Document to which it is a party (i) are within the Servicer's corporate power;
(ii) have been duly authorized by all necessary or proper corporate and
shareholder action; (iii) do not contravene any provision of the Servicer's
certificate or articles of incorporation or bylaws; (iv) do not violate any law
or regulation, or any order or decree of any court or Governmental Authority
applicable to Servicer; (v) do not conflict with or result in the breach or
termination of, constitute a default under or accelerate or permit the
acceleration of any performance required by, any indenture, mortgage, deed of
trust, lease, agreement or other instrument to which the Servicer is a party or
by which the Servicer or any of the property of the Servicer is bound; (vi) do
not result in the creation or imposition of any Adverse Claim upon any of the
property of the Servicer; and (vii) do not require the consent or approval of
any Governmental Authority or any other Person, except those which have been
duly obtained, made or complied with prior to the Closing Date as

26

--------------------------------------------------------------------------------

provided in Section 3.01(b). On or prior to the Effective Date, each of the
Related Documents to which the Servicer is a party shall have been duly executed
and delivered by the Servicer and each such Related Document shall then
constitute a legal, valid and binding obligation of the Servicer enforceable
against it in accordance with its terms.

        (c)  No Litigation. No Litigation is now pending or, to the knowledge of
the Servicer, threatened against the Servicer that (i) challenges the Servicer's
right or power to enter into or perform any of its obligations under the Related
Documents to which it is a party, or the validity or enforceability of any
Related Document or any action taken thereunder, (ii) seeks to prevent the
transfer, sale, pledge or contribution of any Receivable or the consummation of
any of the transactions contemplated under this Agreement or the other Related
Documents, or (iii) except as set forth on Schedule 7.06(c), that, if adversely
determined, could reasonably be expected to have a Material Adverse Effect.

        (d)  Solvency. (i) No insolvency proceedings of any nature are now
pending or threatened against the Servicer, and (ii) the Servicer is generally
paying its debts as they become due.

        (e)  Taxes. All material tax returns, reports and statements, including
information returns, required by any Governmental Authority to be filed by the
Servicer and each of its Affiliates included in the Parent Group have been filed
with the appropriate Governmental Authority and all Charges have been paid prior
to the date on which any fine, penalty, interest or late charge may be added
thereto for nonpayment thereof (or any such fine, penalty, interest, late charge
or loss has been paid), excluding Charges or other amounts being contested in
accordance with Section 7.07(g). Proper and accurate amounts have been withheld
by the Servicer or such Affiliate from its respective employees for all periods
in compliance in all material respects with all applicable federal, state, local
and foreign laws and such withholdings have been timely paid to the respective
Governmental Authorities. Schedule 7.06(e) sets forth as of the Closing Date
(i) those taxable years for which the Servicer's or such Affiliates' tax returns
are currently being audited by the IRS or any other applicable Governmental
Authority and (ii) any assessments or threatened assessments in connection with
any such audit or otherwise currently outstanding. Except as described on
Schedule 7.06(e), neither the Servicer nor any such Affiliate has executed or
filed with the IRS or any other Governmental Authority any agreement or other
document extending, or having the effect of extending, the period for assessment
or collection of any Charges. Except as described in Schedule 7.06(e), the
Servicer is not liable for any Charges: (A) under any agreement (including any
tax sharing agreements) or (B) to the best of the Servicer's knowledge, as a
transferee.

        (f)    Full Disclosure. To the extent prepared by or based upon
information provided by the Servicer, all information contained in this
Agreement, any Borrowing Base Certificate or any of the other Related Documents,
or any written statement furnished to any Lender or the Administrative Agent
pursuant to the terms of this Agreement or any of the other Related Documents
(which shall not include any projections or pro forma financial information), in
each case, taken as a whole, is true and accurate in every material respect, and
none of this Agreement, any Borrowing Base Certificate or any of the other
Related Documents, or any written statement furnished to any Lender or the
Administrative Agent pursuant to the terms of this Agreement or any of the other
Related Documents in each case, taken as whole, is misleading as a result of the
failure to include therein a material fact. All information contained in this
Agreement, any Borrowing Base Certificate or any of the other Related Documents,
or any written statement furnished to any Lender or the Administrative Agent has
been prepared in good faith by the management of the Servicer with the exercise
of reasonable diligence.

27

--------------------------------------------------------------------------------




        (g)  ERISA. The Servicer is in compliance with ERISA and has not
incurred and does not expect to incur any liabilities (except for premium
payments arising in the ordinary course of business) payable to the PBGC under
ERISA.

        (h)  Brokers. No broker or finder acting on behalf of the Servicer was
employed or utilized in connection with this Agreement or the other Related
Documents or the transactions contemplated hereby or thereby and the Servicer
has no obligation to any Person in respect of any finder's or brokerage fees in
connection therewith.

        (i)    Margin Regulations. The Servicer is not engaged in the business
of extending credit for the purpose of "purchasing" or "carrying" any "margin
security," as such terms are defined in Regulation U of the Federal Reserve
Board as now and from time to time hereafter in effect (such securities being
referred to herein as "Margin Stock"). The Servicer owns no Margin Stock, and no
portion of the proceeds of the Advances made hereunder will be used, directly or
indirectly, for the purpose of purchasing or carrying any Margin Stock, for the
purpose of reducing or retiring any Debt that was originally incurred to
purchase or carry any Margin Stock or for any other purpose that might cause any
portion of such proceeds to be considered a "purpose credit" within the meaning
of Regulations T, U or X of the Federal Reserve Board. The Servicer will not
take or permit to be taken any action that might cause any Related Document to
violate any regulation of the Federal Reserve Board.

        (j)    Government Regulation. The Servicer is not an "investment
company" or an "affiliated person" of, or "promoter" or "principal underwriter"
for, an "investment company," as such terms are defined in the Investment
Company Act.

        (k)  No Material Adverse Effect. The Servicer has no actual knowledge of
any fact (including any defaults by the Obligor thereunder on any other
Receivable) that would cause it or should have caused it to expect that any
payments on any Transferred Receivable designated as an Eligible Receivable in
any Borrowing Base Certificate will not be paid in full when due or that has
caused it to expect any material adverse effect on any such Transferred
Receivable.

        (l)    Representations and Warranties in Other Related Documents. Each
of the representations and warranties of the Servicer contained in the Related
Documents (other than this Agreement) is true and correct in all respects and
the Servicer hereby makes each such representation and warranty to, and for the
benefit of, the Lenders and the Administrative Agent as if the same were set
forth in full herein.

        Section 7.07.    Covenants of the Servicer.    The Servicer covenants
and agrees that from and after the Effective Date and until the Termination
Date:

        (a)  Compliance with Agreements and Applicable Laws. The Servicer shall
perform each of its obligations under this Agreement and the other Related
Documents and comply with all federal, state and local laws and regulations
applicable to it and the Transferred Receivables, including those relating to
truth in lending, retail installment sales, fair credit billing, fair credit
reporting, equal credit opportunity, fair debt collection practices, privacy,
licensing, taxation, ERISA and labor matters and environmental laws and
environmental permits, except where the failure to so comply could not
reasonably be expected to result in a Material Adverse Effect.

        (b)  Maintenance of Existence and Conduct of Business. The Servicer
shall: (i) do or cause to be done all things necessary to preserve and keep in
full force and effect its corporate existence and its rights and franchises;
(ii) continue to conduct its business substantially as now conducted or as
otherwise permitted hereunder and in accordance with the terms of its
certificate or articles of incorporation and bylaws; (iii) at all times
maintain, preserve and protect all of its assets and properties used or useful
in the conduct of its business, including all licenses, permits, charters and
registrations, and keep the same in good repair, working order and condition in
all material

28

--------------------------------------------------------------------------------




respects (taking into consideration ordinary wear and tear) and from time to
time make, or cause to be made, all necessary or appropriate repairs,
replacements and improvements thereto consistent with industry practices; and
(iv) without notifying the Administrative Agent in writing at least thirty
(30) days prior thereto, and subject to satisfaction of all actions requested by
the Administrative Agent pursuant to Section 14.14, transact business only in
such corporate and trade names as are set forth in Schedule 7.07(b).

        (c)  Deposit of Collections. The Servicer shall deposit or cause to be
deposited promptly into a Lockbox Account, and in any event no later than the
first Business Day after receipt thereof, all Collections it may receive with
respect to any Transferred Receivable.

        (d)  ERISA. The Servicer shall give the Administrative Agent prompt
written notice of any event that (i) could reasonably be expected to result in
the imposition of a Lien under Section 412 of the IRC or Section 302 or 4068 of
ERISA, or (ii) could reasonably be expected to result in the incurrence by
Servicer of any liabilities under Title IV of ERISA (other than premium payments
arising in the ordinary course of business).

        (e)  Compliance with Credit and Collection Policies. The Servicer shall
comply in all material respects with the Credit and Collection Policies with
respect to each Transferred Receivable and the Contract therefor. The Servicer
shall not amend, waive or modify any term or provision of the Credit and
Collection Policies without the prior written consent of the Administrative
Agent.

        (f)    Ownership of Transferred Receivables. The Servicer shall identify
the Transferred Receivables clearly and unambiguously in its Servicing Records
to reflect that a Lien on such Transferred Receivables has been granted to the
Administrative Agent for the benefit of the Lenders.

        (g)  Payment, Performance and Discharge of Obligations.

        (i)    Subject to Section 7.07(g)(ii), the Servicer shall pay, perform
and discharge or cause to be paid, performed and discharged promptly all charges
and claims payable by it, including (A) Charges imposed upon it, its income and
profits, or any of its property (real, personal or mixed) and all Charges with
respect to tax, social security and unemployment withholding with respect to its
employees, and (B) lawful claims for labor, materials, supplies and services or
otherwise before any thereof shall become past due.

        (ii)  The Servicer may in good faith contest, by appropriate
proceedings, the validity or amount of any charges or claims described in
Section 7.07(g)(i); provided that (A) adequate reserves with respect to such
contest are maintained on the books of the Servicer, in accordance with GAAP,
(B) such contest is maintained and prosecuted continuously and with diligence,
(C) none of the Borrower Collateral becomes subject to forfeiture or loss as a
result of such contest, (D) no Lien shall be imposed to secure payment of such
charges or claims other than inchoate tax liens and (E) none of the Lenders or
the Administrative Agent has advised the Servicer in writing that such Affected
Party reasonably believes that failure to pay or to discharge such claims or
charges could have or result in a Material Adverse Effect.

        Section 7.08.    Reporting Requirements of the Servicer.    The Servicer
hereby agrees that, from and after the Effective Date and until the Termination
Date, it shall deliver or cause to be delivered to the Lenders and the
Administrative Agent the financial statements, notices, and other information at
the times, to the Persons and in the manner set forth in Section 5.02 and Annex
5.02(a).

29

--------------------------------------------------------------------------------

ARTICLE VIII

GRANT OF SECURITY INTERESTS

        Section 8.01.    Borrower's Grant of Security Interest.    To secure the
prompt and complete payment, performance and observance of all Borrower
Obligations, and to induce the Administrative Agent and the Lenders to enter
into this Agreement and perform the obligations required to be performed by them
hereunder in accordance with the terms and conditions hereof, the Borrower
hereby grants, assigns, conveys, pledges, hypothecates and transfers to the
Administrative Agent, for the benefit of the Administrative Agent and the
Lenders, a Lien upon and security interest in all of the Borrower's right, title
and interest in, to and under, but none of its obligations arising from, the
following property, whether now owned by or owing to, or hereafter acquired by
or arising in favor of, the Borrower (including under any trade names, styles or
derivations of the Borrower), and regardless of where located (all of which
being hereinafter collectively referred to as the "Borrower Collateral"):

        (a)  all Receivables;

        (b)  the Sale Agreement, all Lockbox Account Agreements and all other
Related Documents now or hereafter in effect relating to the purchase, servicing
or processing of Receivables (collectively, the "Borrower Assigned Agreements"),
including (i) all rights of the Borrower to receive moneys due and to become due
thereunder or pursuant thereto, (ii) all rights of the Borrower to receive
proceeds of any insurance, indemnity, warranty or guaranty with respect thereto,
(iii) all claims of the Borrower for damages or breach with respect thereto or
for default thereunder and (iv) the right of the Borrower to amend, waive or
terminate the same and to perform and to compel performance and otherwise
exercise all remedies thereunder;

        (c)  all of the following (collectively, the "Borrower Account
Collateral"):

        (i)    the Lockbox Accounts, the Lockboxes, and all funds on deposit
therein and all certificates and instruments, if any, from time to time
representing or evidencing the Lockbox Accounts, the Lockboxes or such funds,

        (ii)  the Collection Account and all funds on deposit therein and all
certificates and instruments, if any, from time to time representing or
evidencing the Collection Account or such funds,

        (iii)  the Borrower Account and all funds on deposit therein and all
certificates and instruments, if any, from time to time representing or
evidencing the Borrower Account or such funds,

        (iv)  all notes, certificates of deposit and other instruments from time
to time delivered to or otherwise possessed by any Lender or any assignee or
agent on behalf of any Lender in substitution for or in addition to any of the
then existing Borrower Account Collateral, and

        (v)  all interest, dividends, cash, instruments, investment property and
other property from time to time received, receivable or otherwise distributed
with respect to or in exchange for any and all of the then existing Borrower
Account Collateral;

        (d)  all other property relating to the Receivables that may from time
to time hereafter be granted and pledged by the Borrower or by any Person on its
behalf whether under this Agreement or otherwise, including any deposit with any
Lender or the Administrative Agent of additional funds by the Borrower; and

        (e)  to the extent not otherwise included, all proceeds and products of
the foregoing and all accessions to, substitutions and replacements for, and
profits of, each of the foregoing Borrower Collateral (including proceeds that
constitute property of the types described in Sections 8.01(a) through (d)).

30

--------------------------------------------------------------------------------




        Section 8.02.    Borrower's Agreements.    The Borrower hereby
(a) assigns, transfer and conveys the benefits of the representations,
warranties and covenants of each Originator made to the Borrower under the Sale
Agreement to the Administrative Agent for the benefit of the Lenders hereunder;
(b) acknowledges and agrees that the rights of the Borrower to require a capital
contribution from the Member or to require payment of a Rejected Amount from an
Originator under the Sale Agreement may be enforced by the Lenders and the
Administrative Agent; and (c) certifies that the Sale Agreement provides that
the representations, warranties and covenants described in Sections 4.01, 4.02
and 4.03 thereof, the indemnification and payment provisions of Article V
thereof and the provisions of Sections 4.03(j), 8.03 and 8.14 thereof shall
survive the sale of the Transferred Receivables (and undivided percentage
ownership interests therein) and the termination of the Sale Agreement and this
Agreement.

        Section 8.03.    Delivery of Collateral.    All certificates or
instruments representing or evidencing all or any portion of the Borrower
Collateral shall be delivered to and held by or on behalf of the Administrative
Agent and shall be in suitable form for transfer by delivery or shall be
accompanied by duly executed instruments of transfer or assignment in blank, all
in form and substance reasonably satisfactory to the Administrative Agent. The
Administrative Agent shall have the right (a) at any time to exchange
certificates or instruments representing or evidencing Borrower Collateral for
certificates or instruments of smaller or larger denominations and (b) at any
time in its discretion following the occurrence and during the continuation of a
Termination Event and without notice to the Borrower, to transfer to or to
register in the name of the Administrative Agent or its nominee any or all of
the Borrower Collateral.

        Section 8.04.    Borrower Remains Liable.    It is expressly agreed by
the Borrower that, anything herein to the contrary notwithstanding, the Borrower
shall remain liable under any and all of the Transferred Receivables, the
Contracts therefor, the Borrower Assigned Agreements and any other agreements
constituting the Borrower Collateral to which it is a party to observe and
perform all the conditions and obligations to be observed and performed by it
thereunder. The Lenders and the Administrative Agent shall not have any
obligation or liability under any such Receivables, Contracts or agreements by
reason of or arising out of this Agreement or the granting herein or therein of
a Lien thereon or the receipt by the Administrative Agent or the Lenders of any
payment relating thereto pursuant hereto or thereto. The exercise by any Lender
or the Administrative Agent of any of its respective rights under this Agreement
shall not release any Originator, the Borrower or the Servicer from any of their
respective duties or obligations under any such Receivables, Contracts or
agreements. None of the Lenders or the Administrative Agent shall be required or
obligated in any manner to perform or fulfill any of the obligations of any
Originator, the Borrower or the Servicer under or pursuant to any such
Receivable, Contract or agreement, or to make any payment, or to make any
inquiry as to the nature or the sufficiency of any payment received by it or the
sufficiency of any performance by any party under any such Receivable, Contract
or agreement, or to present or file any claims, or to take any action to collect
or enforce any performance or the payment of any amounts that may have been
assigned to it or to which it may be entitled at any time or times.

        Section 8.05.    Covenants of the Borrower and the Servicer Regarding
the Borrower Collateral.    

        (a)  Offices and Records. The Borrower shall maintain its principal
place of business and chief executive office and the office at which it stores
its Records at the respective locations specified in Schedule 4.01(b) or, upon
30 days' prior written notice to the Administrative Agent, at such other
location in a jurisdiction where all action requested by the Administrative
Agent pursuant to Section 14.14 shall have been taken with respect to the
Borrower Collateral. Each of the Borrower and the Servicer shall, at its own
cost and expense, maintain adequate and complete records of the Transferred
Receivables and the Borrower Collateral, including records of any and all
payments received, credits granted and merchandise returned with respect thereto
and all other dealings therewith. Each of the Borrower and the Servicer shall,
by no later than the Effective Date, mark

31

--------------------------------------------------------------------------------


conspicuously with a legend, in form and substance satisfactory to the
Administrative Agent, its books and records (including computer records) and
credit files pertaining to the Borrower Collateral, and its file cabinets or
other storage facilities where it maintains information pertaining thereto, to
evidence this Agreement and the assignment and Liens granted pursuant to this
Article VIII. Upon the occurrence and during the continuance of a Termination
Event, the Borrower and the Servicer shall deliver and turn over such books and
records to the Administrative Agent or its representatives at any time on demand
of the Administrative Agent. Prior to the occurrence of a Termination Event and
upon notice from the Administrative Agent, the Borrower and the Servicer shall
permit any representative of the Administrative Agent to inspect such books and
records and shall provide photocopies thereof to the Administrative Agent as
more specifically set forth in Section 8.05(b).

        (b)  Access. Each of the Borrower and the Servicer shall, at its own
expense, during normal business hours, from time to time upon one Business Day's
prior notice as frequently as the Administrative Agent determines to be
appropriate: (i) provide the Lenders, the Administrative Agent and any of their
respective officers, employees and agents access to its properties (including
properties utilized in connection with the collection, processing or servicing
of the Transferred Receivables), facilities, advisors and employees (including
officers) and to the Borrower Collateral, (ii) permit the Lenders, the
Administrative Agent and any of their respective officers, employees and agents
to inspect, audit and make extracts from its books and records, including all
Records, (iii) permit the Lenders or the Administrative Agent and their
respective officers, employees and agents to inspect, review and evaluate the
Transferred Receivables and the Borrower Collateral and (iv) permit the Lenders
or the Administrative Agent and their respective officers, employees and agents
to discuss matters relating to the Transferred Receivables or its performance
under this Agreement or the other Related Documents or its affairs, finances and
accounts with any of its officers, directors, employees, representatives or
agents (in each case, with those persons having knowledge of such matters) and
with its independent certified public accountants. If (i) the Administrative
Agent in good faith deems any Lender's rights or interests in the Transferred
Receivables, the Borrower Assigned Agreements or any other Borrower Collateral
insecure or the Administrative Agent, in good faith believes that an Incipient
Termination Event or a Termination Event is imminent or (ii) an Incipient
Termination Event or a Termination Event shall have occurred and be continuing,
then each of the Borrower and the Servicer shall, at its own expense, provide
such access at all times without prior notice from the Administrative Agent and
provide the Lenders or the Administrative Agent with access to its suppliers and
customers. Each of the Borrower and the Servicer shall make available to the
Administrative Agent and its counsel, as quickly as is possible under the
circumstances, originals or copies of all books and records, including Records,
that the Administrative Agent may request. Each of the Borrower and the Servicer
shall deliver any document or instrument necessary for the Administrative Agent,
as the Administrative Agent may from time to time request, to obtain records
from any service bureau or other Person that maintains records for the Borrower
or the Servicer, and shall maintain duplicate records or supporting
documentation on media, including computer tapes and discs owned by the Borrower
or the Servicer. For the avoidance of doubt, the Lenders and Administrative
Agent and their respective officers, employees and agents shall only have the
right to make environmental inspections once during any twelve (12) month period
unless any Lender or the Administrative Agent has reason to believe that a
condition exists or an event has occurred which could reasonably give rise to
liability under environmental laws.

        (c)  Communication with Accountants. Each of the Borrower and the
Servicer authorizes the Lenders and the Administrative Agent to communicate
directly with its independent certified public accountants and authorizes and
shall instruct those accountants and advisors to disclose and make available to
the Lenders and the Administrative Agent any and all financial statements and
other supporting financial documents, schedules and information relating to the
Borrower or the Servicer (including copies of any issued management letters) and
to discuss matters with respect to its business, financial condition and other
affairs.

32

--------------------------------------------------------------------------------


        (d)  Collection of Transferred Receivables. Except as otherwise provided
in this Section 8.05(d), the Servicer shall continue to collect or cause to be
collected, at its sole cost and expense, all amounts due or to become due to the
Borrower under the Transferred Receivables, the Borrower Assigned Agreements and
any other Borrower Collateral. In connection therewith, the Borrower and the
Servicer shall take such action as it, and from and after the occurrence and
during the continuance of a Termination Event, the Administrative Agent, may
deem necessary or desirable to enforce collection of the Transferred
Receivables, the Borrower Assigned Agreements and the other Borrower Collateral;
provided that the Borrower or the Servicer may, rather than commencing any such
action or taking any other enforcement action, at its option, elect to pay to
the Administrative Agent, for deposit into the Collection Account, an amount
equal to the Outstanding Balance of any such Transferred Receivable; provided,
further, that if (i) an Incipient Termination Event or a Termination Event shall
have occurred and be continuing or (ii) the Administrative Agent, in good faith
believes that an Incipient Termination Event or a Termination Event is imminent,
then the Administrative Agent may, without prior notice to the Seller or the
Servicer, notify any Obligor under any Transferred Receivable or obligors under
the Borrower Assigned Agreements of the pledge of such Transferred Receivables
or Borrower Assigned Agreements, as the case may be, to the Administrative Agent
on behalf of the Lenders hereunder and direct that payments of all amounts due
or to become due to the Borrower thereunder be made directly to the
Administrative Agent or any servicer, collection agent or lockbox or other
account designated by the Administrative Agent and, upon such notification and
at the sole cost and expense of the Borrower, the Administrative Agent may
enforce collection of any such Transferred Receivable or the Borrower Assigned
Agreements and adjust, settle or compromise the amount or payment thereof. The
Administrative Agent shall provide prompt notice to the Borrower and the
Servicer of any such notification of pledge or direction of payment to the
Obligors under any Transferred Receivables.

        (e)  Performance of Borrower Assigned Agreements. Each of the Borrower
and the Servicer shall (i) perform and observe all the terms and provisions of
the Borrower Assigned Agreements to be performed or observed by it, maintain the
Borrower Assigned Agreements in full force and effect, enforce the Borrower
Assigned Agreements in accordance with their terms and take all action as may
from time to time be requested by the Administrative Agent in order to
accomplish the foregoing, and (ii) upon the request of and as directed by the
Administrative Agent, make such demands and requests to any other party to the
Borrower Assigned Agreements as are permitted to be made by the Borrower or the
Servicer thereunder.

        (f)    License for Use of Software and Other Intellectual Property.
Unless expressly prohibited by the licensor thereof or any provision of
applicable law, if any, each of the Borrower and the Servicer hereby grants to
the Administrative Agent on behalf of the Lenders a limited license to use,
without charge, the Borrower's and the Servicer's computer programs, software,
printouts and other computer materials, technical knowledge or processes, data
bases, materials, trademarks, registered trademarks, trademark applications,
service marks, registered service marks, service mark applications, patents,
patent applications, trade names, rights of use of any name, labels, fictitious
names, inventions, designs, trade secrets, goodwill, registrations, copyrights,
copyright applications, permits, licenses, franchises, customer lists, credit
files, correspondence, and advertising materials or any property of a similar
nature, as it pertains to the Borrower Collateral, or any rights to any of the
foregoing, only as reasonably required in connection with the advertising for
sale, and selling any of the Borrower Collateral, or exercising of any other
remedies hereto, and each of the Borrower and the Servicer agrees that its
rights under all licenses and franchise agreements shall inure to the
Administrative Agent's benefit (on behalf of the Lenders) for purposes of the
license granted herein. Except upon the occurrence and during the continuation
of a Termination Event, the Administrative Agent and the Lenders agree not to
use any such license without giving the Borrower and the Servicer prior written
notice.

33

--------------------------------------------------------------------------------


ARTICLE IX.

TERMINATION EVENTS

        Section 9.01.    Termination Events.    If any of the following events
(each, a "Termination Event") shall occur (regardless of the reason therefor):

        (a)  the Borrower shall fail to make any payment of any monetary
Borrower Obligation when due and payable and the same shall remain unremedied
for one Business Day or more; or

        (b)  the Borrower, any Originator or Superior shall fail or neglect to
perform, keep or observe any covenant or other provision of this Agreement or
the other Related Documents (other than any provision embodied in or covered by
any other clause of this Section 9.01) and the same shall remain unremedied for
two (2) Business Days or more after written notice thereof shall have been given
by the Administrative Agent to the Borrower; or

        (c)  (i) an Originator, the Borrower or the Parent or any of the
Parent's Subsidiaries shall fail to make any payment with respect to any of its
Debts which, except with respect to the Borrower, is in an aggregate principal
amount in excess of $500,000 (other than Borrower Obligations) when due, and the
same shall remain unremedied after any applicable grace period with respect
thereto; or (ii) a default or breach shall occur under any agreement, document
or instrument to which an Originator, the Borrower or the Parent or any of the
Parent's Subsidiaries is a party or by which any such Person or its property is
bound (other than a Related Document), and such default or breach has not been
waived or shall remain unremedied after any applicable grace period with respect
thereto and involves a Debt which, except with respect to the Borrower, is in an
aggregate principal amount in excess of $500,000; or

        (d)  a case or proceeding shall have been commenced against the
Borrower, the Member, the Parent or any of the Parent's Subsidiaries or any
Originator seeking a decree or order in respect of any such Person under the
Bankruptcy Code or any other applicable federal, state or foreign bankruptcy or
other similar law, (i) appointing a custodian, receiver, liquidator, assignee,
trustee or sequestrator (or similar official) for any such Person or for any
substantial part of such Person's assets, or (ii) ordering the winding-up or
liquidation of the affairs of any such Person, and such case or proceeding
continues for 60 days unless dismissed or discharged; provided, however, that
such 60-day period shall be deemed terminated immediately if (x) a decree or
order is entered by a court of competent jurisdiction with respect to a case or
proceeding described in this subsection (d) or (y) any of the events described
in Section 9.01(e) shall have occurred; or

        (e)  the Borrower, the Parent, the Member, any Subsidiary of the Parent
or any Originator shall (i) file a petition seeking relief under the Bankruptcy
Code or any other applicable federal, state or foreign bankruptcy or other
similar law, (ii) consent or fail to object in a timely and appropriate manner
to the institution of any proceedings under the Bankruptcy Code or any other
applicable federal, state or foreign bankruptcy or similar law or to the filing
of any petition thereunder or to the appointment of or taking possession by a
custodian, receiver, liquidator, assignee, trustee or sequestrator (or similar
official) for any such Person or for any substantial part of such Person's
assets, (iii) make an assignment for the benefit of creditors, or (iv) take any
corporate action in furtherance of any of the foregoing; or

        (f)    (i) the fair value of the property of the Borrower or the Member
is less than the total amount of its liabilities, including contingent
liabilities, (ii) the present fair salable value of the assets of the Borrower
or the Member is less than the amount that will be required to pay the probable
liability on its debts as they become absolute and matured, (iii) either the
Borrower or the Member has incurred debts or liabilities beyond its ability to
pay as such debts and liabilities mature, (iv) either the Borrower or the Member
is engaged in a business or transaction for which its property constitutes
unreasonably small capital, or (v) any of the Borrower, the Parent, the

34

--------------------------------------------------------------------------------




Member, any Originator or any other Subsidiary of the Parent is generally not
paying its debts as they become due or admits in writing its inability to, or is
generally unable to, pay its debts as such debts become due; or

        (g)  the Credit Agreement in effect as of the date hereof shall
(i) terminate or (ii) fail to be refinanced on terms acceptable to
Administrative Agent in its sole discretion, at least ninety (90) days prior to
the maturity date thereunder on terms and conditions no less favorable to the
Parent, and in connection with which the lenders providing such refinancing
shall have entered into an intercreditor agreement on terms and conditions no
less favorable to the Administrative Agent and the Lenders than the
Intercreditor Agreement; or

        (h)  a final judgment or judgments for the payment of money in excess of
$1,000,000 in the aggregate (net of insurance proceeds) at any time outstanding
shall be rendered against any Originator, the Parent or any Subsidiary of the
Parent (other than the Borrower or the Member) and either (i) enforcement
proceedings shall have been commenced upon any such judgment or (ii) the same
shall not, within 30 days after the entry thereof, have been discharged or
execution thereof stayed or bonded pending appeal, or shall not have been
discharged prior to the expiration of any such stay; or

        (i)    a judgment or order for the payment of money shall be rendered
against the Borrower or the Member; or

        (j)    (i) any information contained in any Borrowing Base Certificate
or any Borrowing Request is untrue or incorrect in any respect, or (ii) any
representation or warranty of any Originator or the Borrower herein or in any
other Related Document or in any written statement, report, financial statement
or certificate (other than a Borrowing Base Certificate or any Borrowing
Request) made or delivered by or on behalf of such Originator or the Borrower to
any Affected Party hereto or thereto is untrue or incorrect in any material
respect as of the date when made or deemed made; or

        (k)  any Governmental Authority (including the IRS or the PBGC) shall
file notice of a Lien with regard to any assets of any Originator, the Parent or
any of the Parent's Subsidiaries (other than the Borrower or the Member) and the
amount claimed by such Governmental Authority (other than a Lien (i) limited by
its terms to assets other than Receivables and (ii) not materially adversely
affecting the financial condition of such Originator, the Parent or such
Subsidiary of the Parent or the ability of the Servicer to perform its duties
hereunder); or

        (l)    any Governmental Authority (including the IRS or the PBGC) shall
file notice of a Lien with regard to any of the assets of the Borrower or the
Member; or

        (m)  (1) there shall have occurred any event which in the reasonable
judgment of the Administrative Agent, materially adversely impairs (i) the
ability of any Originator to originate Receivables of a credit quality which are
at least of the credit quality of the Receivables as of the date of the initial
Advance hereunder, (ii) the financial condition or operations of any Originator,
the Borrower or the Parent, or (iii) the collectibility of Receivables, or
(2) the Administrative Agent shall have determined (and so notified the
Borrower) that any event or condition that has had or could reasonably be
expected to have or result in a Material Adverse Effect has occurred; or

        (n)  (i) a default or breach shall occur under any provision of the Sale
Agreement and the same shall remain unremedied for two (2) Business Days or more
after written notice thereof shall have been given by the Administrative Agent
to the Borrower or (ii) the Sale Agreement shall for any reason cease to
evidence the transfer to the Borrower of the legal and equitable title to, and
ownership of, the Transferred Receivables; or

35

--------------------------------------------------------------------------------




        (o)  except as otherwise expressly provided herein, any Lockbox Account
Agreement or the Sale Agreement shall have been modified, amended or terminated
without the prior written consent of the Lenders and the Administrative Agent;
or

        (p)  an Event of Servicer Termination shall have occurred; or

        (q)  (A) the Borrower shall cease to hold valid and properly perfected
title to and sole record and beneficial ownership in the Transferred Receivables
and the other Borrower Collateral or (B) the Administrative Agent (on behalf of
the Lenders) shall cease to hold a first priority, perfected Lien in the
Transferred Receivables or any of the Borrower Collateral; or

        (r)  a Change of Control shall occur; or

        (s)  the Borrower shall amend its certificate of formation or limited
liability company agreement without the express prior written consent of the
Requisite Lenders and the Administrative Agent; or

        (t)    the Borrower shall have received an Election Notice pursuant to
Section 2.01(d) of the Sale Agreement; or

        (u)  (i) the Default Ratio shall exceed 3.50%; (ii) the Delinquency
Ratio shall exceed 2.00%; (iii) the Dilution Trigger Ratio shall exceed 5.50%;
or (iv) the Receivables Collection Turnover shall exceed 54.0 days; or

        (v)  a default or breach shall occur of any of the financial covenants
of Superior and its Subsidiaries set forth in Sections 8.08 and 8.09 of the
Credit Agreement as in effect on the Closing Date, each of which is hereby
incorporated by reference together with all corresponding defined terms,
provided that no modification to such covenants or defined terms used in such
financial covenants (or any embedded defined term used or referred to in such
definitions) shall be effective to amend such covenants and defined terms for
purposes of this Agreement without the prior written consent of the
Administrative Agent; to the extent such written consent is not obtained with
respect to an amendment, the financial covenants (and any relevant defined
terms) contained in the Credit Agreement without giving effect to such amendment
shall remain in effect for purposes of this Agreement; or

        (w)  any material provision of any Related Document shall for any reason
cease to be valid, binding and enforceable in accordance with its terms (or any
Originator or the Borrower shall challenge the enforceability of any Related
Document or shall assert in writing, or engage in any action or inaction based
on any such assertion, that any provision of any of the Related Documents has
ceased to be or otherwise is not valid, binding and enforceable in accordance
with its terms); or

        (x)  the incurrence of a liability to the PBGC under ERISA by the
Parent, any Originator or the Servicer (except for premium payments arising in
the ordinary course of business), in excess of $1,000,000; or

        (y)  a Funding Excess exists at any time and the Borrower has not repaid
the amount of such Funding Excess within one (1) Business Day in accordance with
Section 2.11 hereof; or

        (z)  at any time, the amount which can then be borrowed (in excess of
all then outstanding borrowings) under the Credit Agreement shall be less than
$3,000,000;

then, and in any such event, the Administrative Agent, may, with the consent of
the Requisite Lenders, and shall, at the request of the Requisite Lenders, by
notice to the Borrower, declare the Commitment Termination Date to have occurred
without demand, protest or further notice of any kind, all of which are hereby
expressly waived by the Borrower; provided, that the Commitment Termination Date
shall automatically occur (i) upon the occurrence of any of the Termination
Events described in Sections

36

--------------------------------------------------------------------------------

9.01(c), (d), (f) or (t) or (ii) three days after the occurrence of the
Termination Event described in Section 9.01(a) if the same shall not have been
remedied by such time, in each case without demand, protest or any notice of any
kind, all of which are hereby expressly waived by the Borrower. Upon the
occurrence of the Commitment Termination Date, all Borrower Obligations shall
automatically be and become due and payable in full, without any action to be
taken on the part of any Person.

        Section 9.02.    Events of Servicer Termination.    If any of the
following events (each, an "Event of Servicer Termination") shall occur
(regardless of the reason therefor):

        (a)  the Servicer shall (i) fail to make any payment or deposit
hereunder when due and payable, (ii) fail to deliver when due any of the reports
required to be delivered pursuant to Section 5.02 and 7.08 or any other report
related to the Receivables as required by the other Related Documents and the
same shall remain unremedied for two (2) Business Days or more after written
notice thereof shall have been given by the Lenders or the Administrative Agent
to the Servicer or (iii) fail or neglect to perform, keep or observe any other
provision of this Agreement or the other Related Documents (other than any
provision embodied in or covered by any other clause of this Section 9.02) and
the same shall remain unremedied for five (5) Business Days or more after
written notice thereof shall have been given by the Administrative Agent to the
Borrower; or

        (b)  (i) the Servicer shall fail to make any payment with respect to any
of its Debts which is in an aggregate principal amount of $500,000 when due, and
the same shall remain unremedied for any applicable grace period with respect
thereto; or (ii) a default or breach shall occur under any agreement, document
or instrument to which the Servicer is a party or by which the Servicer or its
property is bound (other than a Related Document), and such default or breach
has not been waived or shall remain unremedied after any applicable grace period
with respect thereto and which involves a Debt which is in an aggregate
principal amount of $500,000; or

        (c)  a case or proceeding shall have been commenced against the Servicer
or any Affiliate which acts as a Sub-Servicer seeking a decree or order in
respect of any such Person (i) under the Bankruptcy Code or any other applicable
federal, state or foreign bankruptcy or other similar law, (ii) appointing a
custodian, receiver, liquidator, assignee, trustee or sequestrator (or similar
official) for any such Person or for any substantial part of such Person's
assets, or (iii) ordering the winding-up or liquidation of the affairs of any
such Person, and such case or proceeding continues for 60 days unless dismissed
or discharged; provided, however, that such 60-day period shall be deemed
terminated immediately if (x) a decree or order is entered by a court of
competent jurisdiction with respect to a case or proceeding described in this
subsection (c), or (y) any of the events described in Section 9.02(d) shall have
occurred; or

        (d)  the Servicer or any Affiliate which acts as a Sub-Servicer shall
(i) file a petition seeking relief under the Bankruptcy Code or any other
applicable federal, state or foreign bankruptcy or other similar law,
(ii) consent or fail to object in a timely and appropriate manner to the
institution of any proceedings under the Bankruptcy Code or any other applicable
federal, state or foreign bankruptcy or similar law or to the filing of any
petition thereunder or to the appointment of or taking possession by a
custodian, receiver, liquidator, assignee, trustee or sequestrator (or similar
official) for any such Person or for any substantial part of such Person's
assets, (iii) make an assignment for the benefit of creditors, or (iv) take any
corporate action in furtherance of any of the foregoing; or

        (e)  the Servicer or any Affiliate which acts as a Sub-Servicer
generally does not pay its debts as such debts become due or admits in writing
its inability to, or is generally unable to, pay its debts as such debts become
due; or

37

--------------------------------------------------------------------------------




        (f)    a final judgment or judgments for the payment of money in excess
of $1,000,000 in the aggregate (net of insurance proceeds) at any time
outstanding shall be rendered against the Servicer or any other Subsidiary of
Superior which acts as a Sub-Servicer and either (i) enforcement proceedings
shall have been commenced upon any such judgment or (ii) the same shall not,
within 30 days after the entry thereof, have been discharged or execution
thereof stayed or bonded pending appeal, or shall not have been discharged prior
to the expiration of any such stay; or

        (g)  (i) any information contained in any Borrowing Base Certificate is
untrue or incorrect in any respect or (ii) any representation or warranty of the
Servicer herein or in any other Related Document or in any written statement,
report, financial statement or certificate (other than a Borrowing Base
Certificate) made or delivered by the Servicer to any Affected Party hereto or
thereto is untrue or incorrect in any material respect as of the date when made
or deemed made and such representation and warranty, if relating to any
Transferred Receivable, has not been cured by the repurchase of any such
Transferred Receivable pursuant to Section 4.04 of the Sale Agreement; or

        (h)  the Administrative Agent shall have determined that any event or
condition that materially adversely affects the ability of the Servicer to
collect the Transferred Receivables or to otherwise perform hereunder has
occurred; or

        (i)    a Termination Event shall have occurred or this Agreement shall
have been terminated; or

        (j)    a deterioration has taken place in the quality of servicing of
Transferred Receivables or other Receivables serviced by the Servicer that the
Administrative Agent, in its sole discretion, determines to be material, and
such material deterioration has not been eliminated within 30 days after written
notice thereof shall have been given by the Administrative Agent to the
Servicer; or

        (k)  the Servicer shall assign or purport to assign any of its
obligations hereunder without the prior written consent of the Administrative
Agent; or

        (l)    a Change of Control shall occur with respect to the Servicer;

then, and in any such event, the Administrative Agent may, with the consent of
the Requisite Lenders, and shall, at the request of the Requisite Lenders, by
delivery of a Servicer Termination Notice to the Borrower and the Servicer,
terminate the servicing responsibilities of the Servicer hereunder, without
demand, protest or further notice of any kind, all of which are hereby waived by
the Servicer. Upon the delivery of any such notice, all authority and power of
the Servicer under this Agreement and the Sale Agreement shall pass to and be
vested in the Successor Servicer acting pursuant to Section 11.02; provided,
that notwithstanding anything to the contrary herein, the Servicer agrees to
continue to follow the procedures set forth in Section 7.02 with respect to
Collections on the Transferred Receivables until a Successor Servicer has
assumed the responsibilities and obligations of the Servicer in accordance with
Section 11.02.

ARTICLE X.

REMEDIES

        Section 10.01.    Actions Upon Termination Event.    If any Termination
Event shall have occurred and be continuing and the Administrative Agent shall
have declared the Commitment Termination Date to have occurred or the Commitment
Termination Date shall be deemed to have occurred pursuant to Section 9.01, then
the Administrative Agent may exercise in respect of the Borrower Collateral, in
addition to any and all other rights and remedies granted to it hereunder, under
any other Related Document or under any other instrument or agreement securing,
evidencing or relating

38

--------------------------------------------------------------------------------

to the Borrower Obligations or otherwise available to it, all of the rights and
remedies of a secured party upon default under the UCC (such rights and remedies
to be cumulative and nonexclusive), and, in addition, may take the following
actions:

        (a)  The Administrative Agent may, without notice to the Borrower except
as required by law and at any time or from time to time, charge, offset or
otherwise apply amounts payable to the Borrower from the Collection Account, the
Borrower Account or any Lockbox Account against all or any part of the Borrower
Obligations.

        (b)  The Administrative Agent may, without notice except as specified
below, solicit and accept bids for and sell the Borrower Collateral or any part
thereof in one or more parcels at public or private sale, at any exchange,
broker's board or any of the Lenders', or Agent's offices or elsewhere, for
cash, on credit or for future delivery, and upon such other terms as the
Administrative Agent may deem commercially reasonable. The Administrative Agent
shall have the right to conduct such sales on the Borrower's premises or
elsewhere and shall have the right to use any of the Borrower's premises without
charge for such sales at such time or times as the Administrative Agent deems
necessary or advisable. The Borrower agrees that, to the extent notice of sale
shall be required by law, at least ten Business Days' notice to the Borrower of
the time and place of any public sale or the time after which any private sale
is to be made shall constitute reasonable notification. The Administrative Agent
shall not be obligated to make any sale of Borrower Collateral regardless of
notice of sale having been given. The Administrative Agent may adjourn any
public or private sale from time to time by announcement at the time and place
fixed for such sale, and such sale may, without further notice, be made at the
time and place to which it was so adjourned. Every such sale shall operate to
divest all right, title, interest, claim and demand whatsoever of the Borrower
in and to the Borrower Collateral so sold, and shall be a perpetual bar, both at
law and in equity, against each Originator, the Borrower, any Person claiming
the Borrower Collateral sold through any Originator or the Borrower, and their
respective successors or assigns. The Administrative Agent shall deposit the net
proceeds of any such sale in the Collection Account and such proceeds shall be
applied against all or any part of the Borrower Obligations.

        (c)  Upon the completion of any sale under Section 10.01(b), the
Borrower or the Servicer shall deliver or cause to be delivered to the purchaser
or purchasers at such sale on the date thereof, or within a reasonable time
thereafter if it shall be impracticable to make immediate delivery, all of the
Borrower Collateral sold on such date, but in any event full title and right of
possession to such property shall vest in such purchaser or purchasers upon the
completion of such sale. Nevertheless, if so requested by the Administrative
Agent or by any such purchaser, the Borrower shall confirm any such sale or
transfer by executing and delivering to such purchaser all proper instruments of
conveyance and transfer and releases as may be designated in any such request.

        (d)  At any sale under Section 10.01(b), any Lender or the
Administrative Agent may bid for and purchase the property offered for sale and,
upon compliance with the terms of sale, may hold, retain and dispose of such
property without further accountability therefor.

        (e)  The Administrative Agent may (but in no event shall be obligated
to) exercise, at the sole cost and expense of the Borrower, any and all rights
and remedies of the Borrower under or in connection with the Borrower Assigned
Agreements or the other Borrower Collateral, including any and all rights of the
Borrower to demand or otherwise require payment of any amount under, or
performance of any provisions of, the Borrower Assigned Agreements.

        Section 10.02.    Exercise of Remedies.    No failure or delay on the
part of the Administrative Agent or any Lender in exercising any right, power or
privilege under this Agreement and no course of dealing between any Originator,
the Borrower or the Servicer, on the one hand, and the Administrative

39

--------------------------------------------------------------------------------

Agent or any Lender, on the other hand, shall operate as a waiver of such right,
power or privilege, nor shall any single or partial exercise of any right, power
or privilege under this Agreement preclude any other or further exercise of such
right, power or privilege or the exercise of any other right, power or
privilege. The rights and remedies under this Agreement are cumulative, may be
exercised singly or concurrently, and are not exclusive of any rights or
remedies that the Administrative Agent or any Lender would otherwise have at law
or in equity. No notice to or demand on any party hereto shall entitle such
party to any other or further notice or demand in similar or other
circumstances, or constitute a waiver of the right of the party providing such
notice or making such demand to any other or further action in any circumstances
without notice or demand.

        Section 10.03.    Power of Attorney.    On the Closing Date, each of the
Borrower and the Servicer shall execute and deliver a power of attorney
substantially in the form attached hereto as Exhibit 10.03 (each, a "Power of
Attorney"). The power of attorney granted pursuant to each Power of Attorney is
a power coupled with an interest and shall be irrevocable until this Agreement
has terminated in accordance with its terms and all of the Borrower Obligations
are indefeasibly paid or otherwise satisfied in full. The powers conferred on
the Administrative Agent under each Power of Attorney are solely to protect the
Liens of the Administrative Agent and the Lenders upon and interests in the
Borrower Collateral and shall not impose any duty upon the Administrative Agent
to exercise any such powers. The Administrative Agent shall not be accountable
for any amount other than amounts that it actually receives as a result of the
exercise of such powers and none of the Administrative Agent's officers,
directors, employees, agents or representatives shall be responsible to the
Borrower, any Originator, the Servicer or any other Person for any act or
failure to act, except to the extent of damages attributable to their own gross
negligence or willful misconduct as finally determined by a court of competent
jurisdiction.

        Section 10.04.    Continuing Security Interest.    This Agreement shall
create a continuing Lien in the Borrower Collateral until the Termination Date.

ARTICLE XI.

SUCCESSOR SERVICER PROVISIONS

        Section 11.01.    Servicer Not to Resign.    The Servicer shall not
resign from the obligations and duties hereby imposed on it except upon a
determination that (a) the performance of its duties hereunder has become
impermissible under applicable law or regulation and (b) there is no reasonable
action that the Servicer could take to make the performance of its duties
hereunder become permissible under applicable law. Any such determination shall
(i) with respect to clause (a) above, be evidenced by an opinion of counsel to
such effect and (ii) with respect to clause (b) above, be evidenced by an
Officer's Certificate to such effect, in each case delivered to the
Administrative Agent. No such resignation shall become effective until a
Successor Servicer shall have assumed the responsibilities and obligations of
the Servicer in accordance with Section 11.02.

40

--------------------------------------------------------------------------------

        Section 11.02.    Appointment of the Successor Servicer.    In
connection with the termination of the Servicer's responsibilities or the
resignation by the Servicer under this Agreement pursuant to Sections 9.02 or
11.01, the Administrative Agent (a) shall succeed to and assume all of the
Servicer's responsibilities, rights, duties and obligations as Servicer (but not
in any other capacity, including specifically not the obligations of the
Servicer set forth in Section 12.02) under this Agreement (and except that the
Administrative Agent makes no representations and warranties pursuant to
Section 4.02) and (b) may at any time appoint a successor servicer to the
Servicer that shall be acceptable to the Administrative Agent and shall succeed
to all rights and assume all of the responsibilities, duties and liabilities of
the Servicer under this Agreement (the Administrative Agent, in such capacity,
or such successor servicer being referred to as the "Successor Servicer");
provided, that the Successor Servicer shall have no responsibility for any
actions of the Servicer prior to the date of its appointment or assumption of
duties as Successor Servicer. In selecting a Successor Servicer, the
Administrative Agent may obtain bids from any potential Successor Servicer and
may agree to any bid it deems appropriate. The Successor Servicer shall accept
its appointment by executing, acknowledging and delivering to the Administrative
Agent an instrument in form and substance acceptable to the Administrative
Agent.

        Section 11.03.    Duties of the Servicer.    The Servicer covenants and
agrees that, following the appointment of, or assumption of duties by, a
Successor Servicer:

        (a)  The Servicer shall terminate its activities as Servicer hereunder
in a manner that facilitates the transfer of servicing duties to the Successor
Servicer and is otherwise acceptable to the Administrative Agent and, without
limiting the generality of the foregoing, shall timely deliver (i) any funds to
the Administrative Agent that were required to be remitted to the Administrative
Agent for deposit in the Collection Account and (ii) all Servicing Records and
other information with respect to the Transferred Receivables to the Successor
Servicer at a place selected by the Successor Servicer. The Servicer shall
account for all funds and shall execute and deliver such instruments and do such
other things as may be reasonably required to vest and confirm in the Successor
Servicer all rights, powers, duties, responsibilities, obligations and
liabilities of the Servicer.

        (b)  The Servicer shall terminate each existing Sub-Servicing Agreement
and the Successor Servicer shall not be deemed to have assumed any of the
Servicer's interests therein or to have replaced the Servicer as a party
thereto.

        Section 11.04.    Effect of Termination or Resignation.    Any
termination of or resignation by the Servicer hereunder shall not affect any
claims that the Borrower, the Lenders or the Administrative Agent may have
against the Servicer for events or actions taken or not taken by the Servicer
arising prior to any such termination or resignation.

ARTICLE XII.

INDEMNIFICATION

        Section 12.01.    Indemnities by the Borrower.    

        (a)  Without limiting any other rights that the Lenders or the
Administrative Agent or any of their respective officers, directors, employees,
attorneys, agents or representatives (each, an "Indemnified Person") may have
hereunder or under applicable law, the Borrower hereby agrees to indemnify and
hold harmless each Indemnified Person from and against any and all Indemnified
Amounts that may be claimed or asserted against or incurred by any such
Indemnified Person in connection with or arising out of the transactions
contemplated under this Agreement or under any other Related Document or any
actions or failures to act in connection therewith, including any and all
reasonable legal costs and reasonable expenses arising out of or incurred in
connection with disputes between or among any parties to any of the Related
Documents; provided, that the Borrower shall not be liable for any

41

--------------------------------------------------------------------------------


indemnification to an Indemnified Person to the extent that any such Indemnified
Amount (x) results from such Indemnified Person's gross negligence or willful
misconduct, in each case as finally determined by a court of competent
jurisdiction or (y) constitutes recourse for uncollectible or uncollected
Transferred Receivables as a result of the insolvency, bankruptcy or the failure
(without cause or justification) or inability on the part of the related Obligor
to perform its obligations thereunder. Without limiting the generality of the
foregoing, the Borrower shall pay on demand to each Indemnified Person any and
all Indemnified Amounts relating to or resulting from:

        (i)    reliance on any representation or warranty made or deemed made by
the Borrower (or any of its officers) under or in connection with this Agreement
or any other Related Document or on any other information delivered by the
Borrower pursuant hereto or thereto that shall have been incorrect when made or
deemed made or delivered;

        (ii)  the failure by the Borrower to comply with any term, provision or
covenant contained in this Agreement, any other Related Document or any
agreement executed in connection herewith or therewith, any applicable law, rule
or regulation with respect to any Transferred Receivable or the Contract
therefor, or the nonconformity of any Transferred Receivable or the Contract
therefor with any such applicable law, rule or regulation; or

        (iii)  (1) the failure to vest and maintain vested in the Borrower valid
and properly perfected title to and sole record and beneficial ownership of the
Receivables that constitute Transferred Receivables, together with all
Collections in respect thereof and all other Borrower Collateral, free and clear
of any Adverse Claim and (2) the failure to maintain or transfer to the
Administrative Agent, for the benefit of itself and the Lenders, a first
priority, perfected Lien in any portion of the Borrower Collateral;

        (iv)  any dispute, claim, offset or defense of any Obligor (other than
its discharge in bankruptcy) to the payment of any Transferred Receivable or
which would constitute recourse for uncollectible or uncollected Transferred
Receivables (including a defense based on such Receivable or the Contract
therefor not being a legal, valid and binding obligation of such Obligor
enforceable against it in accordance with its terms), or any other claim
resulting from the sale of the merchandise or services giving rise to such
Receivable or the furnishing of or failure to furnish such merchandise or
services or relating to collection activities with respect to such Receivable
(if such collection activities were performed by any of its Affiliates acting as
Servicer), except to the extent that such dispute, claim, offset or defense
results solely from any action or inaction on the part of any Indemnified
Person;

        (v)  any products liability claim or other claim arising out of or in
connection with merchandise, insurance or services that is the subject of any
Contract with respect to any Transferred Receivable;

        (vi)  the commingling of Collections with respect to Transferred
Receivables by the Borrower at any time with its other funds or the funds of any
other Person;

        (vii) any failure by the Borrower to cause the filing of, or any delay
in filing, financing statements or other similar instruments or documents under
the UCC of any applicable jurisdiction or any other applicable laws with respect
to any Transferred Receivable hereunder or any other Borrower Collateral,
whether at the time of the Borrower's acquisition thereof or any Advance made
hereunder or at any subsequent time; or

        (viii) any failure of a Lockbox Bank to comply with the terms of the
applicable Lockbox Account Agreement; or

        (ix)  any withholding, deduction or Charge imposed upon any payments
with respect to any Transferred Receivable, any Borrower Assigned Agreement or
any other Borrower Collateral.

42

--------------------------------------------------------------------------------



(b)Any Indemnified Amounts subject to the indemnification provisions of this
Section 12.01 not paid in accordance with Section 2.08 shall be paid by the
Borrower to the Indemnified Person entitled thereto within five Business Days
following demand therefor.

        Section 12.02.    Indemnities by the Servicer.    

        (a)  Without limiting any other rights that an Indemnified Person may
have hereunder or under applicable law, the Servicer hereby agrees to indemnify
and hold harmless each Indemnified Person from and against any and all
Indemnified Amounts that may be claimed or asserted against or incurred by any
such Indemnified Person in connection with or arising out of any breach by the
Servicer of its obligations hereunder or under any other Related Document;
provided, that the Servicer shall not be liable for any indemnification to an
Indemnified Person to the extent that any such Indemnified Amount (x) results
from such Indemnified Person's gross negligence or willful misconduct, in each
case as finally determined by a court of competent jurisdiction, or
(y) constitutes recourse for uncollectible or uncollected Transferred
Receivables as a result of the insolvency, bankruptcy or lack of
creditworthiness of any Obligor. Without limiting the generality of the
foregoing, the Servicer shall pay on demand to each Indemnified Person any and
all Indemnified Amounts relating to or resulting from:

        (i)    reliance on any representation or warranty made or deemed made by
the Servicer (or any of its officers) under or in connection with this Agreement
or any other Related Document or on any other information delivered by the
Servicer pursuant hereto or thereto that shall have been incorrect when made or
deemed made or delivered;

        (ii)  the failure by the Servicer to comply with any term, provision or
covenant contained in this Agreement, any other Related Document or any
agreement executed in connection herewith or therewith, any applicable law, rule
or regulation with respect to any Transferred Receivable or the Contract
therefor, or the nonconformity of any Transferred Receivable or the Contract
therefor with any such applicable law, rule or regulation;

        (iii)  the imposition of any Adverse Claim with respect to any
Transferred Receivable or the Borrower Collateral as a result of any action
taken by the Servicer; or

        (iv)  the commingling of Collections with respect to Transferred
Receivables by the Servicer at any time with its other funds or the funds of any
other Person.

        (b)  Any Indemnified Amounts subject to the indemnification provisions
of this Section 12.02 shall be paid by the Servicer to the Indemnified Person
entitled thereto within five Business Days following demand therefor.

ARTICLE XIII.

ADMINISTRATIVE AGENT

        Section 13.01.    Authorization and Action.    

        (a)  The Administrative Agent may take such action and carry out such
functions under this Agreement as are authorized to be performed by it pursuant
to the terms of this Agreement, any other Related Document or otherwise
contemplated hereby or thereby or are reasonably incidental thereto; provided,
that the duties of the Administrative Agent hereunder shall be determined solely
by the express provisions of this Agreement, and, other than the duties set
forth in Section 13.02, any permissive right of the Administrative Agent
hereunder shall not be construed as a duty.

        Section 13.02.    Reliance.    None of the Administrative Agent, any of
its Affiliates or any of their respective directors, officers, agents or
employees shall be liable for any action taken or omitted to be taken by any of
them under or in connection with this Agreement or the other Related Documents,
except for damages solely caused by its or their own gross negligence or willful
misconduct as finally

43

--------------------------------------------------------------------------------


determined by a court of competent jurisdiction. Without limiting the generality
of the foregoing, and notwithstanding any term or provision hereof to the
contrary, the Borrower, the Servicer, and each Lender hereby acknowledge and
agree that the Administrative Agent as such (a) has no duties or obligations
other than as set forth expressly herein, and has no fiduciary obligations to
any person, (b) acts as a representative hereunder for the Lenders and has no
duties or obligations to, shall incur no liabilities or obligations to, and does
not act as an agent in any capacity for, the Borrower (other than, with respect
to the Administrative Agent, under the Power of Attorney with respect to
remedial actions) or the Originators, (c) may consult with legal counsel,
independent public accountants and other experts selected by it and shall not be
liable for any action taken or omitted to be taken by it in good faith in
accordance with the advice of such counsel, accountants or experts, (d) makes no
representation or warranty hereunder to any Affected Party and shall not be
responsible to any such Person for any statements, representations or warranties
made in or in connection with this Agreement or the other Related Documents,
(e) shall not have any duty to ascertain or to inquire as to the performance or
observance of any of the terms, covenants or conditions of this Agreement or the
other Related Documents on the part of the Borrower, the Servicer, any
Originator, Superior or any Lender, or to inspect the property (including the
books and records) of the Borrower, the Servicer, any Originator, Superior or
any Lender, (f) shall not be responsible to the Borrower, the Servicer, any
Lender or any other Person for the due execution, legality, validity,
enforceability, genuineness, sufficiency or value of this Agreement or the other
Related Documents or any other instrument or document furnished pursuant hereto
or thereto, (g) shall incur no liability under or in respect of this Agreement
or the other Related Documents by acting upon any notice, consent, certificate
or other instrument or writing believed by it to be genuine and signed, sent or
communicated by the proper party or parties and (h) shall not be bound to make
any investigation into the facts or matters stated in any notice or other
communication hereunder and may conclusively rely on the accuracy of such facts
or matters.

        Section 13.03.    GE Capital and Affiliates.    GE Capital and its
Affiliates may generally engage in any kind of business with any Obligor, the
Parent, the Originators, the Borrower, the Servicer, any Lender, any of their
respective Affiliates and any Person who may do business with or own securities
of such Persons or any of their respective Affiliates, all as if GE Capital were
not the Administrative Agent and without the duty to account therefor to any
Obligor, the Parent, any Originator, the Borrower, the Servicer, any Lender or
any other Person.

        Section 13.04.    Lender Credit Decision.    Each Lender acknowledges
that it has, independently and without reliance upon the Administrative Agent or
any other Lender, and based upon such documents and information as it has deemed
appropriate, made its own credit and financial analysis of Borrower and its own
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement.

        Section 13.05.    Indemnification.    Each of the Lenders severally
agrees to indemnify the Administrative Agent (to the extent not reimbursed by
the Borrower and without limiting the obligations of the Borrower hereunder),
ratably according to their respective Pro Rata Shares, from and against any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements of any kind or nature whatsoever which
may be imposed on, incurred by, or asserted against the Administrative Agent in
any way relating to or arising out of this Agreement or any other Related
Document or any action taken or omitted by the Administrative Agent in
connection herewith or therewith; provided, however, that no Lender shall be
liable for any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements resulting
solely from the Administrative Agent's gross negligence or willful misconduct as
finally determined by a court of competent jurisdiction. Without limiting the
foregoing, each Lender

44

--------------------------------------------------------------------------------


agrees to reimburse the Administrative Agent promptly upon demand for its
ratable share of any out-of-pocket expenses (including counsel fees) incurred by
the Administrative Agent in connection with the preparation, execution,
delivery, administration, modification, amendment or enforcement (whether
through negotiations, legal proceedings or otherwise) of, or legal advice in
respect of rights or responsibilities under, this Agreement and each other
Related Document, to the extent that the Administrative Agent is not reimbursed
for such expenses by the Borrower.

        Section 13.06.    Successor Administrative Agent.    The Administrative
Agent may resign at any time by giving not less than thirty (30) days' prior
written notice thereof to each of the Lenders and the Borrower. Upon any such
resignation, the Requisite Lenders shall have the right to appoint a successor
Administrative Agent. If no successor Administrative Agent shall have been so
appointed by the Requisite Lenders and shall have accepted such appointment
within 30 days after the resigning the Administrative Agent's giving notice of
resignation, then the resigning Administrative Agent may, on behalf of the
Lenders, appoint a successor Administrative Agent, which shall be a Lender, if a
Lender is willing to accept such appointment, or otherwise shall be a commercial
bank or financial institution or a subsidiary of a commercial bank or financial
institution which commercial bank or financial institution is organized under
the laws of the United States of America or of any State thereof which has a
long-term debt rating from S&P of "A—" or better and has a combined capital and
surplus of at least $300,000,000. If no successor Administrative Agent has been
appointed pursuant to the foregoing, by the 30th day after the date such notice
of resignation was given by the resigning Administrative Agent, such resignation
shall become effective and the Requisite Lenders shall thereafter perform all
the duties of the Administrative Agent hereunder until such time, if any, as the
Requisite Lenders appoint a successor Administrative Agent as provided above.
Upon the acceptance of any appointment as the Administrative Agent hereunder by
a successor Administrative Agent, such successor Administrative Agent shall
succeed to and become vested with all the rights, powers, privileges and duties
of the resigning Administrative Agent. Upon the earlier of the acceptance of any
appointment as the Administrative Agent hereunder by a successor Administrative
Agent or the effective date of the resigning Administrative Agent's resignation,
the resigning Administrative Agent shall be discharged from its duties and
obligations under this Agreement and the other Related Documents, except that
any indemnity rights or other rights in favor of such resigning Agent shall
continue. After any resigning Administrative Agent's resignation hereunder, the
provisions of this Article XIII shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was the Administrative Agent under
this Agreement and the other Related Documents.

        Section 13.07.    Setoff and Sharing of Payments.    In addition to any
rights now or hereafter granted under applicable law and not by way of
limitation of any such rights, upon the occurrence and during the continuance of
any Termination Event, each Lender and each holder of any Revolving Note is
hereby authorized at any time or from time to time, without notice to the
Borrower or to any other Person, any such notice being hereby expressly waived
(but subject to Section 2.03(b)(i)), to set off and to appropriate and to apply
any and all balances held by it at any of its offices for the account of the
Borrower (regardless of whether such balances are then due to the Borrower) and
any other properties or assets any time held or owing by that Lender or that
holder to or for the credit or for the account of the Borrower against and on
account of any of the Borrower Obligations which are not paid when due. Any
Lender or holder of any Revolving Note exercising a right to set off or
otherwise receiving any payment on account of the Borrower Obligations in excess
of its Pro Rata Share thereof shall purchase for cash (and the other Lenders or
holders shall sell) such participations in each such other Lender's or holder's
Pro Rata Share of the Borrower Obligations as would be necessary to cause such
Lender to share the amount so set off or otherwise received with each other
Lender or holder in accordance with their respective Pro Rata Shares. The
Borrower agrees, to the fullest extent permitted by law, that (a) any Lender or
holder may exercise its right to set off with respect to amounts in excess of
its Pro Rata Share of the Borrower Obligations and may sell participations in
such amount so set off to other Lenders and holders and (b) any Lender or
holders so purchasing a participation in the

45

--------------------------------------------------------------------------------


Advances made or other Borrower Obligations held by other Lenders or holders may
exercise all rights of set-off, bankers' lien, counterclaim or similar rights
with respect to such participation as fully as if such Lender or holder were a
direct holder of the Advances and the other Borrower Obligations in the amount
of such participation. Notwithstanding the foregoing, if all or any portion of
the set-off amount or payment otherwise received is thereafter recovered from
the Lender that has exercised the right of set-off, the purchase of
participations by that Lender shall be rescinded and the purchase price restored
without interest.

ARTICLE XIV.

MISCELLANEOUS

        Section 14.01.    Notices.    Except as otherwise provided herein,
whenever it is provided herein that any notice, demand, request, consent,
approval, declaration or other communication shall or may be given to or served
upon any of the parties by any other parties, or whenever any of the parties
desires to give or serve upon any other parties any communication with respect
to this Agreement, each such notice, demand, request, consent, approval,
declaration or other communication shall be in writing and shall be deemed to
have been validly served, given or delivered (a) upon the earlier of actual
receipt and three Business Days after deposit in the United States Mail,
registered or certified mail, return receipt requested, with proper postage
prepaid, (b) upon transmission, when sent by facsimile (with such facsimile
promptly confirmed by delivery of a copy by personal delivery or United States
Mail as otherwise provided in this Section 14.01), (c) one Business Day after
deposit with a reputable overnight courier with all charges prepaid or (d) when
delivered, if hand-delivered by messenger, all of which shall be addressed to
the party to be notified and sent to the address or facsimile number set forth
below or to such other address (or facsimile number) as may be substituted by
notice given as herein provided. The giving of any notice required hereunder may
be waived in writing by the party entitled to receive such notice. Failure or
delay in delivering copies of any notice, demand, request, consent, approval,
declaration or other communication to any Person (other than any Lender and the
Administrative Agent) designated in any written notice provided hereunder to
receive copies shall in no way adversely affect the effectiveness of such
notice, demand, request, consent, approval, declaration or other communication.
Notwithstanding the foregoing, whenever it is provided herein that a notice is
to be given to any other party hereto by a specific time, such notice shall only
be effective if actually received by such party prior to such time, and if such
notice is received after such time or on a day other than a Business Day, such
notice shall only be effective on the immediately succeeding Business Day.

Borrower:

1403 Foulk Rd.
Suite 106-J
Wilmington, Delaware 19803
Attention: Craig Badyna
Telephone: (302) 651-8332
Facsimile: (302) 651-8423

Servicer:

150 North Interstate Parkway
Suite 300
Atlanta, Georgia 30339
Attention: Chief Financial Officer
Telephone: (770) 953-8338
Facsimile: (770) 303-8890

46

--------------------------------------------------------------------------------




Administrative Agent:

201 High Ridge Road
Stamford, Connecticut 06927
Attention: Senior Vice President—Portfolio/Underwriting
Telephone: (203) 357-4065
Facsimile: (203) 316-7821

        Section 14.02.    Binding Effect; Assignability.    

        (a)  This Agreement shall be binding upon and inure to the benefit of
the Borrower, the Servicer, each Lender and the Administrative Agent and their
respective successors and permitted assigns. Neither the Borrower nor the
Servicer may assign, transfer, hypothecate or otherwise convey any of their
respective rights or obligations hereunder or interests herein without the
express prior written consent of the Requisite Lenders and the Administrative
Agent. Any such purported assignment, transfer, hypothecation or other
conveyance by the Borrower or the Servicer without the prior express written
consent of the Requisite Lenders and the Administrative Agent shall be void.

        (b)  The Borrower hereby consents to any Lender's assignment of, and/or
sale of participations in, at any time or times after the Effective Date, the
Related Documents, Advances, and any Commitment or of any portion thereof or
interest therein, including any Lender's rights, title, interests, remedies,
powers or duties thereunder, whether evidenced by a writing or not, made in
accordance with this Section 14.02(b). Any assignment by a Lender shall
(i) require the consent of (A) the Administrative Agent and the execution of an
assignment agreement (an "Assignment Agreement") substantially in the form
attached hereto as Exhibit 14.02(b) and otherwise in form and substance
satisfactory to, and acknowledged by, the Administrative Agent and (B) so long
as no Termination Event has occurred and is continuing, the Borrower (which
consent shall not be unreasonably withheld or delayed); (ii) if a partial
assignment, be in an amount at least equal to $5,000,000 and, after giving
effect to any such partial assignment, the assigning Lender shall have retained
Commitments in an amount at least equal to $5,000,000; and (iv) include a
payment to the Administrative Agent by the assignor or assignee Lender of an
assignment fee of $3,500. In the case of an assignment by a Lender under this
Section 14.02, the assignee shall have, to the extent of such assignment, the
same rights, benefits and obligations as it would if it were a Lender hereunder.
The assigning Lender shall be relieved of its obligations hereunder with respect
to its Commitments or assigned portion thereof from and after the date of such
assignment. The Borrower hereby acknowledges and agrees that any assignment made
in accordance with this Section 14.02(b) will give rise to a direct obligation
of the Borrower to the assignee and that the assignee shall thereupon be a
"Lender" for all purposes. In all instances, each Lender's liability to make
Advances hereunder shall be several and not joint and shall be limited to such
Lender's Pro Rata Share of the applicable Commitment. In the event any Lender
assigns or otherwise transfers all or any part of a Revolving Note, such Lender
shall so notify the Borrower and the Borrower shall, upon the request of such
Lender, execute new Revolving Notes in exchange for the Revolving Notes being
assigned. Notwithstanding the foregoing provisions of this Section 14.02(b), any
Lender may at any time pledge or assign all or any portion of such Lender's
rights under this Agreement and the other Related Documents to a Federal Reserve
Bank; provided, however, that no such pledge or assignment shall release such
Lender from such Lender's obligations hereunder or under any other Related
Document.

        (c)  Any participation by a Lender of all or any part of its Commitments
shall be in an amount at least equal to $5,000,000, and with the understanding
that all amounts payable by the Borrower hereunder shall be determined as if
that Lender had not sold such participation, and that the holder of any such
participation shall not be entitled to require such Lender to take or omit to
take any action hereunder except actions directly affecting (i) any reduction in
the principal amount of, or interest rate or Fees payable with respect to, any
Advance in which such holder participates, (ii) any extension of

47

--------------------------------------------------------------------------------


any scheduled payment of the principal amount of any Advance in which such
holder participates or the final maturity date thereof, and (iii) any release of
all or substantially all of the Borrower Collateral (other than in accordance
with the terms of this Agreement or the other Related Documents). Solely for
purposes of Sections 2.08, 2.09, 2.10, 12.01, Borrower acknowledges and agrees
that a participation shall give rise to a direct obligation of the Borrower to
the participant and the participant shall be considered to be a "Lender" for
purposes of such sections (except that, unless the Borrower otherwise consents,
no amounts shall be payable to such participant under Section 2.09 or 2.10 to
the extent that such amounts would have been required to have been paid under
the circumstances in existence on the effective date of such participation).
Except as set forth in the preceding sentence the Borrower shall have no
obligation or duty to any participant. Neither the Administrative Agent nor any
Lender (other than the Lender selling a participation) shall have any duty to
any participant and may continue to deal solely with the Lender selling a
participation as if no such sale had occurred.

        (d)  Except as expressly provided in this Section 14.02, no Lender
shall, as between the Borrower and that Lender, or between the Administrative
Agent and that Lender, be relieved of any of its obligations hereunder as a
result of any sale, assignment, transfer or negotiation of, or granting of
participation in, all or any part of the Advances, the Revolving Notes or other
Borrower Obligations owed to such Lender.

        (e)  The Borrower shall assist any Lender permitted to sell assignments
or participations under this Section 14.02 as reasonably required to enable the
assigning or selling Lender to effect any such assignment or participation,
including the execution and delivery of any and all agreements, notes and other
documents and instruments as shall be reasonably requested and the participation
of management in meetings with, potential assignees or participants. The
Borrower shall, if the Administrative Agent so requests in connection with an
initial syndication of the Advances hereunder, assist in the preparation of
informational materials for such syndication.

        (f)    A Lender may furnish any information concerning the Borrower in
the possession of such Lender from time to time to assignees and participants
(including prospective assignees and participants). Each Lender shall obtain
from all prospective and actual assignees or participants confidentiality
covenants substantially equivalent to those contained in Section 14.05.

        Section 14.03.    Termination; Survival of Borrower Obligations Upon
Commitment Termination Date.    

        (a)  This Agreement shall create and constitute the continuing
obligations of the parties hereto in accordance with its terms, and shall remain
in full force and effect until the Termination Date.

        (b)  Except as otherwise expressly provided herein or in any other
Related Document, no termination or cancellation (regardless of cause or
procedure) of any commitment made by any Affected Party under this Agreement
shall in any way affect or impair the obligations, duties and liabilities of the
Borrower or the Servicer or the rights of any Affected Party relating to any
unpaid portion of the Borrower Obligations, due or not due, liquidated,
contingent or unliquidated or any transaction or event occurring prior to such
termination, or any transaction or event, the performance of which is required
after the Commitment Termination Date. Except as otherwise expressly provided
herein or in any other Related Document, all undertakings, agreements,
covenants, warranties and representations of or binding upon the Borrower or the
Servicer, and all rights of any Affected Party hereunder, all as contained in
the Related Documents, shall not terminate or expire, but rather shall survive
any such termination or cancellation and shall continue in full force and effect
until the Termination Date; provided, that the rights and remedies provided for
herein with respect to any breach of any representation or warranty made by the
Borrower or the Servicer pursuant to Article IV, the indemnification and payment
provisions of Article XII and Sections 14.04, 14.05 and 14.06 shall be
continuing and shall survive the Termination Date.

48

--------------------------------------------------------------------------------


        Section 14.04.    Costs, Expenses and Taxes.    (a) The Borrower shall
reimburse each Lender and the Administrative Agent for all reasonable
out-of-pocket expenses incurred in connection with the negotiation and
preparation of this Agreement and the other Related Documents (including the
reasonable fees and expenses of all of its special counsel, advisors,
consultants and auditors retained in connection with the transactions
contemplated thereby and advice in connection therewith). The Borrower shall
reimburse each Lender and the Administrative Agent for all fees, costs and
expenses, including the reasonable fees, costs and expenses of counsel or other
advisors (including management consultants and appraisers) for advice,
assistance, or other representation in connection with:

        (i)    the forwarding to the Borrower or any other Person on behalf of
the Borrower by any Lender of any proceeds of Advances made by such Lender
hereunder;

        (ii)  any amendment, modification or waiver of, consent with respect to,
or termination of this Agreement or any of the other Related Documents or advice
in connection with the administration hereof or thereof or their respective
rights hereunder or thereunder;

        (iii)  any Litigation, contest or dispute (whether instituted by the
Borrower, any Lender, the Administrative Agent or any other Person as a party,
witness, or otherwise) in any way relating to the Borrower Collateral, any of
the Related Documents or any other agreement to be executed or delivered in
connection herewith or therewith, including any Litigation, contest, dispute,
suit, case, proceeding or action, and any appeal or review thereof, in
connection with a case commenced by or against the Borrower, the Servicer or any
other Person that may be obligated to any Lender or the Administrative Agent by
virtue of the Related Documents, including any such Litigation, contest,
dispute, suit, proceeding or action arising in connection with any work-out or
restructuring of the transactions contemplated hereby during the pendency of one
or more Termination Events;

        (iv)  any attempt to enforce any remedies of a Lender or the
Administrative Agent against the Borrower, the Servicer or any other Person that
may be obligated to them by virtue of any of the Related Documents, including
any such attempt to enforce any such remedies in the course of any work-out or
restructuring of the transactions contemplated hereby during the pendency of one
or more Termination Events;

        (v)  any work-out or restructuring of the transactions contemplated
hereby during the pendency of one or more Termination Events; and

        (vi)  efforts to (A) monitor the Advances or any of the Borrower
Obligations, (B) evaluate, observe or assess the Originators, the Parent, the
Borrower, the Member or the Servicer or their respective affairs, and
(C) verify, protect, evaluate, assess, appraise, collect, sell, liquidate or
otherwise dispose of any of the Borrower Collateral;

including all reasonable attorneys' and other professional and service
providers' fees arising from such services, including those in connection with
any appellate proceedings, and all reasonable expenses, costs, charges and other
fees incurred by such counsel and others in connection with or relating to any
of the events or actions described in this Section 14.04, all of which shall be
payable, on demand, by the Borrower to the applicable Lender or the
Administrative Agent, as applicable. Without limiting the generality of the
foregoing, such expenses, costs, charges and fees may include: fees, costs and
expenses of accountants, environmental advisors, appraisers, investment bankers,
management and other consultants and paralegals; court costs and expenses;
photocopying and duplication expenses; court reporter fees, costs and expenses;
long distance telephone charges; air express charges; telegram or facsimile
charges; secretarial overtime charges; and expenses for travel, lodging and food
paid or incurred in connection with the performance of such legal or other
advisory services.

        (b)  In addition, the Borrower shall pay on demand any and all stamp,
sales, excise and other taxes (excluding income taxes), gross receipts or
franchise taxes and fees payable or determined to be payable in connection with
the execution, delivery, filing or recording of this Agreement or any other

49

--------------------------------------------------------------------------------


Related Document, and the Borrower agrees to indemnify and save each Indemnified
Person harmless from and against any and all liabilities with respect to or
resulting from any delay or failure to pay such taxes and fees.

        Section 14.05.    Confidentiality.    

        (a)  Except to the extent otherwise required by applicable law or as
required to be filed publicly with the Securities and Exchange Commission, or
unless the Administrative Agent shall otherwise consent in writing, the Borrower
and the Servicer each agrees to maintain the confidentiality of this Agreement
(and all drafts hereof and documents ancillary hereto), in its communications
with third parties other than any Affected Party or any Indemnified Person and
otherwise and not to disclose, deliver or otherwise make available to any third
party (other than its directors, officers, employees, accountants or counsel)
the original or any copy of all or any part of this Agreement (or any draft
hereof and documents ancillary hereto) except to an Affected Party or an
Indemnified Person or any financial institution party to the Credit Agreement.

        (b)  The Borrower and the Servicer each agrees that it shall not (and
shall not permit any of its Subsidiaries to) issue any news release or make any
public announcement pertaining to the transactions contemplated by this
Agreement and the other Related Documents without the prior written consent of
the Requisite Lenders and the Administrative Agent (which consent shall not be
unreasonably withheld) unless such news release or public announcement is
required by law, in which case the Borrower or the Servicer, as applicable,
shall consult with the Lenders and the Administrative Agent prior to the
issuance of such news release or public announcement. The Borrower may, however,
(i) disclose the general terms of the transactions contemplated by this
Agreement and the other Related Documents to trade creditors, suppliers and
other similarly-situated Persons so long as such disclosure is not in the form
of a news release or public announcement and (ii) give copies of this Agreement
and the other Related Documents to the lenders party to the Credit Agreement.

        (c)  The Administrative Agent and each Lender agrees to maintain the
confidentiality of the Information (as defined below), and will not use such
confidential Information for any purpose or in any matter except in connection
with this Agreement, except that Information may be disclosed (1) to (i) each
Affected Party and (ii) its and each Affected Party's and their respective
Affiliates' directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential and to not
disclose or use such Information in violation of Regulation FD (17 C.F.R. §
243.100-243.103)), (2) any regulatory authority (it being understood that it
will to the extent reasonably practicable provide the Borrower with an
opportunity to request confidential treatment from such regulatory authority),
(3) to the extent required by applicable laws or regulations or by any subpoena
or similar legal process, (4) to any other party to this Agreement, (5) to the
extent required in connection with the exercise of any remedies hereunder or any
suit, action or proceeding relating to this Agreement or any other Related
Document or the enforcement of rights hereunder or thereunder, (6) subject to an
agreement containing provisions substantially the same as those of this Section,
to any assignee of (or participant in), or any prospective assignee of (or
participant in), any of its rights or obligations under this Agreement, (7) with
the consent of the Borrower or (8) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section or any
other confidentiality agreement to which it is party with the Borrower or the
Parent or any subsidiary thereof or (ii) becomes available to the Administrative
Agent, or any Lender on a nonconfidential basis from a source other than the
Parent or any subsidiary thereof. For the purposes of this Section,
"Information" means all information received from the Borrower and Servicer
relating to the Borrower, the Servicer, the Parent or any subsidiary thereof or
their businesses, or any Obligor, other than any such information that is
available to Administrative Agent, or any Lender on a nonconfidential basis
prior to disclosure by Borrower or Servicer. Any Person required to maintain the
confidentiality of Information as provided in this Section

50

--------------------------------------------------------------------------------


shall be considered to have complied with its obligation to do so if such Person
has exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

        Section 14.06.    Complete Agreement; Modification of Agreement.    This
Agreement and the other Related Documents constitute the complete agreement
among the parties hereto with respect to the subject matter hereof and thereof,
supersede all prior agreements and understandings relating to the subject matter
hereof and thereof, and may not be modified, altered or amended except as set
forth in Section 14.07.

        Section 14.07.    Amendments and Waivers.    

        (a)  Except for actions expressly permitted to be taken by the
Administrative Agent, no amendment, modification, termination or waiver of any
provision of this Agreement or any of the Revolving Notes, or any consent to any
departure by the Borrower therefrom, shall in any event be effective unless the
same shall be in writing and signed by the Borrower and by the Requisite Lenders
or, to the extent required under clause (b) below, by all affected Lenders, and,
to the extent required under clause (b) or clause (c) below, by the
Administrative Agent. Except as set forth in clause (b) below, all amendments,
modifications, terminations or waivers requiring the consent of any Lenders
without specifying the required percentage of Lenders shall require the written
consent of the Requisite Lenders.

        (b)  No amendment, modification, termination or waiver shall, unless in
writing and signed by each Lender directly affected thereby, do any of the
following: (i) increase the principal amount of any Lender's Commitment;
(ii) reduce the principal of, rate of interest on or Fees payable with respect
to any Advance of any affected Lender; (iii) extend any scheduled payment date
or final maturity date of the principal amount of any Advance of any affected
Lender; (iv) waive, forgive, defer, extend or postpone any payment of interest
or Fees as to any affected Lender; (v) change the percentage of the Aggregate
Commitments or of the aggregate unpaid principal amount of the Advances which
shall be required for Lenders or any of them to take any action hereunder;
(vi) release all or substantially all of the Borrower Collateral; or (vii) amend
or waive this Section 14.07 or the definition of the term "Requisite Lenders"
insofar as such definition affects the substance of this Section 14.07.
Furthermore, no amendment, modification, termination or waiver affecting the
rights or duties of the Administrative Agent under this Agreement or any other
Related Document shall be effective unless in writing and signed by the
Administrative Agent. Each amendment, modification, termination or waiver shall
be effective only in the specific instance and for the specific purpose for
which it was given. No amendment, modification, termination or waiver shall be
required for the Administrative Agent to take additional Borrower Collateral
pursuant to any Related Document. No amendment, modification, termination or
waiver of any provision of any Revolving Note shall be effective without the
written concurrence of the holder of that Revolving Note. No notice to or demand
on the Borrower in any case shall entitle the Borrower to any other or further
notice or demand in similar or other circumstances. Any amendment, modification,
termination, waiver or consent effected in accordance with this Section 14.07
shall be binding upon each holder of the Revolving Notes at the time outstanding
and each future holder of the Revolving Notes.

        (c)  If, in connection with any proposed amendment, modification, waiver
or termination (a "Proposed Change"):

        (i)    requiring the consent of all affected Lenders, the consent of
Requisite Lenders is obtained, but the consent of other Lenders whose consent is
required is not obtained (any such Lender whose consent is not obtained as
described this clause (i) or in clause (ii) below being referred to as a
"Non-Consenting Lender"), or

51

--------------------------------------------------------------------------------

        (ii)  requiring the consent of Requisite Lenders, the consent of Lenders
holding 51% or more of the Aggregate Commitments is obtained, but the consent of
Requisite Lenders is not obtained,

then, so long as the Administrative Agent is not a Non-Consenting Lender, at the
Borrower's request the Administrative Agent, or a Person acceptable to the
Administrative Agent, shall have the right with the Administrative Agent's
consent and in the Administrative Agent's sole discretion (but shall have no
obligation) to purchase from such Non-Consenting Lenders, and such
Non-Consenting Lenders agree that they shall, upon the Administrative Agent's
request, sell and assign to the Administrative Agent or such Person, all of the
Commitments of such Non-Consenting Lender for an amount equal to the principal
balance of all Advances held by the Non-Consenting Lender and all accrued
interest and Fees with respect thereto through the date of sale, such purchase
and sale to be consummated pursuant to an executed Assignment Agreement.

        (d)  Upon indefeasible payment in full in cash and performance of all of
the Borrower Obligations (other than indemnification Borrower Obligations under
Section 12.01), termination of the Aggregate Commitment and a release of all
claims against the Administrative Agent and Lenders, and so long as no suits,
actions, proceedings or claims are pending or threatened against any Indemnified
Person asserting any damages, losses or liabilities that are Indemnified
Liabilities, the Administrative Agent shall deliver to the Borrower termination
statements and other documents necessary or appropriate to evidence the
termination of the Liens securing payment of the Borrower Obligations.

        Section 14.08.    No Waiver; Remedies.    The failure by any Lender or
the Administrative Agent, at any time or times, to require strict performance by
the Borrower or the Servicer of any provision of this Agreement, any Receivables
Assignment or any other Related Document shall not waive, affect or diminish any
right of any Lender or the Administrative Agent thereafter to demand strict
compliance and performance herewith or therewith. Any suspension or waiver of
any breach or default hereunder shall not suspend, waive or affect any other
breach or default whether the same is prior or subsequent thereto and whether
the same or of a different type. None of the undertakings, agreements,
warranties, covenants and representations of the Borrower or the Servicer
contained in this Agreement, any Receivables Assignment or any other Related
Document, and no breach or default by the Borrower or the Servicer hereunder or
thereunder, shall be deemed to have been suspended or waived by any Lender or
the Administrative Agent unless such waiver or suspension is by an instrument in
writing signed by an officer of or other duly authorized signatory of the
applicable Lenders and the Administrative Agent and directed to the Borrower or
the Servicer, as applicable, specifying such suspension or waiver. The rights
and remedies of the Lenders and the Administrative Agent under this Agreement
and the other Related Documents shall be cumulative and nonexclusive of any
other rights and remedies that the Lenders and the Administrative Agent may have
hereunder, thereunder, under any other agreement, by operation of law or
otherwise. Recourse to the Borrower Collateral shall not be required.

        Section 14.09.    GOVERNING LAW; CONSENT TO JURISDICTION; WAIVER OF JURY
TRIAL.    

        (a)  THIS AGREEMENT AND EACH OTHER RELATED DOCUMENT (EXCEPT TO THE
EXTENT THAT ANY RELATED DOCUMENT EXPRESSLY PROVIDES TO THE CONTRARY) AND THE
OBLIGATIONS ARISING HEREUNDER AND THEREUNDER SHALL IN ALL RESPECTS, INCLUDING
ALL MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE, BE GOVERNED BY, AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF DELAWARE
(WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES) EXCEPT TO THE EXTENT THAT THE
PERFECTION, EFFECT OF PERFECTION OR PRIORITY OF THE INTERESTS OF THE
ADMINISTRATIVE AGENT IN THE RECEIVABLES OR REMEDIES HEREUNDER OR THEREUNDER, IN
RESPECT THEREOF, ARE GOVERNED BY THE LAWS OF A JURISDICTION OTHER THAN THE STATE
OF DELAWARE, AND ANY APPLICABLE LAWS OF THE UNITED STATES OF AMERICA.

52

--------------------------------------------------------------------------------


        (b)  EACH PARTY HERETO HEREBY CONSENTS AND AGREES THAT THE STATE OR
FEDERAL COURTS LOCATED IN DELAWARE SHALL HAVE EXCLUSIVE JURISDICTION TO HEAR AND
DETERMINE ANY CLAIMS OR DISPUTES BETWEEN THEM PERTAINING TO THIS AGREEMENT OR TO
ANY MATTER ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER RELATED
DOCUMENT; PROVIDED, THAT EACH PARTY HERETO ACKNOWLEDGES THAT ANY APPEALS FROM
THOSE COURTS MAY HAVE TO BE HEARD BY A COURT LOCATED OUTSIDE OF DELAWARE;
PROVIDED FURTHER THAT NOTHING IN THIS AGREEMENT SHALL BE DEEMED OR OPERATE TO
PRECLUDE ANY LENDER OR THE ADMINISTRATIVE AGENT FROM BRINGING SUIT OR TAKING
OTHER LEGAL ACTION IN ANY OTHER JURISDICTION TO REALIZE ON THE BORROWER
COLLATERAL OR ANY OTHER SECURITY FOR THE BORROWER OBLIGATIONS, OR TO ENFORCE A
JUDGMENT OR OTHER COURT ORDER IN FAVOR OF THE LENDERS OR THE ADMINISTRATIVE
AGENT. EACH PARTY HERETO SUBMITS AND CONSENTS IN ADVANCE TO SUCH JURISDICTION IN
ANY ACTION OR SUIT COMMENCED IN ANY SUCH COURT, AND EACH PARTY HERETO HEREBY
WAIVES ANY OBJECTION THAT SUCH PARTY MAY HAVE BASED UPON LACK OF PERSONAL
JURISDICTION, IMPROPER VENUE OR FORUM NON CONVENIENS AND HEREBY CONSENTS TO THE
GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY SUCH
COURT. EACH PARTY HERETO HEREBY WAIVES PERSONAL SERVICE OF THE SUMMONS,
COMPLAINT AND OTHER PROCESS ISSUED IN ANY SUCH ACTION OR SUIT AND AGREES THAT
SERVICE OF SUCH SUMMONS, COMPLAINT AND OTHER PROCESS MAY BE MADE BY REGISTERED
OR CERTIFIED MAIL ADDRESSED TO SUCH PARTY AT THE ADDRESS PROVIDED FOR IN SECTION
14.01 HEREOF AND THAT SERVICE SO MADE SHALL BE DEEMED COMPLETED UPON THE EARLIER
OF SUCH PARTY'S ACTUAL RECEIPT THEREOF OR THREE DAYS AFTER DEPOSIT IN THE UNITED
STATES MAIL, PROPER POSTAGE PREPAID. NOTHING IN THIS SECTION SHALL AFFECT THE
RIGHT OF ANY PARTY HERETO TO SERVE LEGAL PROCESS IN ANY OTHER MANNER PERMITTED
BY LAW.

        (c)  BECAUSE DISPUTES ARISING IN CONNECTION WITH COMPLEX FINANCIAL
TRANSACTIONS ARE MOST QUICKLY AND ECONOMICALLY RESOLVED BY AN EXPERIENCED AND
EXPERT PERSON AND THE PARTIES WISH APPLICABLE STATE AND FEDERAL LAWS TO APPLY
(RATHER THAN ARBITRATION RULES), THE PARTIES DESIRE THAT THEIR DISPUTES BE
RESOLVED BY A JUDGE APPLYING SUCH APPLICABLE LAWS. THEREFORE, TO ACHIEVE THE
BEST COMBINATION OF THE BENEFITS OF THE JUDICIAL SYSTEM AND OF ARBITRATION, THE
PARTIES HERETO WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT, OR
PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT OR
OTHERWISE, ARISING OUT OF, CONNECTED WITH, RELATED TO, OR INCIDENTAL TO THE
RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS AGREEMENT OR ANY
OTHER RELATED DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

        Section 14.10.    Counterparts.    This Agreement may be executed in any
number of separate counterparts, each of which shall collectively and separately
constitute one agreement.

        Section 14.11.    Severability.    Wherever possible, each provision of
this Agreement shall be interpreted in such a manner as to be effective and
valid under applicable law, but if any provision of this Agreement shall be
prohibited by or invalid under applicable law, such provision shall be
ineffective only to the extent of such prohibition or invalidity without
invalidating the remainder of such provision or the remaining provisions of this
Agreement.

        Section 14.12.    Section Titles.    The section, titles and table of
contents contained in this Agreement are and shall be without substantive
meaning or content of any kind whatsoever and are not a part of the agreement
between the parties hereto.

53

--------------------------------------------------------------------------------


        Section 14.13.    Further Assurances.    

        (a)  Each of the Borrower and the Servicer shall, at its sole cost and
expense, upon request of any of the Lenders or the Administrative Agent,
promptly and duly execute and deliver any and all further instruments and
documents and take such further action that may be necessary or desirable or
that any of the Lenders or the Administrative Agent may request to (i) perfect,
protect, preserve, continue and maintain fully the Liens granted to the
Administrative Agent for the benefit of itself and the Lenders under this
Agreement, (ii) enable the Lenders or the Administrative Agent to exercise and
enforce its rights under this Agreement or any of the other Related Documents or
(iii) otherwise carry out more effectively the provisions and purposes of this
Agreement or any other Related Document. Without limiting the generality of the
foregoing, the Borrower shall, upon request of any of the Lenders or the
Administrative Agent, (A) execute and file such financing or continuation
statements, or amendments thereto or assignments thereof, and such other
instruments or notices that may be necessary or desirable or that any of the
Lenders or the Administrative Agent may request to perfect, protect and preserve
the Liens granted pursuant to this Agreement, free and clear of all Adverse
Claims, (B) mark, or cause the Servicer to mark, each Contract (other than
invoices) evidencing each Transferred Receivable with a legend, acceptable to
each Lender and the Administrative Agent evidencing that the Borrower has
purchased such Transferred Receivables and that the Administrative Agent, for
the benefit of the Lenders, has a security interest in and lien thereon,
(C) mark, or cause the Servicer to mark, its master data processing records
evidencing such Transferred Receivables with such a legend and (D) from and
after the occurrence of a Termination Event, notify or cause the Servicer to
notify Obligors of the Liens on the Transferred Receivables granted hereunder.

        (b)  Without limiting the generality of the foregoing, the Borrower
hereby authorizes the Lenders and the Administrative Agent, and each of the
Lenders hereby authorizes the Administrative Agent, to file one or more
financing or continuation statements, or amendments thereto or assignments
thereof, relating to all or any part of the Transferred Receivables, including
Collections with respect thereto, or the Borrower Collateral without the
signature of the Borrower or, as applicable, the Lenders, as applicable, to the
extent permitted by applicable law. A carbon, photographic or other reproduction
of this Agreement or of any notice or financing statement covering the
Transferred Receivables, the Borrower Collateral or any part thereof shall be
sufficient as a notice or financing statement where permitted by law.

54

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties have caused this Receivables Funding
Agreement to be executed by their respective officers thereunto duly authorized,
as of the date first above written.

    SUPERIOR ESSEX FUNDING LLC, as the Borrower
 
 
By
 
         

--------------------------------------------------------------------------------

    Name            

--------------------------------------------------------------------------------

    Title            

--------------------------------------------------------------------------------


 
 
SUPERIOR TELECOMMUNICATIONS INC., as the Servicer By Name Title
 
 
By
 
         

--------------------------------------------------------------------------------

    Name            

--------------------------------------------------------------------------------

    Title            

--------------------------------------------------------------------------------


 
 
GENERAL ELECTRIC CAPITAL CORPORATION, as a Lender
 
 
By
 
         

--------------------------------------------------------------------------------

    Name            

--------------------------------------------------------------------------------

        Duly Authorized Signatory
 
 
GENERAL ELECTRIC CAPITAL CORPORATION, as Administrative Agent
 
 
By
 
         

--------------------------------------------------------------------------------

    Name            

--------------------------------------------------------------------------------

        Duly Authorized Signatory

55

--------------------------------------------------------------------------------

Exhibit 2.01(b) to Funding Agreement

FORM OF REVOLVING NOTE

$                           [                              , 20    ]

        FOR VALUE RECEIVED, the undersigned, SUPERIOR ESSEX FUNDING LLC, a
Delaware limited liability company (the "Borrower"), HEREBY PROMISES TO PAY to
the order of [                        ] (the "Lender"), at the offices of
GENERAL ELECTRIC CAPITAL CORPORATION, a Delaware corporation, as agent for the
Lender (the "Administrative Agent"), at its address at 201 High Ridge Road,
Stamford, CT 06927, or at such other place as the Administrative Agent may
designate from time to time in writing, in lawful money of the United States of
America and in immediately available funds, the amount of
                         DOLLARS AND              CENTS
($                        ) or, if less, the aggregate unpaid amount of all
Advances made to the undersigned under the "Funding Agreement" (as hereinafter
defined). All capitalized terms used but not otherwise defined herein have the
meanings given to them in the Funding Agreement or in Annex X thereto.

        This Revolving Note is one of the Revolving Notes issued pursuant to
that certain Receivables Funding Agreement dated as of November 6, 2002 by and
among the Borrower, the Lender (and any other "Lender" party thereto), Superior
Telecommunications Inc., as servicer, and the Administrative Agent (including
all annexes, exhibits and schedules thereto, and as from time to time amended,
restated, supplemented or otherwise modified, the "Funding Agreement"), and is
entitled to the benefit and security of the Funding Agreement and all of the
other Related Documents referred to therein. Reference is hereby made to the
Funding Agreement for a statement of all of the terms and conditions under which
the Advances evidenced hereby are made and are to be repaid. The date and amount
of each Advance made by the Lender to the Borrower, the rates of interest
applicable thereto and each payment made on account of the principal thereof,
shall be recorded by the Administrative Agent on its books; provided that the
failure of the Administrative Agent to make any such recordation shall not
affect the obligations of the Borrower to make a payment when due of any amount
owing under the Funding Agreement or this Revolving Note in respect of the
Advances actually made by the Lender to the Borrower.

        The principal amount of the indebtedness evidenced hereby shall be
payable in the amounts and on the dates specified in the Funding Agreement, the
terms of which are hereby incorporated herein by reference. Interest thereon
shall be paid until such principal amount is paid in full at such interest rates
and at such times, and pursuant to such calculations, as are specified in the
Funding Agreement.

        If any payment on this Revolving Note becomes due and payable on a day
other than a Business Day, the maturity thereof shall be extended to the next
succeeding Business Day and, with respect to payments of principal, interest
thereon shall be payable at the then applicable rate during such extension.

        Upon and after the occurrence of any Termination Event, this Revolving
Note may, as provided in the Funding Agreement, and without demand, notice or
legal process of any kind, be declared, and immediately shall become, due and
payable.

        Time is of the essence of this Revolving Note. Demand, presentment,
protest and notice of nonpayment and protest are hereby waived by the Borrower.

        Except as provided in the Funding Agreement, this Revolving Note may not
be assigned by the Lender to any Person.

--------------------------------------------------------------------------------


        THIS REVOLVING NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF DELAWARE APPLICABLE TO CONTRACTS MADE AND
PERFORMED IN THAT STATE.

    SUPERIOR ESSEX FUNDING LLC
 
 
By:
 
         

--------------------------------------------------------------------------------

    Name:         Title:    

1

--------------------------------------------------------------------------------

Exhibit 2.02(a) to Funding Agreement

FORM OF COMMITMENT REDUCTION NOTICE

[Insert Date]

General Electric Capital Corporation,
        as Administrative Agent
201 High Ridge Road
Stamford, Connecticut 06927
Attention: Vice President—Portfolio/Underwriting

Re:Receivables Funding Agreement
dated as of November 6, 2002

Ladies and Gentlemen:

This notice is given pursuant to Section 2.02(a) of that certain Receivables
Funding Agreement dated as of November 6, 2002 (the "Funding Agreement"), by and
among Superior Essex Funding LLC (the "Borrower"), Superior
Telecommunications Inc. (the "Servicer"), the financial institutions party
thereto as lenders (the "Lenders") and General Electric Capital Corporation, as
Lender and as administrative agent for the Lenders (in such capacity, the
"Administrative Agent"). Capitalized terms used and not otherwise defined herein
shall have the respective meanings ascribed to them in the Funding Agreement.

        Pursuant to Section 2.02(a) of the Funding Agreement, the Borrower
hereby irrevocably notifies the Lenders and the Administrative Agent of its
election to permanently reduce the Maximum Facility Amount to [$            ],
effective as of [                 ], [        ] (which is a Business Day).
[[This reduction is the [first/second] reduction [for the current calendar year]
permitted by Section 2.02(a) of the Funding Agreement.]] After such reduction,
the Maximum Facility Amount will not be less than the Outstanding Principal
Amount.

    Very truly yours,
 
 
SUPERIOR ESSEX FUNDING LLC
 
 
By:
 
         

--------------------------------------------------------------------------------

    Name:            

--------------------------------------------------------------------------------

    Title:            

--------------------------------------------------------------------------------

2

--------------------------------------------------------------------------------

Exhibit 2.02(b) to Funding Agreement

FORM OF COMMITMENT TERMINATION NOTICE

[Insert Date]

General Electric Capital Corporation,
        as Administrative Agent
201 High Ridge Road
Stamford, Connecticut 06927
Attention: Vice President—Portfolio/Underwriting

Re:Receivables Funding Agreement
dated as of November 6, 2002

Ladies and Gentlemen:

        This notice is given pursuant to Section 2.02(b) of that certain
Receivables Funding Agreement dated as of November 6, 2002 (the "Funding
Agreement"), by and among Superior Essex Funding LLC (the "Borrower"), Superior
Telecommunications Inc. (the "Servicer"), the financial institutions party
thereto as lenders (the "Lenders") and General Electric Capital Corporation, as
a Lender and as administrative agent for the Lenders (in such capacity, the
"Administrative Agent"). Capitalized terms used and not otherwise defined herein
shall have the respective meanings ascribed to them in the Funding Agreement.

        Pursuant to Section 2.02(b) of the Funding Agreement, the Borrower
hereby irrevocably notifies the Lenders and the Administrative Agent of its
election to terminate the Maximum Facility Amount effective as of
[                             ], [        ]1. In connection therewith, the
Borrower shall reduce Outstanding Principal Amount to zero on or prior to such
date and make all other payments required by Section 2.03(h) and pay any other
fees that are due and payable pursuant to the Fee Letter at the time and in the
manner specified therein.

    Very truly yours,
 
 
SUPERIOR ESSEX FUNDING LLC
 
 
By:
 
         

--------------------------------------------------------------------------------

    Name:            

--------------------------------------------------------------------------------

    Title:            

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

1Which day shall be a Business Day at least 20 days after the date this notice
is given

3

--------------------------------------------------------------------------------

Exhibit 2.03(a) to Funding Agreement

FORM OF BORROWING REQUEST

[Insert Date]

General Electric Capital Corporation,
        as Administrative Agent
201 High Ridge Road
Stamford, Connecticut 06927
Attention: Vice President—Portfolio/Underwriting

Re:Receivables Funding Agreement
dated as of November 6, 2002

Ladies and Gentlemen:

        This notice is given pursuant to Section 2.03(a) of that certain
Receivables Funding Agreement dated as of November 6, 2002 (the "Funding
Agreement"), by and among Superior Essex Funding LLC (the "Borrower"), Superior
Telecommunications Inc. (the "Servicer"), the financial institutions party
thereto as lenders (the "Lender") and General Electric Capital Corporation, as a
lender and as administrative agent for the Lenders (in such capacity, the
"Administrative Agent"). Capitalized terms used and not otherwise defined herein
shall have the respective meanings ascribed to them in the Funding Agreement.

        Pursuant to Section 2.01 of the Funding Agreement, the Borrower hereby
requests that a Borrowing be made to the Borrower on [                 ],
[            ], in the amount of [$            ] which shall consist of [Index
Rate Advances] [LIBOR Rate Advances with a LIBOR Period of [1][2][3] months], to
be disbursed to the Borrower in accordance with Section 2.04(a) of the Funding
Agreement. The Borrower hereby represents and warrants that the conditions set
forth in Section 3.02 of the Funding Agreement have been satisfied. Attached
hereto is a certificate setting forth a pro forma calculation of the Borrowing
Base after giving effect to the acquisition by the Borrower of new Transferred
Receivables and the receipt of Collections since the date of the most recent
Borrowing Base Certificate, and the making of such Borrowing.

    Very truly yours,     SUPERIOR ESSEX FUNDING LLC
 
 
By:
 
         

--------------------------------------------------------------------------------

    Name:            

--------------------------------------------------------------------------------

    Title:            

--------------------------------------------------------------------------------

4

--------------------------------------------------------------------------------

Exhibit 2.03(h) to Funding Agreement

FORM OF REPAYMENT NOTICE

[Insert Date]

General Electric Capital Corporation,
        as Administrative Agent
201 High Ridge Road
Stamford, Connecticut 06927
Attention: Vice President—Portfolio/Underwriting

Re:Receivables Funding Agreement
dated as of November 6, 2002

Ladies and Gentlemen:

        This notice is given pursuant to Section 2.03(h) of that certain
Receivables Funding Agreement dated as of November 6, 2002 (the "Funding
Agreement"), by and among Superior Essex Funding LLC (the "Borrower"), Superior
Telecommunications Inc. (the "Servicer"), the financial institutions party
thereto as lenders (the "Lenders"), and General Electric Capital Corporation, as
a lender (in such capacity, the "Lender") and as administrative agent for the
Lenders (in such capacity, the "Administrative Agent"). Capitalized terms used
and not otherwise defined herein shall have the respective meanings ascribed to
them in the Funding Agreement.

        Pursuant to Section 2.03(h) of the Funding Agreement, the Borrower
hereby notifies the Lenders and the Administrative Agent of its request to repay
the principal amount of outstanding Advances in an amount equal to
[$            ] on [                 ], [        ] (which is a Business Day),
from [Collections/other sources]. In connection therewith, the Borrower will pay
to the Administrative Agent (1) all interest accrued on the outstanding
principal balance of Advances being repaid through but excluding the date of
such repayment and (2) any and all Breakage Costs payable under Section 2.10 of
the Funding Agreement by virtue thereof.

    Very truly yours,
 
 
SUPERIOR ESSEX FUNDING LLC
 
 
By:
 
         

--------------------------------------------------------------------------------

    Name:            

--------------------------------------------------------------------------------

    Title:            

--------------------------------------------------------------------------------

5

--------------------------------------------------------------------------------

Exhibit 2.06(c) to Funding Agreement

FORM OF CONVERSION/CONTINUATION NOTICE

TO:General Electric Capital Corporation, in its capacity as administrative agent
for the Lenders (the "Administrative Agent") under that certain Receivables
Funding Agreement dated as of November 6, 2002 (the "Funding Agreement") by and
among Superior Essex Funding LLC (the "Borrower"), Superior
Telecommunications Inc., as Servicer, the financial institutions from time to
time parties thereto and the Agent (such Funding Agreement, as the same may be
amended, restated, supplemented or otherwise modified from time to time, the
"Funding Agreement")

        The Borrower hereby gives to the Administrative Agent a notice of
Conversion/Continuation pursuant to Section 2.06(c) of the Funding Agreement,
and the Borrower hereby requests to [convert] [continue] on
                        ,          (the "[Conversion][Continuation] Date") from
the Lenders on a pro rata basis an aggregate principal amount of:

        $                         in Advances [identify as necessary] as a(n)

                     Index Rate Advances

    LIBOR Rate Advances   (which Advances shall be (a) in an aggregate amount
equal to $1,000,000 or an integral multiple of $500,000 in excess thereof, and
(b) for a LIBOR Period equal to [1][2]][3] months

        The undersigned hereby certifies that (i) the representations and
warranties of the undersigned contained in Article IV of the Funding Agreement
are and shall be true and correct in all respects on and as of the date hereof
and on and as of the [Conversion][Continuation] Date; (ii) no Termination Event
or Incipient Termination event has occurred and is continuing on the date hereof
or on the [Conversion][Continuation] Date or will result from the [conversion]
[continuation] of the Advances; and (iii) the conditions set forth in
Section 3.02 of the Funding Agreement have been satisfied.

        Unless otherwise defined herein, terms defined in Annex X to the Funding
Agreement shall have the same meanings in this [Conversion][Continuation]
Notice.

        Dated:                              , 20    

    Very truly yours,
 
 
SUPERIOR ESSEX FUNDING LLC
 
 
By:
 
         

--------------------------------------------------------------------------------

    Name:            

--------------------------------------------------------------------------------

    Title:            

--------------------------------------------------------------------------------

6

--------------------------------------------------------------------------------

Exhibit 5.02(b) to Funding Agreement

Form of

BORROWING BASE CERTIFICATE

Attached

7

--------------------------------------------------------------------------------

Exhibit 10.03 to Funding Agreement

Form of

POWER OF ATTORNEY

        This Power of Attorney is executed and delivered by [Superior Essex
Funding LLC, as Borrower] [Superior Telecommunications Inc., as Servicer]
("Grantor") under the Funding Agreement (as defined below), to General Electric
Capital Corporation, as Administrative Agent under the Funding Agreement
(hereinafter referred to as "Attorney"), pursuant to that certain Receivables
Funding Agreement dated as of November 6, 2002 (the "Funding Agreement"), by and
among Grantor, the other parties thereto and Attorney and the other Related
Documents. Capitalized terms used herein and not otherwise defined shall have
the meanings ascribed to them in the Funding Agreement. No person to whom this
Power of Attorney is presented, as authority for Attorney to take any action or
actions contemplated hereby, shall be required to inquire into or seek
confirmation from Grantor as to the authority of Attorney to take any action
described below, or as to the existence of or fulfillment of any condition to
this Power of Attorney, which is intended to grant to Attorney unconditionally
the authority to take and perform the actions contemplated herein, and Grantor
irrevocably waives any right to commence any suit or action, in law or equity,
against any person or entity that acts in reliance upon or acknowledges the
authority granted under this Power of Attorney. The power of attorney granted
hereby is coupled with an interest and may not be revoked or cancelled by
Grantor until all Borrower Obligations under the Related Documents have been
indefeasibly paid in full and Attorney has provided its written consent thereto.

        Grantor hereby irrevocably constitutes and appoints Attorney (and all
officers, employees or agents designated by Attorney), with full power of
substitution, as its true and lawful attorney-in-fact with full irrevocable
power and authority in its place and stead and in its name or in Attorney's own
name, from time to time in Attorney's discretion, to take any and all
appropriate action and to execute and deliver any and all documents and
instruments that may be necessary or desirable to accomplish the purposes of the
Funding Agreement, and, without limiting the generality of the foregoing, hereby
grants to Attorney the power and right, on its behalf, without notice to or
assent by it, upon the occurrence and during the continuance of any Termination
Event, to do the following: (a) open mail for it, and ask, demand, collect, give
acquittances and receipts for, take possession of, or endorse and receive
payment of, any checks, drafts, notes, acceptances, or other instruments for the
payment of moneys due in respect of Transferred Receivables, and sign and
endorse any invoices, freight or express bills, bills of lading, storage or
warehouse receipts, drafts against debtors, assignments, verifications, and
notices in connection with any Borrower Collateral; (b) effect any repairs to
any Borrower Collateral, or continue or obtain any insurance in respect of any
Borrower Collateral and pay all or any part of the premiums therefor and costs
thereof, and make, settle and adjust all claims under such policies of
insurance, and make all determinations and decisions with respect to such
policies; (c) pay or discharge any taxes, Liens, or other encumbrances levied or
placed on or threatened against any Borrower Collateral; (d) defend any suit,
action or proceeding brought against it or any Borrower Collateral if the
Grantor does not defend such suit, action or proceeding or if Attorney believes
that it is not pursuing such defense in a manner that will maximize the recovery
to Attorney, and settle, compromise or adjust any suit, action, or proceeding
described above and, in connection therewith, give such discharges or releases
as Attorney may deem appropriate; (e) file or prosecute any claim, Litigation,
suit or proceeding in any court of competent jurisdiction or before any
arbitrator, or take any other action otherwise deemed appropriate by Attorney
for the purpose of collecting any and all such moneys due with respect to any
Borrower Collateral or otherwise with respect to the Related Documents whenever
payable and to enforce any other right in respect of its property; (f) sell,
transfer, pledge, make any agreement with respect to, or otherwise deal with,
any Borrower Collateral, and execute, in connection with such sale or action,
any endorsements, assignments or other instruments of conveyance or transfer in
connection therewith; and (g) cause the certified public accountants then
engaged by it to prepare

8

--------------------------------------------------------------------------------


and deliver to Attorney at any time and from time to time, promptly upon
Attorney's request, any and all financial statements or other reports required
to be delivered by or on behalf of Grantor under the Related Documents, all as
though Attorney were the absolute owner of its property for all purposes, and to
do, at Attorney's option and its expense, at any time or from time to time, all
acts and other things that Attorney reasonably deems necessary to perfect,
preserve, or realize upon the Borrower Collateral and the Lenders' Liens
thereon, all as fully and effectively as it might do. Grantor hereby ratifies,
to the extent permitted by law, all that said attorneys shall lawfully do or
cause to be done by virtue hereof.

        IN WITNESS WHEREOF, this Power of Attorney is executed by Grantor, and
Grantor has caused its seal to be affixed pursuant to the authority of its board
of directors this    day of November, 2002.

Grantor
ATTEST:                                                  

By:       (SEAL)    

--------------------------------------------------------------------------------

    Title:            

--------------------------------------------------------------------------------

   

[Notarization in appropriate form for the state of execution is required.]

9

--------------------------------------------------------------------------------

Exhibit 14.02(b) to Funding Agreement

FORM OF ASSIGNMENT AGREEMENT

        This Assignment Agreement (this "Agreement") is made as of
                             ,              by and between
                                                  ("Assignor Lender") and
                                                  ("Assignee Lender") and
acknowledged and consented to by GENERAL ELECTRIC CAPITAL CORPORATION, as
administrative agent ("Administrative Agent"). All capitalized terms used in
this Agreement and not otherwise defined herein will have the respective
meanings set forth in the Funding Agreement as hereinafter defined.

RECITALS:

        WHEREAS, Superior Essex Funding LLC, a Delaware limited liability
company (the "Borrower"), Superior Telecommunications Inc., a Delaware
corporation (the "Servicer"), the financial institutions signatory thereto from
time to time as lenders (the "Lenders"), and the Administrative Agent have
entered into that certain Receivables Funding Agreement dated as of November 6,
2002 (as amended, restated, supplemented or otherwise modified from time to
time, the "Funding Agreement") pursuant to which the Lenders (including the
Assignor Lender) have agreed to make certain Advances to Borrower;

        WHEREAS, Assignor Lender desires to assign to Assignee Lender [all/a
portion] of its interest in the Advances (as described below) and the Borrower
Collateral and to delegate to Assignee Lender [all/a portion] of its Commitment
and other duties with respect to such Advances and Borrower Collateral;

        WHEREAS, Assignee Lender desires to become a Lender under the Funding
Agreement and to accept such assignment and delegation from Assignor Lender; and

        WHEREAS, Assignee Lender desires to appoint the Administrative Agent to
serve as agent for Assignee Lender under the Funding Agreement;

        NOW, THEREFORE, in consideration of the premises and the agreements,
provisions, and covenants herein contained, Assignor Lender and Assignee Lender
agree as follows:

1. ASSIGNMENT, DELEGATION, AND ACCEPTANCE

        1.1    Assignment.    Assignor Lender hereby transfers and assigns to
Assignee Lender, without recourse and without representations or warranties of
any kind (except as set forth in Section 3.2 below), [all/such percentage] of
Assignor Lender's right, title, and interest in the Advances, Related Documents
and Borrower Collateral as will result in Assignee Lender having as of the
Effective Date (as hereinafter defined) a Pro Rata Share thereof, as follows:

Assignee Lender's Loans     Principal Amount   Pro Rata Share
Advances
 
$
            
 
      %

        1.2    Delegation.    Assignor Lender hereby irrevocably assigns and
delegates to Assignee Lender [all/a portion]of its Commitments and its other
duties and obligations as a Lender under the Related Documents equivalent to
[100%/        %] of Assignor Lender's Commitment (such percentage representing a
commitment of $                        ).

        1.3    Acceptance by Assignee Lender.    By its execution of this
Agreement, Assignee Lender irrevocably purchases, assumes and accepts such
assignment and delegation and agrees to be a Lender with respect to the
delegated interest under the Related Documents and to be bound by the terms and
conditions thereof. By its execution of this Agreement, Assignor Lender agrees,
to the extent provided

--------------------------------------------------------------------------------


herein, to relinquish its rights and be released from its obligations and duties
under the Funding Agreement.

        1.4    Effective Date.    Such assignment and delegation by Assignor
Lender and acceptance by Assignee Lender will be effective and Assignee Lender
will become a Lender under the Related Documents as of the date of this
Agreement ("Effective Date") and upon payment of the Assigned Amount and the
Assignment Fee (as each term is defined below).

2. INITIAL PAYMENT AND DELIVERY OF NOTES

        2.1    Payment of the Assigned Amount.    Assignee Lender will pay to
Assignor Lender, in immediately available funds, not later than 12:00 noon (New
York City time) on the Effective Date, an amount equal to its Pro Rata Share of
the then outstanding principal amount of the Advances as set forth above in
Section 1.1 together with accrued interest, fees and other amounts as set forth
on Schedule 2.1 (the "Assigned Amount").

        2.2    Payment of Assignment Fee.    [Assignor Lender] [Assignee Lender]
will pay to the Administrative Agent, for its own account in immediately
available funds, not later than 12:00 noon (New York City time) on the Effective
Date, an assignment fee in the amount of $3,500 (the "Assignment Fee") as
required pursuant to Section 14.02(b) of the Funding Agreement.

2.3Execution and Delivery of Notes. Following payment of the Assigned Amount and
the Assignment Fee, Assignor Lender will deliver to the Administrative Agent the
Revolving Notes previously delivered to Assignor Lender for redelivery to
Borrower and the Administrative Agent will obtain from Borrower for delivery to
[Assignor Lender and] Assignee Lender, new executed Revolving Notes evidencing
Assignee Lender's [and Assignor Lender's respective] Pro Rata Share[s] in the
Advances after giving effect to the assignment described in Section 1. Each new
Revolving Note will be issued in the aggregate maximum principal amount of the
Commitment of [the Assignee Lender] [and the Assignor Lender].

3. REPRESENTATIONS, WARRANTIES AND COVENANTS

        3.1    Assignee Lender's Representations, Warranties and
Covenants.    Assignee Lender hereby represents, warrants, and covenants the
following to Assignor Lender and the Administrative Agent:

        (a)  This Agreement is a legal, valid, and binding agreement of Assignee
Lender, enforceable according to its terms;

        (b)  The execution and performance by Assignee Lender of its duties and
obligations under this Agreement and the Related Documents will not require any
registration with, notice to, or consent or approval by any Governmental
Authority;

        (c)  Assignee Lender is familiar with transactions of the kind and scope
reflected in the Related Documents and in this Agreement;

        (d)  Assignee Lender has made its own independent investigation and
appraisal of the financial condition and affairs of the Borrower and its
Affiliates, has conducted its own evaluation of the Advances, the Related
Documents and the Borrower's and its Affiliate's creditworthiness, has made its
decision to become a Lender to Borrower under the Funding Agreement
independently and without reliance upon Assignor Lender, any other Lender or the
Administrative Agent, and will continue to do so;

        (e)  Assignee Lender is entering into this Agreement in the ordinary
course of its business, and is acquiring its interest in the Advances for its
own account and not with a view to or for sale in connection with any subsequent
distribution; provided, however, that at all times the distribution of Assignee
Lender's property shall, subject to the terms of the Funding Agreement, be and
remain within its control;

--------------------------------------------------------------------------------




        (f)    No future assignment or participation granted by Assignee Lender
pursuant to Section 14.02 of the Funding Agreement will require Assignor Lender,
the Administrative Agent, or Borrower to file any registration statement with
the Securities and Exchange Commission or to apply to qualify under the blue sky
laws of any state;

        (g)  Assignee Lender will not enter into any written or oral agreement
with, or acquire any equity or other ownership interest in, the Borrower or any
of its Affiliates without the prior written consent of the Administrative Agent;
and

        (h)  As of the Effective Date, Assignee Lender is entitled to receive
payments of principal and interest under the Funding Agreement without deduction
for or on account of any taxes imposed by the United States of America or any
political subdivision thereof and Assignee Lender will indemnify the
Administrative Agent from and against all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, or expenses that are not
paid by the Borrower pursuant to the terms of the Funding Agreement.

        3.2    Assignor Lender's Representations, Warranties and
Covenants.    Assignor Lender hereby represents, warrants and covenants the
following to Assignee Lender:

        (a)  Assignor Lender is the legal and beneficial owner of the Assigned
Amount;

        (b)  This Agreement is a legal, valid and binding agreement of Assignor
Lender, enforceable according to its terms;

        (c)  The execution and performance by Assignor Lender of its duties and
obligations under this Agreement will not require any registration with, notice
to or consent or approval by any Governmental Authority;

        (d)  Assignor Lender has full power and authority, and has taken all
action necessary to execute and deliver this Agreement and to fulfill the
obligations hereunder and to consummate the transactions contemplated hereby;

        (e)  Assignor Lender is the legal and beneficial owner of the interests
being assigned hereby, free and clear of any adverse claim, lien, encumbrance,
security interest, restriction on transfer, purchase option, call or similar
right of a third party; and

        (f)    This Agreement complies, in all material respects, with the terms
of the Related Documents.

4. LIMITATIONS OF LIABILITY

        Neither Assignor Lender (except as provided in Section 3.2) nor the
Administrative Agent makes any representations or warranties of any kind, nor
assumes any responsibility or liability whatsoever, with regard to (a) the
Related Documents or any other document or instrument furnished pursuant thereto
or the Advances or other Borrower Obligations, (b) the creation, validity,
genuineness, enforceability, sufficiency, value or collectibility of any of
them, (c) the amount, value or existence of the Borrower Collateral, (d) the
perfection or priority of any Lien upon the Borrower Collateral, or (e) the
financial condition of Borrower or any of its Affiliates or other obligor or the
performance or observance by Borrower or any of its Affiliates of its
obligations under any of the Related Documents. Neither Assignor Lender nor the
Administrative Agent has or will have any duty, either initially or on a
continuing basis, to make any investigation, evaluation, appraisal of, or any
responsibility or liability with respect to the accuracy or completeness of, any
information provided to Assignee Lender which has been provided to Assignor
Lender or the Administrative Agent by Borrower or any of its Affiliates. Nothing
in this Agreement or in the Related Documents shall impose upon the Assignor
Lender or the Administrative Agent any fiduciary relationship in respect of the
Assignee Lender.

--------------------------------------------------------------------------------


5. FAILURE TO ENFORCE

        No failure or delay on the part of the Administrative Agent or Assignor
Lender in the exercise of any power, right, or privilege hereunder or under any
Related Document will impair such power, right, or privilege or be construed to
be a waiver of any default or acquiescence therein. No single or partial
exercise of any such power, right, or privilege will preclude further exercise
thereof or of any other right, power, or privilege. All rights and remedies
existing under this Agreement are cumulative with, and not exclusive of, any
rights or remedies otherwise available.

6. NOTICES

        Unless otherwise specifically provided herein, any notice or other
communication required or permitted to be given will be in writing and addressed
to the respective party as set forth below its signature hereunder, or to such
other address as the party may designate in writing to the other.

7. AMENDMENTS AND WAIVERS

        No amendment, modification, termination, or waiver of any provision of
this Agreement will be effective without the written concurrence of Assignor
Lender, the Administrative Agent and Assignee Lender.

8. SEVERABILITY

        Whenever possible, each provision of this Agreement will be interpreted
in such manner as to be effective and valid under applicable law. In the event
any provision of this Agreement is or is held to be invalid, illegal, or
unenforceable under applicable law, such provision will be ineffective only to
the extent of such invalidity, illegality, or unenforceability, without
invalidating the remainder of such provision or the remaining provisions of the
Agreement. In addition, in the event any provision of or obligation under this
Agreement is or is held to be invalid, illegal, or unenforceable in any
jurisdiction, the validity, legality, and enforceability of the remaining
provisions or obligations in any other jurisdictions will not in any way be
affected or impaired thereby.

9. SECTION TITLES

        Section and Subsection titles in this Agreement are included for
convenience of reference only, do not constitute a part of this Agreement for
any other purpose, and have no substantive effect.

10. SUCCESSORS AND ASSIGNS

        This Agreement shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns.

11. APPLICABLE LAW

        THIS AGREEMENT WILL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE
LAWS OF THE STATE OF DELAWARE APPLICABLE TO CONTRACTS MADE AND PERFORMED IN THAT
STATE, WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES.

12. COUNTERPARTS

        This Agreement and any amendments, waivers, consents, or supplements may
be executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which, when so executed and delivered, will be
deemed an original and all of which shall together constitute one and the same
instrument.

--------------------------------------------------------------------------------


        IN WITNESS WHEREOF, this Agreement has been duly executed as of the date
first written above.

Assignee Lender   Assignor Lender              

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------


By:
 
 
 
By:
 
     

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------


Title:
 
 
 
Title:
 
     

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------


Notice Address
 
Notice Address               Account Information:   Account Information

Acknowledged and Consented to:

GENERAL ELECTRIC CAPITAL CORPORATION

By:            

--------------------------------------------------------------------------------

        Its Duly Authorized Signatory    

SUPERIOR ESSEX FUNDING LLC

By:            

--------------------------------------------------------------------------------

        Name:
Title:    

--------------------------------------------------------------------------------

SCHEDULE 2.1

Assignor Lender's Loans

        Principal Amount
Revolving Loans
 
$                  
 
 
Accrued Interest
 
$                  
 
 
Unused Line Fee
 
$                  
 
 
Other + or-
 
$                  
 
 
 
 
Total    $
 
 

All determined as of the Effective Date

--------------------------------------------------------------------------------

ANNEX 5.02(a)
to
FUNDING AGREEMENT

REPORTING REQUIREMENTS OF THE BORROWER

        The Borrower shall furnish, or cause to be furnished, to each Lender and
the Administrative Agent:

        (a)  Monthly Report. As soon as available, and in any event no later
than 11:00 a.m. (New York time) on the fifteenth day of each fiscal month, a
Monthly Report in the form attached hereto prepared by the Borrower as of the
last day of the previous fiscal month, together with an unaudited monthly
balance sheet of the Borrower certified by an officer of the Borrower.

        (b)  Annual Audited Financials. As soon as available, and in any event
within 90 days after the end of each fiscal year, a copy of (1) the audited
consolidated financial statements for such year for each of the Borrower and the
Parent and its Subsidiaries, certified in each case without qualification in a
manner satisfactory to the Administrative Agent by Deloitte & Touche (or its
successor) or other nationally recognized independent public accountants
reasonably acceptable to the Administrative Agent, with such financial
statements being prepared in accordance with GAAP applied consistently
throughout the period involved (except as approved by such accountants and
disclosed therein) and (2) the unaudited consolidating financial statements for
the Parent and its Subsidiaries.

        (c)  Quarterly Financials. As soon as available, and in any event within
45 days after the end of each fiscal quarter (other than the last quarter of
such fiscal year), financial information regarding the Parent and its
Subsidiaries, certified by the Chief Financial Officer of the Parent, consisting
of consolidated unaudited balance sheets as of the close of such fiscal quarter
and the related statements of income and cash flows for that portion of the
fiscal year ending as of the close of such fiscal quarter, all prepared in
accordance with GAAP, subject to normal year-end audit adjustments and the
absence of footnotes. Such financial information shall be accompanied by the
certification of the Chief Financial Officer of the Parent that (A) such
financial information presents fairly in accordance with GAAP the financial
position and results of operations of the Parent and its Subsidiaries, on a
consolidated and consolidating basis, in each case as at the end of such quarter
and for the period then ended and (B) any other information presented is true,
correct and complete in all material respects and that there was no Incipient
Termination Event or Termination Event in existence as of such time or, if an
Incipient Termination Event or Termination Event shall have occurred and be
continuing, describing the nature thereof and all efforts undertaken to cure
such Incipient Termination Event or Termination Event. In addition, the Borrower
shall furnish, or cause to be furnished, to the Administrative Agent and the
Lenders, within 50 days after the end of each fiscal quarter, (y) a statement in
reasonable detail (each, a "Compliance Certificate") showing the calculations
used in determining compliance with each financial covenant described in
Sections 9.01(v) and (x) of the Funding Agreement and (z) a management
discussion and analysis that includes a comparison of performance for the fiscal
year to date as of the end of that fiscal quarter to the corresponding period in
the prior year, as set forth in the quarterly filings made by the Parent with
the Securities and Exchange Commission.

        (d)  Monthly Financials. As soon as available, and in any event within
30 days after the end of each fiscal month (unless such month is also the end of
a calendar quarter), financial information regarding the Borrower and the Parent
and its Subsidiaries, certified by the Chief Financial Officer of the Parent,
consisting of consolidated unaudited balance sheets as of the close of such
fiscal month and the related statements of income and cash flows for that
portion of the fiscal year ending as of the close of such fiscal month, all
prepared in accordance with GAAP, subject to normal year-end audit adjustments
and the absence of footnotes. Such financial information shall be accompanied by
the certification of the Chief Financial Officer of the Parent that (A) such
financial information presents fairly in accordance with GAAP the financial
position and results of operations of the Borrower, the Parent and its
Subsidiaries, on a consolidated and consolidating

--------------------------------------------------------------------------------




basis, in each case as at the end of such month and for the period then ended
and (B) any other information presented is true, correct and complete in all
material respects and that there was no Incipient Termination Event or
Termination Event in existence as of such time or, if an Incipient Termination
Event or Termination Event shall have occurred and be continuing, describing the
nature thereof and all efforts undertaken to cure such Incipient Termination
Event or Termination Event.

        (e)  Operating Plan. As soon as available, but not later than 30 days
after the end of each fiscal year, an annual operating plan for such fiscal year
for the Parent, which will (i) include a statement of the material assumptions
on which such plan is based, (ii) include monthly balance sheets and monthly
projections for such year and (iii) integrate sales, gross profits, operating
expenses, operating profit, cash flow projections and Borrowing Base
projections, all prepared on the same basis and in similar detail as that on
which operating results are reported (and in the case of cash flow projections,
representing management's good faith estimates of future financial performance
based on historical performance), and including plans for personnel, capital
expenditures and facilities.

        (f)    Management Letters. Within 10 Business Days after receipt thereof
by the Borrower, copies of all management letters, exception reports or similar
letters or reports received by the Borrower from its independent certified
public accountants.

        (g)  Default Notices. As soon as practicable, and in any event within
five Business Days after an Authorized Officer of the Borrower has actual
knowledge of the existence thereof, telephonic or telecopied notice of each of
the following events, in each case specifying the nature and anticipated effect
thereof and what action, if any, the Borrower proposes to take with respect
thereto, which notice, if given telephonically, shall be promptly confirmed in
writing on the next Business Day:

        (i)    any Incipient Termination Event or Termination Event;

        (ii)  any Adverse Claim made or asserted against any of the Borrower
Collateral of which it becomes aware;

        (iii)  the occurrence of any event that would have a material adverse
effect on the aggregate value of the Borrower Collateral or on the assignments
and Liens granted by the Borrower pursuant to the Funding Agreement;

        (iv)  the occurrence of any event of the type described in Sections
4.02(h)(i), (ii) or (iii) of the Sale Agreement involving any Obligor obligated
under Transferred Receivables with an aggregate Outstanding Balance at such time
of $500,000 or more;

        (v)  the commencement of a case or proceeding by or against the
Borrower, the Parent, the Servicer, any Originator, any other Subsidiary of the
Parent or any Obligor seeking a decree or order in respect of the Borrower, the
Parent, the Servicer, any Originator, any other Subsidiary of the Parent or any
Obligor (A) under the Bankruptcy Code or any other applicable federal, state or
foreign bankruptcy or other similar law, (B) appointing a custodian, receiver,
liquidator, assignee, trustee or sequestrator (or similar official) for the
Borrower, the Parent, the Servicer, any Originator, any other Subsidiary of the
Parent or any Obligor or for any substantial part of its respective assets, or
(C) ordering the winding-up or liquidation of the affairs of the Borrower, the
Parent, the Servicer, any Originator, any other Subsidiary of the Parent or any
Obligor;

        (vi)  the receipt of notice that (A) the Borrower, the Parent, the
Servicer, any Originator, any other Subsidiary of the Parent or any Obligor is
being placed under regulatory supervision, (B) any license, permit, charter,
registration or approval necessary for the conduct of the business of the
Borrower, the Parent, the Servicer, any Originator, any other Subsidiary of the
Parent or any Obligor is to be, or may be, suspended or revoked, or (C) the
Borrower, the Parent, the Servicer, any Originator, any other Subsidiary of the
Parent or any Obligor is

--------------------------------------------------------------------------------




to cease and desist any practice, procedure or policy employed by it in the
conduct of its business if such cessation could reasonably be expected to have a
Material Adverse Effect;

        (vii) the commencement of litigation against the Parent or any
Subsidiary of the Parent alleging infringement or interference with any
intellectual property of another Person; or

        (viii) any other event, circumstance or condition that has had or could
reasonably be expected to have a Material Adverse Effect.

        (h)  SEC Filings and Press Releases. Promptly upon their becoming
available, copies of: (i) all financial statements, reports, notices and proxy
statements made publicly available by the Borrower, the Parent or any Originator
to its security holders; (ii) all regular and periodic reports and all
registration statements and prospectuses, if any, filed by the Borrower, the
Parent or any Originator with any securities exchange or with the Securities and
Exchange Commission or any governmental or private regulatory authority; and
(iii) all press releases and other statements made available by the Borrower,
the Parent or any Originator to the public concerning material adverse changes
or developments in the business of any such Person.

        (i)    Litigation. Promptly upon learning thereof, written notice of any
Litigation affecting the Borrower, the Transferred Receivables or the Borrower
Collateral, whether or not fully covered by insurance, and regardless of the
subject matter thereof that (i) seeks damages in excess of $250,000, (ii) seeks
injunctive relief, (iii) is asserted or instituted against any Plan, its
fiduciaries (in their capacity as a fiduciary of any such Plan) or its assets or
against the Borrower or any ERISA Affiliate of the Borrower in connection with
any Plan, (iv) alleges criminal misconduct by the Borrower or (v) would, if
determined adversely, have a Material Adverse Effect.

        (j)    Other Documents. Such other financial and other information
respecting the Transferred Receivables, the Contracts therefor or the condition
or operations, financial or otherwise, of the Borrower, any Originator, the
Parent or any of its other Subsidiaries as any Lender or Administrative Agent
shall, from time to time, reasonably request.

        (k)  Credit Agreement Reports. As soon as available, and in any event
when the same shall be required to be delivered in accordance with the terms of
the Credit Agreement, copies of each of the reports described in Section 7.01 of
the Credit Agreement.

        (l)    Miscellaneous Certifications. As soon as available, and in any
event within 90 days after the end of each fiscal year, (i) a Bringdown
Certificate in the form attached hereto, (ii) a Servicer's Certificate in the
form attached hereto, and (iii) if requested, an opinion or opinions of counsel,
in form and substance satisfactory to the Lenders and the Administrative Agent,
reaffirming as of the date of such opinion the opinions of counsel with respect
to the Borrower and the Originators delivered to the Lenders and the
Administrative Agent on the Closing Date.

Form of Monthly Report

[See attached]

--------------------------------------------------------------------------------

ANNEX W
ADMINISTRATIVE AGENT'S ACCOUNT/
LENDERS' ACCOUNTS

Deutsche Bank Trust Company Americas
130 Liberty Street
New York, New York 10006


ABA# 021-001-033
Account Name: GECC CAF Depository
Account # 50-232-854
Reference: Superior Essex Funding LLC

--------------------------------------------------------------------------------

ANNEX X

to

RECEIVABLES SALE AGREEMENT

and

RECEIVABLES FUNDING AGREEMENT

each dated as of

November 6, 2002

Definitions and Interpretation

--------------------------------------------------------------------------------

        SECTION 1.    Definitions and Conventions.    Capitalized terms used in
the Sale Agreement and the Funding Agreement shall have (unless otherwise
provided elsewhere therein) the following respective meanings:

        "Accounting Changes" shall mean, with respect to any Person, (a)changes
in accounting principles required by the promulgation of any rule, regulation,
pronouncement or opinion of the Financial Accounting Standards Board of the
American Institute of Certified Public Accountants (or any successor thereto or
any agency with similar functions); (b)changes in accounting principles
concurred in by such Person's certified public accountants; (c)purchase
accounting adjustments under A.P.B. 16 or 17 and EITF 88-16, and the application
of the accounting principles set forth in FASB 109, including the establishment
of reserves pursuant thereto and any subsequent reversal (in whole or in part)
of such reserves; and (d)the reversal of any reserves established as a result of
purchase accounting adjustments.

        "Additional Amounts" shall mean any amounts payable to any Affected
Party under Sections 2.09 or 2.10 of the Funding Agreement.

        "Additional Costs" shall have the meaning assigned to it in
Section 2.09(b) of the Funding Agreement.

        "Administrative Agent" shall have the meaning set forth in the Preamble
of the Funding Agreement.

        "Administrative Services Agreement" shall mean that certain
Administrative Services Agreement dated as of the date hereof between the
Borrower and the Parent, as the same may be amended, restated, supplemented or
otherwise modified from time to time.

        "Advance" shall have the meaning assigned to it in Section 2.01 of the
Funding Agreement.

        "Advance Date" shall mean each day on which any Advance is made.

        "Adverse Claim" shall mean any claim of ownership or any Lien, other
than any ownership interest or Lien created under the Sale Agreement or the
Funding Agreement.

        "Affected Party" shall mean each of the following Persons: each Lender,
the Administrative Agent, the Depositary and each Affiliate of the foregoing
Persons.

        "Affiliate" shall mean, with respect to any Person, (a) each Person
that, directly or indirectly, owns or controls, whether beneficially, or as a
trustee, guardian or other fiduciary, five percent (5%) or more of the Stock
having ordinary voting power in the election of directors of such Person,
(b) each Person that controls, is controlled by or is under common control with
such Person, or (c) each of such Person's officers, directors, joint venturers
and partners. For the purposes of this definition, "control" of a Person shall
mean the possession, directly or indirectly, of the power to direct or cause the
direction of its management or policies, whether through the ownership of voting
securities, by contract or otherwise.

        "Aggregate Commitment" shall mean as to all Lenders, the aggregate
commitment of all Lenders to make Advances, which aggregate commitment shall be
One Hundred Sixty Million Dollars ($160,000,000) on the Closing Date, as such
amount may be adjusted, if at all, from time to time in accordance with the
Funding Agreement.

        "ANICOM" shall mean ANICOM, Inc.

        "Appendices" shall mean, with respect to any Related Document, all
exhibits, schedules, annexes and other attachments thereto, or expressly
identified thereto.

        "Assignment Agreement" shall mean an assignment agreement in the form of
Exhibit 14.02 attached to the Funding Agreement.

        "Authorized Officer" shall mean, with respect to any corporation or
limited liability company, the Chairman or Vice-Chairman of the Board, the
President, any Vice President, the General

--------------------------------------------------------------------------------




Counsel, the Secretary, the Treasurer, the Controller any Assistant Secretary,
any Assistant Treasurer, any manager or managing member and each other officer
of such corporation or limited liability company specifically authorized to sign
agreements, instruments or other documents on behalf of such corporation or
limited liability company in connection with the transactions contemplated by
the Sale Agreement, the Funding Agreement and the other Related Documents.

        "Availability Block" shall mean $5,000,000.

        "Bankruptcy Code" shall mean the provisions of title 11 of the United
States Code, 11 U.S.C. § § 101 et seq.

        "Billed Amount" shall mean, with respect to any Receivable, the amount
billed on the Billing Date to the Obligor thereunder.

        "Billing Date" shall mean, with respect to any Receivable, the date on
which the invoice with respect thereto was generated.

        "Borrower" shall mean Superior Essex Funding LLC, a Delaware limited
liability company, in its capacity as Borrower under the Funding Agreement.

        "Borrower Account" shall mean account number 00-424-794 maintained by
the Borrower at the Borrower Account Bank, which account shall be subject to a
blocked account agreement pursuant to which the Administrative Agent shall have
control of such account.

        "Borrower Account Bank" shall mean the bank or other financial
institution at which the Borrower Account is maintained.

        "Borrower Account Collateral" shall have the meaning assigned to it in
Section 8.01(c) of the Funding Agreement.

        "Borrower Assigned Agreements" shall have the meaning assigned to it in
Section 8.01(b) of the Funding Agreement.

        "Borrower Collateral" shall have the meaning assigned to it in
Section 8.01 of the Funding Agreement.

        "Borrower Obligations" shall mean all loans, advances, debts,
liabilities, indemnities and obligations for the performance of covenants, tasks
or duties or for payment of monetary amounts (whether or not such performance is
then required or contingent, or such amounts are liquidated or determinable)
owing by the Borrower to any Affected Party under the Funding Agreement and any
document or instrument delivered pursuant thereto, and all amendments,
extensions or renewals thereof, and all covenants and duties regarding such
amounts, of any kind or nature, present or future, whether or not evidenced by
any note, agreement or other instrument, arising thereunder, including the
Outstanding Principal Amount, interest, Unused Facility Fees, amounts in
reduction of Funding Excess, Successor Servicing Fees and Expenses, Additional
Amounts and Indemnified Amounts. This term includes all principal, interest
(including all interest that accrues after the commencement of any case or
proceeding by or against the Borrower in bankruptcy, whether or not allowed in
such case or proceeding), fees, charges, expenses, reasonable attorneys' fees
and any other sum chargeable to the Borrower under any of the foregoing, whether
now existing or hereafter arising, voluntary or involuntary, whether or not
jointly owed with others, direct or indirect, absolute or contingent, liquidated
or unliquidated, and whether or not from time to time decreased or extinguished
and later increased, created or incurred, and all or any portion of such
obligations that are paid to the extent all or any portion of such payment is
avoided or recovered directly or indirectly from any Lender or the
Administrative Agent or any assignee of any Lender or the Administrative Agent
as a preference, fraudulent transfer or otherwise.

        "Borrowing" shall have the meaning assigned to it in Section 2.01(a) of
the Funding Agreement.

        "Borrowing Base" means, as of any date of determination, the amount
equal to

--------------------------------------------------------------------------------




        the lesser of:

        (a) the Maximum Facility Amount,

        and

        (b) an amount equal to the positive difference, if any, of:

(i) the product of (1) the Dynamic Advance Rate multiplied by (2) the Net
Receivables Balance,

minus

(ii) the sum of (W) an amount equal to the Availability Block, plus (X) the
Interest Reserve, plus (Y) $250,000, plus (Z) such other reserves as the
Administrative Agent may determine from time to time based upon its reasonable
credit judgment;

        in each case as disclosed in the most recently submitted Borrowing Base
Certificate or Borrowing Request or as otherwise determined by the
Administrative Agent based on Borrower Collateral information available to it,
including any information obtained from any audit or from any other reports with
respect to the Borrower Collateral, which determination shall be final, binding
and conclusive on all parties to the Funding Agreement (absent manifest error).

        "Borrowing Base Certificate" shall have the meaning assigned to it in
Section 5.02(b) of the Funding Agreement.

        "Borrowing Request" shall have the meaning assigned to it in
Section 2.03(a) of the Funding Agreement.

        "Breakage Costs" shall have the meaning assigned to it in Section 2.10
of the Funding Agreement.

        "Business Day" shall mean any day that is not a Saturday, a Sunday or a
day on which banks are required or permitted to be closed in the State of New
York, the State of Georgia or, with respect to any remittances to be made by a
Lockbox Account Bank or to any related Lockbox Account, in the jurisdiction(s)
in which the Lockbox Account(s) maintained by such Lockbox Account Bank is
located.

        "Buyer" shall mean Superior Essex Funding LLC a Delaware limited
liability company, in its capacity as Buyer under the Sale Agreement.

        "Buyer Indemnified Person" shall have the meaning assigned to it in
Section 5.01 of the Sale Agreement.

        "Capital Lease" shall mean, with respect to any Person, any lease of any
property (whether real, personal or mixed) by such Person as lessee that, in
accordance with GAAP, would be required to be classified and accounted for as a
capital lease on a balance sheet of such Person.

        "Capital Lease Obligation" shall mean, with respect to any Capital Lease
of any Person, the amount of the obligation of the lessee thereunder that, in
accordance with GAAP, would appear on a balance sheet of such lessee in respect
of such Capital Lease.

        "Change of Control" shall mean any event, transaction or occurrence as a
result of which (a) any person or group of persons (within the meaning of the
Securities Exchange Act of 1934, as amended) shall have acquired beneficial
ownership (within the meaning of Rule 13d-3 promulgated by the Securities
Exchange Commission under the Securities Exchange Act of 1934, as amended) of
20% or more of the issued and outstanding shares of capital Stock of the Parent
having the right to vote for the election of directors of the respective entity
under ordinary circumstances; (b) during any twelve (12) consecutive calendar
months ending after the Closing Date, individuals who at the beginning of such
twelve-month period constituted the board of directors of the Parent (together
with any new directors whose election by such board or whose nomination for
election by the shareholders of the Parent was approved by a vote of a majority
of the directors still in office

--------------------------------------------------------------------------------




who were either directors at the beginning of such period or whose election or
nomination for election was previously so approved) shall cease for any reason
to constitute a majority of the board of directors of the Parent then in office;
(c) the Parent shall cease to own and control all of the economic and voting
rights associated with all of the outstanding Stock of any Originator (other
than as a result of the sale of the capital Stock of any Originator in
accordance with the terms of the Funding Agreement) or, directly or indirectly,
of the Borrower; (d) the Member shall cease to own directly or indirectly and
control all of the economic and voting rights associated with the outstanding
Stock of the Borrower; (e) the Parent has sold, transferred, conveyed, assigned
or otherwise disposed of all or substantially all of the assets of the Parent;
or (f) any Person or group acquires direct or indirect control of the Parent.

        "Charges" shall mean (i) all federal, state, provincial, county, city,
municipal, local, foreign or other governmental taxes (including taxes owed to
the PBGC at the time due and payable); (ii) all levies, assessments, charges, or
claims of any governmental entity or any claims of statutory lienholders, the
nonpayment of which could give rise by operation of law to a Lien on Borrower
Collateral or any other property of the Borrower or any Originator and (iii) any
such taxes, levies, assessment, charges or claims which constitute a lien or
encumbrance on any property of the Borrower or any Originator.

        "Closing Date" shall mean November 6, 2002.

        "Collection Account" shall mean account number 50-232-854 with the
Depositary in the name of the Administrative Agent.

        "Collections" shall mean, with respect to any Receivable, all cash
collections and other proceeds of such Receivable (including late charges, fees
and interest arising thereon, and all recoveries with respect thereto that have
been written off as uncollectible).

        "Commitment" shall mean as to any Lender, the aggregate commitment of
such Lender to make Advances as set forth in the signature page to the Funding
Agreement or in the most recent Assignment Agreement executed by such Lender, as
such amount may be adjusted, if at all, from time to time in accordance with the
Funding Agreement.

        "Commitment Reduction Notice" shall have the meaning assigned to it in
Section 2.02(a) of the Funding Agreement.

        "Commitment Termination Date" shall mean the earliest of (a) the date so
designated pursuant to Section 9.01 of the Funding Agreement, (b) the Final
Advance Date, and (c) the date of termination of the Maximum Facility Amount
specified in a notice from the Borrower to the Lenders delivered pursuant to and
in accordance with Section 2.02(b) of the Funding Agreement.

        "Commitment Termination Notice" shall have the meaning assigned to it in
Section 2.02(b) of the Funding Agreement.

        "Concentration Percentage" shall mean, with respect to an Obligor as of
any date of determination, the General Concentration Percentage or, if
applicable, the Special Concentration Percentage for such Obligor at such date
of determination.

        "Contract" shall mean any agreement or invoice pursuant to, or under
which, an Obligor shall be obligated to make payments with respect to any
Receivable.

        "Contributed Receivables" shall have the meaning assigned to it in
Section 2.01(d) of the Sale Agreement.

        "Credit Agreement" shall mean that certain Credit Agreement, dated as of
November 27, 1998, among Superior/Essex Corp., Essex Group, Inc., the guarantors
named therein, the lending institutions party thereto, Merrill Lynch & Co, as
documentation agent, Fleet National Bank, as syndication agent and Deutsche Bank
Trust Company Americas, as administrative agent and collateral agent, and as in
effect on Closing Date together with, subject to Section 4.03(m) of the

--------------------------------------------------------------------------------




Sale Agreement, such amendments, restatements, supplements or modifications
thereto, or any refinancings, replacements or refundings thereof.

        "Credit and Collection Policies" shall mean the written credit,
collection, customer relations and service policies of the Originators in effect
on the Closing Date and attached as Exhibit A to the Funding Agreement, as the
same may from time to time be amended, restated, supplemented or otherwise
modified with the written consent of the Administrative Agent.

        "Debt" of any Person shall mean, without duplication, (a) all
indebtedness of such Person for borrowed money or for the deferred purchase
price of property or services payment for which is deferred 90 days or more, but
excluding obligations to trade creditors incurred in the ordinary course of
business that are not overdue by more than 90 days unless being contested in
good faith, (b) all reimbursement and other obligations with respect to letters
of credit, bankers' acceptances and surety bonds, whether or not matured,
(c) all obligations evidenced by notes, bonds, debentures or similar
instruments, (d) all indebtedness created or arising under any conditional sale
or other title retention agreement with respect to property acquired by such
Person (even though the rights and remedies of the seller or lender under such
agreement in the event of default are limited to repossession or sale of such
property), (e) all Capital Lease Obligations, (f) all obligations of such Person
under commodity purchase or option agreements or other commodity price hedging
arrangements, in each case whether contingent or matured, (g) all obligations of
such Person under any foreign exchange contract, currency swap agreement,
interest rate swap, cap or collar agreement or other similar agreement or
arrangement designed to alter the risks of that Person arising from fluctuations
in currency values or interest rates, in each case whether contingent or
matured, (h) all Guaranteed Indebtedness of such Person, (i) all indebtedness
referred to in clauses (a) through (i) above secured by (or for which the holder
of such indebtedness has an existing right, contingent or otherwise, to be
secured by) any Lien upon or in property or other assets (including accounts and
contract rights) owned by such Person, even though such Person has not assumed
or become liable for the payment of such indebtedness; provided, however, that
in the event that the liability of such Person is non-recourse to such Person
and is recourse only to specific assets of such Person and so long as no other
Person has guaranteed such debt or otherwise provided support for such debt, for
purposes of this definition, the amount of such debt shall not exceed the
greater of the market value of such assets and the book value of such assets,
(j) all "Indebtedness" as such term is defined in the Credit Agreement, (k) all
"Loans" and other obligations of the Parent under the Credit Agreement, and
(l) the Borrower Obligations.

        "Defaulted Receivable" shall mean any Receivable (a) with respect to
which any payment, or part thereof, remains unpaid for more than 90 days after
its Maturity Date, (b) with respect to which the Obligor thereunder has taken
any action, or suffered any event to occur, of the type described in
Sections 9.01(d) or 9.01(e) of the Funding Agreement or (c) that otherwise has
been or should be written off in accordance with the Credit and Collection
Policies.

        "Default Ratio" shall mean, as of any date of determination, the ratio
(expressed as a percentage) of:

        (a)  the aggregate Outstanding Balance of all Defaulted Receivables
(other than the Receivables owing by Grand Eagle and ANICOM as of the Closing
Date) as of the last day of the three Settlement Periods immediately preceding
such date;

        to

        (b)  the aggregate Outstanding Balance of all Transferred Receivables
(other than the Receivables owing by Grand Eagle and ANICOM as of the Closing
Date) as of the last day of the three Settlement Periods immediately preceding
such date.

--------------------------------------------------------------------------------




        "Delinquency Ratio" shall mean, as of any date of determination, the
ratio (expressed as a percentage) of:

        (a)  the aggregate Outstanding Balance of all Receivables with respect
to which any payment, or part thereof, is between 61 and 90 days past due as of
the last day of the three Settlement Periods immediately preceding such date

        to

        (b)  the aggregate Outstanding Balance of all Transferred Receivables as
of the last day of the three Settlement Periods immediately preceding such date.

        "Depositary" has the meaning given such term in Section 6.01(b)(i) of
the Funding Agreement.

        "Dilution Factors" shall mean, with respect to any Receivable (other
than Receivables owing by Grand Eagle and ANICOM as of the Closing Date), any
portion of which (a) was reduced, canceled or written-off as a result of (i) any
credits, rebates, freight charges, cash discounts, volume discounts, cooperative
advertising expenses, royalty payments, warranties, cost of parts required to be
maintained by agreement (either express or implied), allowances for early
payment, warehouse and other allowances, defective, rejected, returned or
repossessed merchandise or services, or any failure by any Originator to deliver
any merchandise or services or otherwise perform under the underlying Contract
or invoice, or (ii) any setoff in respect of any claim by the Obligor thereof
(whether such claim arises out of the same or a related transaction or an
unrelated transaction) or (b) is subject to any specific dispute, offset,
counterclaim or defense whatsoever (except discharge in bankruptcy of the
Obligor thereof); provided, that, in respect of any Receivable the full amount
of which is credited and then rebilled for a lesser amount but otherwise on the
same terms, including the original invoice date, the "Dilution Factors" for such
Receivable in connection for such "credit-rebills" shall be, if such credit and
rebill occurs within one Business Day, zero, and otherwise the difference, if
positive, between the original balance of such Receivable minus the balance of
the re-billed Receivable.

        "Dilution Ratio" shall mean, as of any date of determination, the ratio
(expressed as a percentage) of:

        (a)  the aggregate Dilution Factors for all Transferred Receivables
during the Settlement Period immediately preceding such date

        to

        (b)  the aggregate Billed Amount of all Transferred Receivables (other
than the Receivables owing by Grand Eagle and ANICOM as of the Closing Date)
originated during the Settlement Period immediately preceding such date.

        "Dilution Reserve Ratio" shall mean, as of any date of determination,
the ratio (expressed as a percentage) equal to the sum of (i) two times the
average of the Dilution Ratios as of the last day of each of the three
Settlement Periods immediately preceding such date, plus (ii) 5%.

        "Dilution Trigger Ratio" shall mean, as of any date of determination,
the average of the Dilution Ratios for the three most recently ended Settlement
Periods.

        "Dollars" or "$" shall mean lawful currency of the United States of
America.

        "Dynamic Advance Rate" shall mean, as of any date of determination, the
lesser of (i) 85% and (ii) a percentage equal to 100% minus the Dilution Reserve
Ratio as of such date.

        "Effective Date" shall have the meaning given to such term in
Section 3.01 of the Funding Agreement.

        "Election Notice" shall have the meaning assigned to it in
Section 2.01(d) of the Sale Agreement.

--------------------------------------------------------------------------------




        "Eligible Receivable" shall mean, as of any date of determination, a
Transferred Receivable:

        F. (i) that is due and payable within 120 days of the Billing Date
thereof and does not have cash on delivery or C.O.D. payment terms and (ii) with
respect to which no payment or part thereof remains unpaid for more than 60 days
after its Maturity Date or more than 121 days after its Billing Date;

        G. that is not a liability of an Excluded Obligor or an Obligor with
respect to which more than 50% of the aggregate Outstanding Balance of all
Receivables owing by such Obligor are more than 60 days past due from the
Maturity Date thereof or more than 121 days past due from the Billing Date
thereof;

        H. that is not a liability of an Obligor organized under the laws of any
jurisdiction outside of the United States of America (including the District of
Columbia but otherwise excluding its territories and possessions), Canada or
Mexico; provided, however, that if it is organized under the laws of Mexico,
such Obligor's parent must be organized under the laws of a State in the United
States of America;

        I. that is denominated and payable in Dollars in the United States of
America or Canadian dollars and is not represented by a note or other negotiable
instrument or by chattel paper;

        J. that is not subject to any right of rescission, dispute, offset
(including, without limitation, as a result of customer promotional allowances,
discounts, rebates, or claims for damages), hold back defense, adverse claim or
other claim (with only the portion of any such Receivable subject to any such
right of rescission, dispute, offset (including, without limitation, as a result
of customer promotional allowances, discounts, rebates, or claims for damages),
hold back defense, adverse claim or other claim being considered an Ineligible
Receivable by virtue of this clause (e)), whether arising out of transactions
concerning the Contract therefor or otherwise;

        K. with respect to which the Obligor thereunder is not: (i) bankrupt or
insolvent, (ii) unable to make payment of its obligations when due, (iii) a
debtor in a voluntary or involuntary bankruptcy proceeding, or (iv) the subject
of a comparable receivership or insolvency proceeding; provided, however, that
if a Receivable is not eligible as a result of this clause (f) but would
otherwise constitute an Eligible Receivable hereunder, such Receivable shall be
an Eligible Receivable so long as it arose post-petition and the Obligor thereof
has designated the applicable Originator as a "critical vendor" and obtained the
requisite court approval to pay the post-petition claims of such Originator on
an administrative priority basis;

        L. that is not an Unapproved Receivable;

        M. that does not represent "billed but not yet shipped" goods or
merchandise, partially performed or unperformed services, consigned goods or
"sale or return" goods and does not arise from a transaction for which any
additional performance by the Originator thereof, or acceptance by or other act
of the Obligor thereunder, including any required submission of documentation,
remains to be performed as a condition to any payments on such Receivable or the
enforceability of such Receivable under applicable law;

        N. as to which the representations and warranties of Sections
4.01(v)(ii) through (iv) of the Sale Agreement are true and correct in all
respects as of the Transfer Date therefor;

        O. that is not the liability of an Obligor that has any claim of a
material nature against or affecting the Originator thereof or the property of
such Originator (with only that portion of Receivables owing by such Obligor
equal to the amount of such claim being an Ineligible Receivable);

        P. that was originated in accordance with and satisfies in all material
respects all applicable requirements of the Credit and Collection Policies;

--------------------------------------------------------------------------------




        Q. that represents the genuine, legal, valid and binding obligation of
the Obligor thereunder enforceable by the holder thereof in accordance with its
terms;

        R. that is entitled to be paid pursuant to the terms of the Contract
therefor, has not been paid in full or been compromised, adjusted, extended,
satisfied, subordinated, rescinded or modified (except for adjustments to the
Outstanding Balance thereof to reflect Dilution Factors made in accordance with
the Credit and Collection Policies);

        S. that does not contravene in any material respect any laws, rules or
regulations applicable thereto (including laws, rules and regulations relating
to usury, consumer protection, truth in lending, fair credit billing, fair
credit reporting, equal credit opportunity, fair debt collection practices and
privacy) and with respect to which no party to the Contract therefor is in
violation of any such law, rule or regulation that could reasonably be expected
to have a material adverse effect on the collectibility, value or payment terms
of such Receivable;

        T. with respect to which no proceedings or investigations are pending or
threatened before any Governmental Authority (i) asserting the invalidity of
such Receivable or the Contract therefor, (ii) asserting the bankruptcy or
insolvency of the Obligor thereunder; provided, however, that if a Receivable is
not eligible as a result of this clause (ii) but would otherwise constitute an
Eligible Receivable hereunder, such Receivable shall be an Eligible Receivable
so long as it arose post-petition and the Obligor thereof has designated the
applicable Originator as a "critical vendor" and obtained the requisite court
approval to pay the post-petition claims of such Originator on an administrative
priority basis, (iii) seeking payment of such Receivable or payment and
performance of such Contract or (iv) seeking any determination or ruling that
could reasonably be expected to materially and adversely affect the validity or
enforceability of such Receivable or such Contract;

        U. (i) that is an "account" within the meaning of the UCC (or any other
applicable legislation) of the jurisdictions in which the each of the
Originators, the Parent and the Borrower are organized and in which chief
executive offices of each of the Originators, the Parent and the Borrower are
located and (ii) under the terms of the related Contract, the right to payment
thereof may be freely assigned (or with respect to which, the prohibition on the
assignment of rights to payment are made fully ineffective under applicable
law);

        V. that is payable solely and directly to an Originator and not to any
other Person (including any shipper of the merchandise or goods that gave rise
to such Receivable), except to the extent that payment thereof may be made to a
Lockbox or otherwise as directed pursuant to Article VI of the Funding
Agreement;

        W. with respect to which all material consents, licenses, approvals or
authorizations of, or registrations with, any Governmental Authority required to
be obtained, effected or given in connection with the creation of such
Receivable or the Contract therefor have been duly obtained, effected or given
and are in full force and effect;

        X. that is created through the provision of merchandise, goods or
services by the Originator thereof in the ordinary course of its business in a
current transaction;

        Y. that is not the liability of an Obligor that, under the terms of the
Credit and Collection Policies, is receiving or should receive merchandise,
goods or services on a "cash on delivery" basis;

        Z. that does not constitute a rebilled amount arising from a deduction
taken by an Obligor with respect to a previously arising Receivable;

        AA. that is not subject to any Lien, right, claim, security interest or
other interest of any other Person, other than Liens in favor of the
Administrative Agent for the benefit of the Lenders;

--------------------------------------------------------------------------------




        A. to the extent such Transferred Receivable represents sales tax such
portion of such Receivable shall not be an Eligible Receivable;

        BB. that does not represent the balance owed by an Obligor on a
Receivable in respect of which the Obligor has made partial payment;

        B. with respect to which no check, draft or other item of payment was
previously received that was returned unpaid or otherwise; and

        CC. that complies with such other criteria and requirements as the
Administrative Agent, using its good faith and commercially reasonable credit
judgment following a detailed analysis of the Transferred Receivables (or upon
receipt of additional information with respect thereto), may from time to time
specify to the Borrower or the Originator thereof upon not less than three
(3) Business Days prior written notice; provided that, as long as no Termination
Event has occurred, the Administrative Agent shall give advance written notice
to the Seller with respect to such modification.

        "ERISA" shall mean the Employee Retirement Income Security Act of 1974
and any regulations promulgated thereunder.

        "ERISA Affiliate" shall mean, with respect to any Originator, any trade
or business (whether or not incorporated) that, together with such Originator,
are treated as a single employer within the meaning of Sections 414(b), (c),
(m) or (o) of the IRC.

        "ERISA Event" shall mean, with respect to any Originator or any ERISA
Affiliate, the occurrence of one or more of the following events: (a) any event
described in Section 4043(c) of ERISA with respect to a Title IV Plan unless the
30-day notice requirement with respect therto has been waived pursuant to the
regulations under Section 4043 of ERISA; (b) the withdrawal of any Originator or
ERISA Affiliate from a Title IV Plan subject to Section 4063 of ERISA during a
plan year in which it was a "substantial employer," as defined in
Section 4001(a)(2) of ERISA; (c) the complete or partial withdrawal of any
Originator or any ERISA Affiliate from any Multiemployer Plan; (d) the filing of
a notice of intent to terminate a Title IV Plan or the treatment of a plan
amendment as a termination under Section 4041 of ERISA; (e) the institution of
proceedings to terminate a Title IV Plan or Multiemployer Plan by the PBGC;
(f) the failure by any Originator or ERISA Affiliate to make when due required
contributions to a Multiemployer Plan or Title IV Plan unless such failure is
cured within 30 days; (g) any other event or condition that might reasonably be
expected to constitute grounds under Section 4042 of ERISA for the termination
of, or the appointment of a trustee to administer, any Title IV Plan or
Multiemployer Plan or for the imposition of liability under Section 4069 or
4212(c) of ERISA; (h) the termination of a Multiemployer Plan under
Section 4041A of ERISA or the reorganization or insolvency of a Multiemployer
Plan under Section 4241 of ERISA; or (i) the loss of a Qualified Plan's
qualification or tax exempt status.

        "ESOP" shall mean a Plan that is intended to satisfy the requirements of
Section 4975(e)(7) of the IRC.

        "Event of Servicer Termination" shall have the meaning assigned to it in
Section 9.02 of the Funding Agreement.

        "Excess Concentration Amount" shall mean, with respect to any Obligor of
a Receivable and as of any date of determination after giving effect to all
Eligible Receivables to be transferred on such date, the amount by which the
Outstanding Balance of Eligible Receivables owing by such Obligor exceeds
(i) the Concentration Percentage for such Obligor multiplied by (ii) the
Outstanding Balance of all Eligible Receivables on such date.

        "Excluded Obligor" shall mean any Obligor (a) that is an Affiliate of
any Originator, the Parent or the Borrower, (b) that is a Governmental Authority
(unless approved by the Administrative Agent as a result of satisfactory
compliance with all assignment of claims statutes and regulations applicable to
such Governmental Authority's Receivables or such other agreements

--------------------------------------------------------------------------------




have been entered into which are satisfactory to the Administrative Agent in its
absolute discretion), or (c) that is designated as an Excluded Obligor upon ten
(10) Business Days' prior written notice from the Administrative Agent to the
Borrower, the Servicer and the Parent.

        "Existing Securitization" shall mean that certain Loan and Security
Agreement dated as of April 29, 1998, as amended, between Essex Funding, Inc.
and Three Rivers Funding Corporation.

        "Federal Funds Rate" means, for any day, a floating rate equal to the
weighted average of the rates on overnight federal funds transactions among
members of the Federal Reserve System, as determined by the Administrative
Agent.

        "Federal Reserve Board" shall mean the Board of Governors of the Federal
Reserve System.

        "Fees" shall mean any and all fees payable to the Administrative Agent
or any Lender pursuant to the Funding Agreement or any other Related Document.

        "Fee Letter" shall mean that certain letter agreement dated the
November 6, 2002 between the Parent and the Administrative Agent.

        "Final Advance Date" shall mean February 27, 2004.

        "Funding Agreement" shall mean that certain Receivables Funding
Agreement dated as of November 6, 2002, among the Borrower, the Lenders, the
Servicer and the Administrative Agent as amended, supplemented, restated or
otherwise modified from time to time.

        "Funding Availability" shall mean, as of any date of determination, the
amount, if any, by which the Borrowing Base exceeds the Outstanding Principal
Amount, in each case as of the end of the immediately preceding day.

        "Funding Excess" shall mean, as of any date of determination, the extent
to which the Outstanding Principal Amount exceeds the Borrowing Base, in each
case as disclosed in the most recently submitted Borrowing Base Certificate or
Borrowing Request or as otherwise determined by the Administrative Agent based
on Borrower Collateral information available to it, including any information
obtained from any audit or from any other reports with respect to the Borrower
Collateral, which determination shall be final, binding and conclusive on all
parties to the Funding Agreement (absent manifest error).

        "GAAP" shall mean generally accepted accounting principles in the United
States of America as in effect from time to time, consistently applied as such
term is further defined in Section 2(a) of this Annex X.

        "GE Capital" shall mean General Electric Capital Corporation, a Delaware
corporation, and its successors and assigns.

        "General Concentration Percentage" shall mean at any time of
determination with respect to any Obligor, the percentage corresponding to such
Obligor based upon the Obligor Rating of such Obligor by S&P and Moody's at the
time of such determination, as set forth below; provided, that, (i) in the case
of any split Obligor Rating between S&P and Moody's, the General Concentration
Percentage for the lower Obligor Rating shall be used to determine the
applicable General Concentration Percentage, and (ii) an Obligor may be deemed
to have the long term unsecured

--------------------------------------------------------------------------------




debt rating of its parent so long as the Administrative Agent has received
evidence that the debts of such Obligor are guaranteed by its parent:

Obligor Rating of Such Obligor

--------------------------------------------------------------------------------

  General Concentration Percentage

--------------------------------------------------------------------------------

   
AA- and Aa3 or higher   10%    
At least A and A2 but less than AA- and Aa3
 
8%
 
 
At least BBB and Baa2 but less than A and A2
 
6%
 
 
Less than BBB or Baa2 (or Obligors without an Obligor Rating from S&P or
Moody's)
 
5%
 
 

        "General Trial Balance" shall mean, with respect to any Originator and
as of any date of determination, such Originator's accounts receivable trial
balance (whether in the form of a computer printout, magnetic tape or diskette)
as of such date, listing Obligors and the Receivables owing by such Obligors as
of such date together with the aged Outstanding Balances of such Receivables, in
form and substance reasonably satisfactory to the Borrower and the
Administrative Agent.

        "Governmental Authority" shall mean any nation or government, any state,
province or other political subdivision thereof, and any agency, department or
other entity exercising executive, legislative, judicial, regulatory or
administrative functions of or pertaining to government.

        "Grand Eagle" shall mean Grand Eagle Corporation.

        "Guaranteed Indebtedness" shall mean, as to any Person, any obligation
of such Person guaranteeing any indebtedness, lease, dividend, or other
obligation ("primary obligation") of any other Person (the "primary obligor") in
any manner, including any obligation or arrangement of such Person to
(a) purchase or repurchase any such primary obligation, (b) advance or supply
funds (i) for the purchase or payment of any such primary obligation or (ii) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency or any balance sheet condition of the
primary obligor, (c) purchase property, securities or services primarily for the
purpose of assuring the owner of any such primary obligation of the ability of
the primary obligor to make payment of such primary obligation, or (d) indemnify
the owner of such primary obligation against loss in respect thereof. The amount
of any Guaranteed Indebtedness at any time shall be deemed to be the amount
equal to the lesser at such time of (x) the stated or determinable amount of the
primary obligation in respect of which such Guaranteed Indebtedness is incurred
and (y) the maximum amount for which such Person may be liable pursuant to the
terms of the instrument embodying such Guaranteed Indebtedness; or, if not
stated or determinable, the maximum reasonably anticipated liability (assuming
full performance) in respect thereof.

        "Incipient Servicer Termination Event" shall mean any event that, with
the passage of time or notice or both, would, unless cured or waived, become an
Event of Servicer Termination.

        "Incipient Termination Event" shall mean any event that, with the
passage of time or notice or both, would, unless cured or waived, become a
Termination Event.

        "Indemnified Amounts" shall mean, with respect to any Person, any and
all suits, actions, proceedings, claims, damages, losses, liabilities and
reasonable expenses (including, but not limited to, reasonable attorneys' fees
and disbursements and other costs of investigation or defense, including those
incurred upon any appeal).

--------------------------------------------------------------------------------




        "Indemnified Person" shall have the meaning assigned to it in
Section 12.01(a) of the Funding Agreement.

        "Indemnified Taxes" shall have the meaning assigned to it in
Section 2.08(b) of the Funding Agreement.

        "Index Rate" shall mean, for any day, a floating rate equal to the sum
of (a) the higher of (i) the rate publicly quoted from time to time by The Wall
Street Journal as the "base rate on corporate loans at large U.S. money center
commercial banks" (or, if The Wall Street Journal ceases quoting a base rate of
the type described, the highest per annum rate of interest published by the
Federal Reserve Board in Federal Reserve statistical release H.15 (519) entitled
"Selected Interest Rates" as the Bank prime loan rate or its equivalent), and
(ii) the Federal Funds Rate plus fifty (50) basis points per annum, plus
(b) 0.75% per annum. Each change in any interest rate provided for in the
Funding Agreement based upon the Index Rate shall take effect at the time of
such change in the Index Rate.

        "Index Rate Advance" shall mean an Advance or portion thereof bearing
interest by reference to the Index Rate.

        "Ineligible Receivable" shall mean any Receivable (or portion thereof)
which fails to satisfy all of the requirements of an "Eligible Receivable" set
forth in the definition thereof.

        "Interest Payment Date" shall mean (a) as to any Index Rate Advance, the
first Business Day of each month to occur while such Index Rate Advance is
outstanding, (b) as to any LIBOR Rate Advance, the last day of the applicable
LIBOR Period; provided, further, that, in addition to the foregoing, each of
(x) the date upon which all of the Commitments have been terminated and the
aggregate Outstanding Principal Amount has been paid in full and (y) the
Commitment Termination Date shall be deemed to be an "Interest Payment Date"
with respect to any interest which is then accrued under the Funding Agreement.

        "Interest Reserve" shall mean, as of any date of determination, the
greater of (1) the product of (a) the Index Rate as of such date, (b) the
Outstanding Principal Amount as of such date and (c) a fraction, the numerator
of which is equal to the higher of (i) 30 and (ii) the Receivable Collection
Turnover as of such date, and the denominator of which is 360, and
(2) $1,000,000.

        "Investment Company Act" shall mean the provisions of the Investment
Company Act of 1940, 15 U.S.C. § § 80a et seq., and any regulations promulgated
thereunder.

        "Investments" shall mean, with respect to any Borrower Account
Collateral, the certificates, instruments, investment property or other
investments in which amounts constituting such collateral are invested from time
to time.

        "IRC" shall mean the Internal Revenue Code of 1986 and any regulations
promulgated thereunder.

        "IRS" shall mean the Internal Revenue Service.

        "Lender" shall mean each financial institution party to the Funding
Agreement in the capacity as a lender together with the successors and assigns
of any of the foregoing.

        "LIBOR Business Day" shall mean a Business Day on which banks in the
city of London are generally open for interbank or foreign exchange
transactions.

        "LIBOR Period" shall mean, with respect to any LIBOR Rate Advance, each
period commencing on a LIBOR Business Day selected by the Borrower pursuant to
the Funding Agreement and ending one, two or three months thereafter, as
selected by Borrower's irrevocable notice to the Administrative Agent in a
Borrowing Request as set forth in Section 2.03(a) of the Funding Agreement or a
Notice of Continuation/Conversion as set forth in Section 2.06(c) of the

--------------------------------------------------------------------------------




Funding Agreement; provided that the foregoing provision relating to LIBOR
Periods is subject to the following:

(a) if any LIBOR Period would otherwise end on a day that is not a LIBOR
Business Day, such LIBOR Period shall be extended to the next succeeding LIBOR
Business Day unless the result of such extension would be to carry such LIBOR
Period into another calendar month in which event such LIBOR Period shall end on
the immediately preceding LIBOR Business Day;

(b) any LIBOR Period that would otherwise extend beyond the Commitment
Termination Date shall end two (2) LIBOR Business Days prior to such date;

(c) any LIBOR Period pertaining to a LIBOR Rate Advance that begins on the last
LIBOR Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month during which such LIBOR
Period would otherwise end) shall end on the last LIBOR Business Day of the
calendar month during which such LIBOR Period would otherwise end;

(d) Borrower shall select LIBOR Periods so as not to require a payment or
prepayment of any LIBOR Rate Advance during a LIBOR Period for such Revolving
Advance; and

(e) Borrower shall select LIBOR Periods so that there shall be no more than ten
(10) Borrowings consisting of LIBOR Rate Advances in existence at any one time.

        "LIBOR Rate" shall mean for each LIBOR Period, a rate of interest
determined by the Administrative Agent equal to the sum of 2.50% plus:

        (a)  the offered rate for deposits in United States Dollars for the
applicable LIBOR Period which appears on Telerate Page 3750 as of 11:00 a.m.,
London time, on the second full LIBOR Business Day next preceding the first day
of each LIBOR Period (unless the first day of such Settlement Period is not a
Business Day, in which event the next succeeding Business Day will be used);
divided by

        (b)  a number equal to 1.0 minus the aggregate (but without duplication)
of the rates (expressed as a decimal fraction) of reserve requirements in effect
on the day which is two (2) LIBOR Business Days prior to the beginning of such
LIBOR Period (including basic, supplemental, marginal and emergency reserves
under any regulations of the Board of Governors of the Federal Reserve system or
other governmental authority having jurisdiction with respect thereto, as now
and from time to time in effect) for Eurocurrency funding (currently referred to
as "Eurocurrency liabilities" in Regulation D of such Board) which are required
to be maintained by a member bank of the Federal Reserve System;

provided, that if the introduction of or any change in any law or regulation (or
any change in the interpretation thereof) shall make it unlawful, or any central
bank or other Governmental Authority shall assert that it is unlawful, for a
Lender to agree to make or to make or to continue to fund or maintain any
Advances at the LIBOR Rate, then, unless that Lender is able to make or to
continue to fund or to maintain such Advances at another branch or office of
such Lender without, in such Lender's good faith opinion, adversely affecting it
or its Outstanding Principal Amount or the income obtained therefrom, the LIBOR
Rate shall in all such cases be equal to the Index Rate.

        If such interest rates shall cease to be available from Telerate News
Service, the LIBOR Rate shall be determined from such financial reporting
service or other information as shall be mutually acceptable to the
Administrative Agent and the Borrower.

        "LIBOR Rate Advance" shall mean an Advance or portion thereof bearing
interest by reference to the LIBOR Rate.

        "Lien" shall mean any mortgage or deed of trust, pledge, hypothecation,
assignment, deposit arrangement, lien, charge, claim, security interest,
easement or encumbrance, or preference, priority or other security agreement or
preferential arrangement of any kind or nature whatsoever

--------------------------------------------------------------------------------




(including any lease or title retention agreement, any financing lease having
substantially the same economic effect as any of the foregoing, and the filing
of, or agreement to give, any financing statement perfecting a security interest
under the UCC or comparable law of any jurisdiction).

        "Litigation" shall mean, with respect to any Person, any action, claim,
lawsuit, demand, investigation or proceeding pending or threatened against such
Person before any court, board, commission, agency or instrumentality of any
federal, state, local or foreign government or of any agency or subdivision
thereof or before any arbitrator or panel of arbitrators.

        "Lockbox" shall have the meaning assigned to it in Section 6.01(a)(ii)
of the Funding Agreement.

        "Lockbox Account" shall mean any deposit account established by or
assigned to the Borrower for the deposit of Collections pursuant to and in
accordance with Section 6.01(a) of the Funding Agreement.

        "Lockbox Account Agreement" shall mean any agreement among an
Originator, the Borrower, GE Capital, as Administrative Agent, and a Lockbox
Account Bank with respect to a Lockbox and Lockbox Account that provides, among
other things, that (a) all items of payment deposited in such Lockbox and
Lockbox Account are held by such Lockbox Account Bank as custodian for GE
Capital, as Administrative Agent, (b) such Lockbox Account Bank has no rights of
setoff or recoupment or any other claim against such Lockbox Account, as the
case may be, other than for payment of its service fees and other charges
directly related to the administration of such Lockbox Account and for returned
checks or other items of payment and (c) such Lockbox Account Bank agrees to
forward all Collections received in such Lockbox Account to the Collection
Account within one Business Day of receipt (other than with respect to Lockbox
Accounts maintained in Canada, with respect to which Collections received
therein must be forwarded to the Collection Account within two Business Days of
receipt), and is otherwise in form and substance acceptable to the
Administrative Agent.

        "Lockbox Account Bank" shall mean any bank or other financial
institution at which one or more Lockbox Accounts are maintained.

        "Material Adverse Effect" shall mean a material adverse effect on
(a) the business, assets, liabilities, operations, prospects or financial or
other condition of (i) any Originator or the Originators considered as a whole,
(ii) the Borrower, (iii) the Servicer or (iv) the Parent and its Subsidiaries
considered as a whole, (b) the ability of any Originator, the Borrower, the
Parent or the Servicer to perform any of its obligations under the Related
Documents in accordance with the terms thereof, (c) the validity or
enforceability of any Related Document or the rights and remedies of the
Borrower, the Lenders or the Administrative Agent under any Related Document,
(d) the federal income tax attributes of the sale, contribution or pledge of the
Transferred Receivables pursuant to any Related Document or (e) the Transferred
Receivables, the Contracts therefor, the Borrower Collateral or the ownership
interests or Liens of the Borrower or the Lenders or the Administrative Agent
thereon or the priority of such interests or Liens.

        "Maturity Date" shall mean, with respect to any Receivable, the due date
for payment therefor specified in the Contract therefor, or, if no date is so
specified, 30 days from the Billing Date.

        "Maximum Facility Amount" shall mean $160,000,000, as such amount may be
reduced in accordance with Section 2.02(a) of the Funding Agreement.

        "Member" shall have the meaning given to such term in the Recitals to
the Funding Agreement.

        "Monthly Report" shall have the meaning assigned to it in paragraph (a)
of Annex 5.02(a) to the Funding Agreement.

        "Moody's" shall mean Moody's Investors Service, Inc. or any successor
thereto.

--------------------------------------------------------------------------------




        "Multiemployer Plan" shall mean a "multiemployer plan" as defined in
Section 4001(a)(3) of ERISA with respect to which any Originator or ERISA
Affiliate is making, is obligated to make, or has made or been obligated to
make, contributions on behalf of participants who are or were employed by any of
them.

        "Net Receivables Balance" means, as of any date of determination, the
amount equal to:

        (a) the Outstanding Balance of Eligible Receivables,

        minus

        (b) the sum of (i) the Excess Concentration Amount, plus (ii) the
Specified Reserves;

        in each case as disclosed in the most recently submitted Borrowing Base
Certificate or Borrowing Request or as otherwise determined by the
Administrative Agent based on Borrower Collateral information available to it,
including any information obtained from any audit or from any other reports with
respect to the Borrower Collateral, which determination shall be final, binding
and conclusive on all parties to the Funding Agreement (absent manifest error).

        "Notice of Continuation/Conversion" shall have the meaning assigned to
such term in Section 2.06(c) of the Funding Agreement.

        "Obligor" shall mean, with respect to any Receivable, the Person
primarily obligated to make payments in respect thereof.

        "Obligor Rating" shall mean, with respect to any Rating Agency for an
Obligor, if available, the long term unsecured and unguaranteed debt rating of
such Obligor by such Rating Agency.

        "Officer's Certificate" shall mean, with respect to any Person, a
certificate signed by an Authorized Officer of such Person.

        "Originator" shall mean each of the Subsidiaries of Parent which is a
party to the Sale Agreement and any other Person approved by the Administrative
Agent in writing.

        "Outstanding Balance" shall mean, with respect to any Receivable, as of
any date of determination, the amount (which amount shall not be less than zero)
equal to (a) the Billed Amount thereof, minus (b) all Collections received from
the Obligor thereunder, minus (c) all discounts to, or any other modifications
by, the Originator, the Borrower or the Servicer that reduce such Billed Amount;
provided, that if the Administrative Agent or the Servicer makes a good faith
determination that all payments by such Obligor with respect to such Billed
Amount have been made, the Outstanding Balance shall be zero.

        "Outstanding Principal Amount" shall mean, as of any date of
determination, the amount equal to (a) the aggregate Advances made by the
Lenders under the Funding Agreement on or before such date, minus (b) the
aggregate amounts disbursed to any Lender in reduction of the principal of such
Advances pursuant to the Funding Agreement on or before such date; provided,
that references to the Outstanding Principal Amount of any Lender shall mean an
amount equal to (x) the aggregate Advances made by such Lender pursuant to the
Funding Agreement on or before such date, minus (b) the aggregate amounts
disbursed to such Lender in reduction of the principal of such Advances pursuant
to the Funding Agreement on or before such date.

        "Parent" shall mean Superior Telecom Inc., a Delaware corporation.

        "Parent Agreement" shall mean certain Parent Agreement dated as of
November 6, 2002 between the Parent and the Administrative Agent, as the same
may be amended, restated, supplemented or otherwise modified from time to time.

        "Parent Group" shall mean the Parent and each of its Affiliates other
than The Alpine Group, Inc. and the Borrower.

        "PBGC" shall mean the Pension Benefit Guaranty Corporation.

--------------------------------------------------------------------------------




        "Pension Plan" shall mean a Plan described in Section 3(2) of ERISA.

        "Permitted Encumbrances" shall mean the following encumbrances:
(a) Liens for taxes or assessments or other governmental charges or levies not
yet due and payable; (b) pledges or deposits securing obligations under
workmen's compensation, unemployment insurance, social security or public
liability laws or similar legislation; (c) pledges or deposits securing bids,
tenders, government contracts, contracts (other than contracts for the payment
of money) or leases to which any Originator, the Borrower or the Servicer is a
party as lessee made in the ordinary course of business; (d) deposits securing
statutory obligations of any Originator, the Borrower or the Servicer;
(e) inchoate and unperfected workers', mechanics', suppliers' or similar Liens
arising in the ordinary course of business; (f) carriers', warehousemen's or
other similar possessory Liens arising in the ordinary course of business;
(g) deposits securing, or in lieu of, surety, appeal or customs bonds in
proceedings to which any Originator, the Borrower or the Servicer is a party;
(h) any attachment or judgment Lien not constituting a Termination Event under
Section 9.01(f) of the Funding Agreement; (i) licenses, leases or subleases
granted to third Persons not interfering in any material respect with the
business of Superior Telecom, the Parent, the Borrower, any Originator or any
other Subsidiary of the Parent, (j) easements, zoning restrictions,
rights-of-way, restrictions, minor defects or irregularities in title and other
similar charges or encumbrances not interfering in any material respect with the
business of Superior Telecom, the Parent, the Borrower, any Originator or any
other Subsidiary of the Parent, (k) Liens arising as a result of the filing of
precautionary UCC financing statements in connection with operating leases,
(l) any interest or title of a licensor, lessor or sublessor under any license
or lease, (m) Liens created in connection with Capital Leases to the extent such
Capital Leases are permitted pursuant to the terms of the Funding Agreement,
(n) Liens arising pursuant to purchase money mortgages or security interests
securing Debt representing the purchase price (or financing of the purchase
price within 90 days after the applicable purchase) of assets acquired after the
Closing Date; provided that (i) any such Liens attach only to the assets so
purchased, (ii) the Debt secured by such Lien (including refinancings thereof)
does not exceed 100% of the lesser of fair market value of such assets and the
purchase price of such assets, in each case, at the time of the incurrence of
such Debt and (iii) the Debt secured thereby is permitted pursuant to the terms
of the Funding Agreement, (o) Liens arising as a result of the filing of
precautionary UCC financing statements in connection with consigned goods,
(p) Liens arising as a result of the pre-filing of UCC financing statements
against DNE Systems, Inc. and its Subsidiaries by the lender or lenders
financing the transaction described on Schedule 2.02 to the Funding Agreement so
long as such Liens do not cover any Borrower Collateral, (q) Liens existing on
the Closing Date and listed on Schedule 4.03(b) of the Sale Agreement or
Schedule 5.03(b) of the Funding Agreement; and (r) presently existing or
hereinafter created Liens in favor of the Buyer, the Borrower, the Lenders or
the Administrative Agent or the Collateral Agent.

        "Permitted Investments" shall mean any of the following:

        (a)  obligations of, or guaranteed as to the full and timely payment of
principal and interest by, the United States of America or obligations of any
agency or instrumentality thereof if such obligations are backed by the full
faith and credit of the United States of America, in each case with maturities
of not more than 90 days from the date acquired;

        (b)  repurchase agreements on obligations of the type specified in
clause (a) of this definition; provided, that the short-term debt obligations of
the party agreeing to repurchase are rated at least A-1+ or the equivalent by
S&P and P-1 or the equivalent by Moody's;

        (c)  federal funds, certificates of deposit, time deposits and bankers'
acceptances of any depository institution or trust company incorporated under
the laws of the United States of America or any state, in each case with
original maturities of not more than 90 days or, in the case of bankers'
acceptances, original maturities of not more than 365 days; provided, that the
short-term obligations of such depository institution or trust company are rated
at least A-1+ or the equivalent by S&P and P-1 or the equivalent by Moody's;

--------------------------------------------------------------------------------




        (d)  commercial paper of any corporation incorporated under the laws of
the United States of America or any state thereof with original maturities of
not more than 30 days that on the date of acquisition are rated at least A-1+ or
the equivalent by S&P and P-1 or the equivalent by Moody's; and

        (e)  securities of money market funds rated at least Aam or the
equivalent by S&P and P-1 or the equivalent by Moody's.

        "Person" shall mean any individual, sole proprietorship, partnership,
joint venture, unincorporated organization, trust, association, corporation
(including a business trust), limited liability company, institution, public
benefit corporation, joint stock company, Governmental Authority or any other
entity of whatever nature.

        "Plan" shall mean, at any time during the preceding five years, an
"employee benefit plan," as defined in Section 3(3) of ERISA, that any
Originator or ERISA Affiliate maintains, contributes to or has an obligation to
contribute to on behalf of participants who are or were employed by any
Originator or ERISA Affiliate.

        "Prepayment Premium" shall mean (I) with respect to any reduction of the
Aggregate Commitment by the Borrower pursuant to Section 2.02(a) of the Funding
Agreement, an amount equal to the product of (x) the amount by which the
Borrower elects to reduce the Aggregate Commitment and (y) (i) 2%, if such
reduction of the Aggregate Commitment occurs during the first year following the
Closing Date, (ii) 1% if such reduction of the Aggregate Commitment occurs
during the second year following the Closing Date, and (iii) 1/2%, if such
reduction in the Aggregate Commitment occurs during the third year following the
Closing Date, and (II) in the event the Borrower terminates the Aggregate
Commitment pursuant to Section 2.02(b) of the Funding Agreement or voluntarily
causes a Termination Event to occur, an amount equal to the product of (a) the
Maximum Facility Amount as of the date the Borrower delivers a Commitment
Termination Notice in accordance with Section 2.02(b) of the Funding Agreement
or as of the date such Termination Event occurs, as the case may be, and (b) (i)
2%, if the Aggregate Commitment is so terminated during the first year following
the Closing Date; provided that the percentage set forth in this clause (i)
shall be 1% if the Aggregate Commitment is terminated in connection with a
debtor-in-possession financing, (ii) 1% if the Aggregate Commitment is so
terminated or such Termination Event occurs during the second year following the
Closing Date, and (iii) 1/2%, if the Aggregate Commitment is so terminated or
such Termination Event occurs during the third year following the Closing Date.

        "Pro Rata Share" shall mean with respect to all matters relating to any
Lender, the percentage obtained by dividing (i) the Commitment of that Lender by
(ii) the Aggregate Commitment, as such percentage may be adjusted by assignments
permitted pursuant to Section 14.02 of the Funding Agreement.

        "Projections" shall mean the Parent's forecasted consolidated:
(a) balance sheets; (b) profit and loss statements; (c) cash flow statements;
and (d) capitalization statements, all prepared on a Subsidiary-by-Subsidiary or
division-by-division basis, if applicable, and otherwise consistent with the
historical financial statements of the Parent, together with appropriate
supporting details and a statement of underlying assumptions.

        "Qualified Plan" shall mean a Pension Plan that is intended to be
tax-qualified under Section 401(a) of the IRC.

        "Rating Agency" shall mean Moody's or S&P.

        "Ratios" shall mean, collectively, the Default Ratio, the Delinquency
Ratio, the Dilution Ratio, the Receivables Collection Turnover and the Dilution
Reserve Ratio.

--------------------------------------------------------------------------------




        "Receivable" shall mean, with respect to any Obligor:

        (a)  indebtedness of such Obligor (whether constituting an account,
chattel paper, document, instrument or general intangible (under which the
Obligor's principal obligation is a monetary obligation)) arising from the
provision of merchandise, goods or services by an Originator, or other Person
approved by the Administrative Agent in its sole discretion, to such Obligor,
including the right to payment of any interest or finance charges and other
obligations of such Obligor with respect thereto;

        (b)  all Liens and property subject thereto from time to time securing
or purporting to secure any such indebtedness of such Obligor;

        (c)  all guaranties, indemnities and warranties, insurance policies,
financing statements and other agreements or arrangements of whatever character
from time to time supporting or securing payment of any such indebtedness;

        (d)  all right, title and interest of any Originator, the Parent or the
Borrower in and to any goods (including returned, repossessed or foreclosed
goods) the sale of which gave rise to a Receivable; provided, that "Receivable"
will not include returned goods to the extent that all amounts required to be
paid pursuant to the Sale Agreement in respect of such returned goods have been
paid;

        (e)  all Collections with respect to any of the foregoing;

        (f)    all Records with respect to any of the foregoing; and

        (g)  all proceeds with respect to any of the foregoing.

        "Receivables Assignment" shall have the meaning assigned to such term in
Section 2.01(a) of the Sale Agreement.

        "Receivables Collection Turnover" shall mean, as of any date of
determination, the amount (expressed in days) equal to:

        (a) a fraction, (i) the numerator of which is equal to the aggregate
Outstanding Balance of Transferred Receivables on the first day of the three
(3) Settlement Periods immediately preceding such date and (ii) the denominator
of which is equal to aggregate Collections received during such three
(3) Settlement Periods with respect to all Transferred Receivables,

        multiplied by

        (b) the average number of days contained in such three (3) Settlement
Periods.

        "Records" shall mean all Contracts and other documents, books, records
and other information (including customer lists, credit files, computer
programs, tapes, disks, data processing software and related property and
rights) prepared and maintained by any Originator, the Servicer, any
Sub-Servicer or the Borrower with respect to the Receivables and the Obligors
thereunder and the Borrower Collateral.

        "Regulatory Change" shall mean any change after the Closing Date in any
federal, state or foreign law or regulation (including Regulation D of the
Federal Reserve Board) or the adoption or making after such date of any
interpretation, directive or request under any federal, state or foreign law or
regulation (whether or not having the force of law) by any Governmental
Authority charged with the interpretation or administration thereof that, in
each case, is applicable to any Affected Party.

        "Rejected Amount" shall have the meaning assigned to it in Section 4.04
of the Sale Agreement.

        "Related Documents" shall mean each Lockbox Account Agreement, the Sale
Agreement, the Funding Agreement, each Receivables Assignment, the Subordinated
Notes, the Parent Agreement and all other agreements, instruments, documents and
certificates identified in the Schedule of

--------------------------------------------------------------------------------




Documents and including all other pledges, powers of attorney, consents,
assignments, contracts, notices, and all other written matter whether
heretofore, now or hereafter executed by or on behalf of any Person, or any
employee of any Person, and delivered in connection with the Sale Agreement, the
Funding Agreement or the transactions contemplated thereby. Any reference in the
Sale Agreement, the Funding Agreement or any other Related Document to a Related
Document shall include all Appendices thereto, and all amendments, restatements,
supplements or other modifications thereto, and shall refer to such Related
Document as the same may be in effect at any and all times such reference
becomes operative.

        "Repayment Notice" shall have the meaning assigned to it in
Section 2.03(h) of the Funding Agreement.

        "Reportable Event" shall mean any of the events set forth in
Section 4043(c) of ERISA.

        "Requisite Lenders" shall mean (a) Lenders having more than sixty-six
and two-thirds percent (662/3%) of the Aggregate Commitment, or (b) if the
Commitments have been terminated, Lenders having more than sixty-six and
two-thirds percent (662/3%) aggregate Outstanding Principal Amount.

        "Retiree Welfare Plan" shall mean, at any time, a Welfare Plan that
provides for continuing coverage or benefits for any participant or any
beneficiary of a participant after such participant's termination of employment,
other than continuation coverage provided pursuant to Section 4980B of the IRC
and at the sole expense of the participant or the beneficiary of the
participant.

        "Revolving Note" shall have the meaning assigned to such term in
Section 2.01(b) of the Funding Agreement.

        "Revolving Period" shall mean the period from and including the Closing
Date through and including the day immediately preceding the Commitment
Termination Date.

        "S&P" means Standard & Poor's Ratings Services, a division of The
McGraw-Hill Companies, Inc., or any successor thereto.

        "Sale" shall mean with respect to a sale of receivables under the Sale
Agreement, a sale of Receivables by an Originator to the Borrower in accordance
with the terms of the Sale Agreement.

        "Sale Agreement" shall mean that certain Receivables Sale Agreement
dated as of November 6, 2002, among each Originator, the Parent and the
Borrower, as the Buyer thereunder, as the same may be amended, restated,
supplemented, or otherwise modified from time to time.

        "Sale Price" shall mean, with respect to any Sale of Sold Receivables, a
price calculated by the Borrower and approved from time to time by the
Administrative Agent equal to:

        (a)  the Outstanding Balance of such Sold Receivables, minus

        (b)  the expected costs to be incurred by the Borrower in financing the
purchase of such Sold Receivables until the Outstanding Balance of such Sold
Receivables is paid in full, minus

        (c)  the portion of such Sold Receivables that are reasonably expected
by such Originator on the Transfer Date to become Defaulted Receivables by
reason of clause (b) of the definition thereof, minus

        (d)  the portion of such Sold Receivables that are reasonably expected
by such Originator on the Transfer Date to be reduced by means other than the
receipt of Collections thereon or pursuant to clause (c) above, minus

        (e)  amounts expected to be paid to the Servicer with respect to the
servicing, administration and collection of such Sold Receivables;

provided, that such calculations shall be determined based on the historical
experience of (y) such Originator, with respect to the calculations required in
each of clauses (c) and (d) above, and (z) the Borrower, with respect to the
calculations required in clauses (b) and (e) above.

--------------------------------------------------------------------------------

        "Schedule of Documents" shall mean the schedule, including all
appendices, exhibits or schedules thereto, listing certain documents and
information to be delivered in connection with the Sale Agreement, the Funding
Agreement and the other Related Documents and the transactions contemplated
thereunder, substantially in the form attached as Annex Y to the Funding
Agreement and the Sale Agreement.

        "Securities Act" shall mean the provisions of the Securities Act of
1933, 15 U.S.C. Sections 77a et seq., and any regulations promulgated
thereunder.

        "Securities Exchange Act" shall mean the provisions of the Securities
Exchange Act of 1934, 15 U.S.C. Sections 78a et seq., and any regulations
promulgated thereunder.

        "Servicer" shall mean Superior Telecommunications Inc., a Delaware
corporation, in its capacity as the Servicer under the Funding Agreement, or any
other Person designated as a Successor Servicer in accordance with the terms of
the Funding Agreement.

        "Servicer Termination Notice" shall mean any notice by the
Administrative Agent to the Servicer that (a) an Event of Servicer Termination
has occurred and (b) the Servicer's appointment under the Funding Agreement has
been terminated.

        "Servicing Fee" shall mean, for any day within a Settlement Period, the
amount equal to (a) (i) the Servicing Fee Rate divided by (ii) 360, multiplied
by (b) the Outstanding Principal Amount on such day.

        "Servicing Fee Rate" shall mean 1.00%.

        "Servicing Officer" shall mean any officer of the Servicer involved in,
or responsible for, the administration and servicing of the Transferred
Receivables and whose name appears on any Officer's Certificate listing
servicing officers furnished to the Administrative Agent by the Servicer, as
such certificate may be amended from time to time.

        "Servicing Records" shall mean all Records prepared and maintained by
the Servicer with respect to the Transferred Receivables and the Obligors
thereunder.

        "Settlement Date" shall mean the tenth Business Day following the end of
each Settlement Period.

        "Settlement Period" shall mean (a) solely for purposes of determining
the Ratios, (i) with respect to all Settlement Periods other than the final
Settlement Period, each calendar month, whether occurring before or after the
Closing Date, and (ii) with respect to the final Settlement Period, the period
ending on the Termination Date and beginning with the first day of the calendar
month in which the Termination Date occurs, and (b) for all other purposes,
(i) with respect to the initial Settlement Period, the period from and including
the Closing Date through and including the last day of the calendar month in
which the Closing Date occurs, (ii) with respect to the final Settlement Period,
the period ending on the Termination Date and beginning with the first day of
the calendar month in which the Termination Date occurs, and (iii) with respect
to all other Settlement Periods, each calendar month.

        "Sold Receivable" shall have the meaning assigned to it in
Section 2.01(b) of the Sale Agreement.

        "Special Concentration Percentage" shall mean, with respect to any
Obligor, that percentage, if any, designated by the Administrative Agent in its
sole discretion with respect to such Obligor in Annex Z to the Funding Agreement
or otherwise in a written notification to the Borrower (provided that the
Administrative Agent retains the discretion to change or eliminate any such
Special Concentration Percentage at any time).

        "Specified Reserves" shall mean, at any time, the sum of (a) the excess,
if any, of the aggregate Outstanding Balance of Eligible Receivables which are
due and payable more than 90 days (but less than 121 days) after the Billing
Date therefor, over fifteen percent (15%) of the aggregate

--------------------------------------------------------------------------------




Outstanding Balance of all Eligible Receivables, plus (b) the excess, if any, of
the aggregate Outstanding Balance of Eligible Receivables the Obligor with
respect thereto is organized under the laws of Canada or any province thereof,
over five percent (5%) of the aggregate Outstanding Balance of all Eligible
Receivables, plus (c) the excess, if any, of the aggregate Outstanding Balance
of Eligible Receivables which are payable in Canadian dollars, over five percent
(5%) of the aggregate Outstanding Balance of all Eligible Receivables, plus
(d) the excess, if any, of the aggregate Outstanding Balance of Eligible
Receivables the Obligor with respect thereto is organized under the laws of
Mexico, over $1,000,000.

        "Stock" shall mean all shares, options, warrants, member interests,
general or limited partnership interests or other equivalents (regardless of how
designated) of or in a corporation, limited liability company, partnership or
equivalent entity whether voting or nonvoting, including common stock, preferred
stock or any other "equity security" (as such term is defined in Rule 3a11-1 of
the General Rules and Regulations promulgated by the Securities and Exchange
Commission under the Securities Exchange Act).

        "Stockholder" shall mean, with respect to any Person, each holder of
Stock of such Person.

        "Subordinated Loan" shall have the meaning given such term in
Section 2.01(c) of Sale Agreement.

        "Subordinated Note" shall have the meaning given such term in
Section 2.01(c) of Sale Agreement.

        "Sub-Servicer" shall mean any Person with whom the Servicer enters into
a Sub-Servicing Agreement.

        "Sub-Servicing Agreement" shall mean any written contract entered into
between the Servicer and any Sub-Servicer pursuant to and in accordance with
Section 7.01 of the Funding Agreement relating to the servicing, administration
or collection of the Transferred Receivables.

        "Subsidiary" shall mean, with respect to any Person, any corporation or
other entity (a) of which securities or other ownership interests having
ordinary voting power to elect a majority of the board of directors or other
Persons performing similar functions are at the time directly or indirectly
owned by such Person or (b) that is directly or indirectly controlled by such
Person within the meaning of control under Section 15 of the Securities Act.

        "Successor Servicer" shall have the meaning assigned to it in
Section 11.02 of the Funding Agreement.

        "Successor Servicing Fees and Expenses" shall mean the fees and expenses
payable to the Successor Servicer as agreed to by the Borrower, the Lenders and
the Administrative Agent.

        "Superior" shall mean Superior Telecommunications Inc., a Delaware
corporation.

        "Termination Date" shall mean the date on which (a) the Outstanding
Principal Amount has been permanently reduced to zero, (b) all other Borrower
Obligations under the Funding Agreement and the other Related Documents have
been indefeasibly repaid in full and completely discharged and (c) the Aggregate
Commitment has been irrevocably terminated in accordance with the provisions of
Section 2.02(b) of the Funding Agreement.

        "Termination Event" shall have the meaning assigned to it in
Section 9.01 of the Funding Agreement.

        "Title IV Plan" shall mean a Pension Plan (other than a Multiemployer
Plan) that is covered by Title IV of ERISA and that any Originator or ERISA
Affiliate maintains, contributes to or has an obligation to contribute to on
behalf of participants who are or were employed by any of them.

        "Transfer" shall mean any Sale or contribution of Transferred
Receivables by any Originator to the Borrower pursuant to the terms of the Sale
Agreement.

--------------------------------------------------------------------------------




        "Transfer Date" shall have the meaning assigned to it in Section 2.01(a)
of the Sale Agreement.

        "Transferred Receivable" shall mean any Sold Receivable or Contributed
Receivable; provided, that any Receivable repurchased by an Originator thereof
pursuant to Section 4.04 of the Sale Agreement shall not be deemed to be a
Transferred Receivable from and after the date of such repurchase unless such
Receivable has subsequently been repurchased by or contributed to the Borrower.

        "UCC" shall mean, with respect to any jurisdiction, the Uniform
Commercial Code as the same may, from time to time, be enacted and in effect in
such jurisdiction.

        "Unapproved Receivable" shall mean any receivable (a) with respect to
which the obligor thereunder is not an Obligor on any Transferred Receivable and
whose customer relationship with an Originator arises as a result of the
acquisition by such Originator of another Person or (b) that was originated in
accordance with standards established by another Person acquired by an
Originator, in each case, solely with respect to any such acquisitions that have
not been approved in writing by the Administrative Agent and then only for the
period prior to any such approval.

        "Underfunded Plan" shall mean any Plan that has an Underfunding.

        "Underfunding" shall mean, with respect to any Title IV Plan, the
excess, if any, of (a) the present value of all benefits under the Title IV Plan
(based on the assumptions used to fund the Title IV Plan pursuant to Section 412
of the IRC) as of the most recent valuation date over (b) the fair market value
of the assets of such Title IV Plan as of such valuation date.

        "Unfunded Pension Liability" shall mean, at any time, the aggregate
amount, if any, of the sum of (a) the amount by which the present value of all
accrued benefits under each Title IV Plan exceeds the fair market value of all
assets of such Title IV Plan allocable to such benefits in accordance with Title
IV of ERISA, all determined as of the most recent valuation date for each such
Title IV Plan using the actuarial assumptions for funding purposes in effect
under such Title IV Plan, and (b) for a period of five years following a
transaction that might reasonably be expected to be covered by Section 4069 of
ERISA, the liabilities (whether or not accrued) that could be avoided by any
Originator or any ERISA Affiliate as a result of such transaction.

        "Unused Commitment Fee" shall mean a fee equal to the product of (i) the
amount by which the Maximum Facility Amount exceeds the Outstanding Principal
Amount (in each case, as of any date of determination) and (ii) 0.50%.

        "Welfare Plan" shall mean a Plan described in Section 3(1) of ERISA.

        SECTION 2.    Other Terms and Rules of Construction.    

        (a)  Accounting Terms. Unless otherwise specifically provided therein,
any accounting term used in any Related Document shall have the meaning
customarily given such term in accordance with GAAP, and all financial
computations thereunder shall be computed in accordance with GAAP consistently
applied. That certain items or computations are explicitly modified by the
phrase "in accordance with GAAP" shall in no way be construed to limit the
foregoing.

        (b)  Other Terms. All other undefined terms contained in any of the
Related Documents shall, unless the context indicates otherwise, have the
meanings provided for by the UCC as in effect in the State of New York to the
extent the same are used or defined therein.

        (c)  Rules of Construction. Unless otherwise specified, references in
any Related Document or any of the Appendices thereto to a Section, subsection
or clause refer to such Section, subsection or clause as contained in such
Related Document. The words "herein," "hereof" and "hereunder" and other words
of similar import used in any Related Document refer to such Related Document as
a whole, including all annexes, exhibits and schedules, as the same may from
time to time be amended, restated, modified or supplemented, and not to any
particular section, subsection or clause contained in such Related Document or
any such annex, exhibit or schedule. Any reference to or definition of any

--------------------------------------------------------------------------------


document, instrument or agreement shall, unless expressly noted otherwise,
include the same as amended, restated, supplemented or otherwise modified from
time to time. Wherever from the context it appears appropriate, each term stated
in either the singular or plural shall include the singular and the plural, and
pronouns stated in the masculine, feminine or neuter gender shall include the
masculine, feminine and neuter genders. The words "including," "includes" and
"include" shall be deemed to be followed by the words "without limitation"; the
word "or" is not exclusive; references to Persons include their respective
successors and assigns (to the extent and only to the extent permitted by the
Related Documents) or, in the case of Governmental Authorities, Persons
succeeding to the relevant functions of such Persons; and all references to
statutes and related regulations shall include any amendments of the same and
any successor statutes and regulations.

        (d)  Rules of Construction for Determination of Ratios. The Ratios as of
the last day of the Settlement Period immediately preceding the Closing Date
shall be established by the Administrative Agent on or prior to the Closing Date
and the underlying calculations for periods immediately preceding the Closing
Date to be used in future calculations of the Ratios shall be established by the
Administrative Agent on or prior to the Closing Date in accordance with the form
of Monthly Report. For purposes of calculating the Ratios, (i) averages shall be
computed by rounding to the second decimal place and (ii) the Settlement Period
in which the date of determination thereof occurs shall not be included in the
computation thereof and the first Settlement Period immediately preceding such
date of determination shall be deemed to be the Settlement Period immediately
preceding the Settlement Period in which such date of determination occurs.

--------------------------------------------------------------------------------

ANNEX Y

SCHEDULE OF DOCUMENTS

Attached

--------------------------------------------------------------------------------

ANNEX Z

SPECIAL CONCENTRATION PERCENTAGES

OBLIGOR PERCENTAGE

--------------------------------------------------------------------------------

Obligor   Special Concentration Percentage


--------------------------------------------------------------------------------

Graybar Electric Company   8.0%


--------------------------------------------------------------------------------

A. O. Smith   8.0%


--------------------------------------------------------------------------------

Sprint North Supply Inc.

Sprint Products Group Inc.   8.0% in the aggregate, so long as Sprint
Corporation's long-term unsecured debt is rated at least BBB- by S&P and Baa3 by
Moody's

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.6



TABLE OF CONTENTS
